EXECUTION COPY
 
 
CREDIT AGREEMENT
 
Dated as of April 30, 2009
 
among
 
CHECKPOINT SYSTEMS, INC.,
as the Company,
 
CHECKPOINT MANUFACTURING JAPAN CO., LTD.,
as Japanese Borrower,
 
CP INTERNATIONAL SYSTEMS C.V.,
as the Dutch Borrower
 
CERTAIN FOREIGN SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME
PARTY HERETO,
as Foreign Borrowers,
 
CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO,
as Domestic Guarantors,
 
CERTAIN FOREIGN SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME
PARTY HERETO,
as Foreign Guarantors
 
THE LENDERS PARTIES HERETO
 
and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
CITIZENS BANK OF PENNSYLVANIA,
as Syndication Agent
 
COMERICA BANK,
as Documentation Agent
 
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arranger and Book Runner
 
and
 
RBS SECURITIES INC.,
as Joint Lead Arranger
 
 
 
TABLE OF CONTENTS
SECTION 1 DEFINITIONS
1
   1.1  Definitions.
1
   1.2  French Terms.
33
   1.3  Dutch Terms.
34
   1.4  Computation of Time Periods.
35
   1.5  Accounting Terms.
35
   1.6  Execution of Documents.
36
   1.7  Exchange Rates; Currency Equivalents
36
   1.8  Redenomination of Certain Foreign Currencies and Computation of Dollar
Equivalents.
36
SECTION 2 CREDIT FACILITY
37
   2.1  Revolving Facilities.
37
   2.2  Swingline Loan Subfacility.
39
   2.3  Letter of Credit Subfacility.
41
   2.4  Additional Loans.
45
   2.5  Default Rate and Payment Dates.
47
   2.6  Extension and Conversion.
47
   2.7  Voluntary Prepayments and Mandatory Prepayments.
48
   2.8  Termination and Reduction of Commitments.
49
   2.9  Fees.
49
   2.10  Computation of Interest and Fees; Usury.
51
   2.11  Pro Rata Treatment and Payments.
52
   2.12  Non-Receipt of Funds by the Administrative Agent.
54
   2.13  Inability to Determine Interest Rate.
55
   2.14  Illegality.
56
   2.15  Requirements of Law
57
   2.16  Indemnity.
58
   2.17  Taxes.
58
   2.18  Indemnification; Nature of Issuing Lender’s Duties.
61
   2.19  Replacement of Lenders.
62
   2.20  Additional Foreign Borrowers.
63
   2.21  Parallel Debt.
63
   2.22  Administrative Agent as Joint and Several Creditor.
64
   2.23  Lender Agreement.
65
   2.24  Obligations of Borrowers.
66
SECTION 3 REPRESENTATIONS AND WARRANTIES
66
   3.1   Existing Indebtedness.
66
   3.2  Financial Statements.
66
   3.3  No Material Adverse Change.
67

   3.4  Organization; Existence; Compliance with Law.
67
   3.5  Authorization; Power; Enforceable Obligations.
67
   3.6  Consent; Government Authorizations.
68
   3.7  No Material Litigation.
68

 

   3.8  No Default.
68
   3.9  Taxes.
68
   3.10  ERISA.
69
   3.11  Governmental Regulations, Etc.
70
   3.12  Subsidiaries.
70
   3.13  Use of Proceeds.
70
   3.14  Contractual Obligations; Compliance with Laws; No Conflicts.
71
   3.15  Accuracy and Completeness of Information.
71
   3.16  Environmental Matters.
71
   3.18  No Burdensome Restrictions.
72
   3.17  Solvency.
72
   3.19  Title to Property; Leases.
73
   3.20  Insurance.
73
   3.21  Licenses and Permits.
73
   3.22  Anti-Terrorism Laws.
73
   3.23  Labor Matters.
73
   3.24  Compliance with OFAC Rules and Regulations.
74
   3.25  Collateral Representations.
74
   3.26  Security Documents.
75
   3.27  Compliance with FCPA.
76
   3.28  Classification of Senior Indebtedness.
76
SECTION 4 CONDITIONS
77
   4.1  Conditions to Closing.
77
   4.2  Conditions to All Extensions of Credit.
82
SECTION 5 AFFIRMATIVE COVENANTS
82
   5.1  Financial Statements.
83
   5.2  Certificates; Other Information.
84
   5.3  Notices.
86
   5.4  Maintenance of Existence; Compliance with Laws; Contractual Obligations.
87
   5.5  Maintenance of Property; Insurance.
88
  5.6  Inspection of Property; Books and Records; Discussions.
88
   5.7  Use of Proceeds.
88
   5.8    Additional Domestic Subsidiary Guarantors and Foreign Guarantors
88
   5.9  Financial Covenants.
89
   5.10  Payment of Obligations.
90
   5.11  Environmental Laws.
90
   5.12  Pledged Assets.
91
   5.13  Landlord Waivers.
92
   5.14  Further Assurances.
92
   5.15  Post-Closing Covenant.
93

 

--------------------------------------------------------------------------------


SECTION 6 NEGATIVE COVENANTS
96
   6.1  Indebtedness.
96
   6.2  Liens.
97
   6.3  Nature of Business.
98
   6.4  Mergers and Sale of Assets.
98

   6.5  Advances, Investments and Loans.
100
   6.6  Transactions with Affiliates.
100
   6.7  Fiscal Year; Organizational Documents; Material Contracts.
101
   6.8  Limitation on Restricted Actions.
101
   6.9  Restricted Payments.
102
   6.10  Sale Leasebacks.
102
   6.11  No Further Negative Pledges.
102
   6.12  Ownership of Subsidiaries; Restrictions
103
   6.13  Account Control Agreements; Additional Bank Accounts.
103
SECTION 7 EVENTS OF DEFAULT
103
   7.1  Events of Default.
103
   7.2  Acceleration; Remedies.
106
SECTION 8 AGENCY PROVISIONS
107
   8.1  Appointment and Authority.
107
   8.2  Nature of Duties.
107
   8.3  Exculpatory Provisions.
108
   8.4  Reliance by Administrative Agent.
109
   8.5  Notice of Default.
109
   8.6  Non-Reliance on Administrative Agent and Other Lenders.
110
   8.7  Indemnification.
110
   8.8  Administrative Agent in Its Individual Capacity
110
   8.9  Successor Administrative Agent
111
   8.10  Collateral and Guaranty Matters
111
   8.11  Secured Hedging Agreements.
112
SECTION 9 GUARANTY
112
   9.1  The Guaranty.
112
   9.2  Obligations Unconditional.
113
   9.3  Reinstatement.
115
   9.4  Certain Waivers.
116
   9.5  Remedies.
116
   9.6  Rights of Contribution.
117
   9.7  Guaranty of Payment; Continuing Guarantee.
117
   9.8  Foreign Guaranty Matters.
117

 
SECTION 10 MISCELLANEOUS
121
   10.1  Amendments and Waivers.
121
   10.2  Notices.
123
   10.3  No Waiver; Cumulative Remedies.
125
   10.4  Survival of Representations and Warranties.
125
   10.5  Payment of Expenses and Taxes; Indemnity.
126
   10.6  Successors and Assigns; Participations; Purchasing Lenders.
127
   10.7  Adjustments; Set-off.
131
   10.8  Table of Contents and Section Headings.
132
   10.9  Counterparts; Integration; Effectiveness; Electronic Execution.
132
   10.10   Severability.
133

   10.11                      Integration.
133
   10.12                      GOVERNING LAW.
133
   10.13                      Consent to Jurisdiction and Service of Process.
133
   10.14                      Confidentiality.
134
   10.15                      Judgment Currency
135
   10.16                      Acknowledgments
135
   10.17                      Waivers of Jury Trial.
136
   10.19                      Resolution of Drafting Ambiguities.
136
   10.20                      Continuing Agreement.
136
   10.21                      Press Releases and Related Matters.
137
   10.22                      Appointment of Company.
137
   10.23                      No Advisory or Fiduciary Responsibility.
138
   10.24                      Collateral Matters and Obligations.
139
SECTION 11 SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON  THE OCCURRENCE OF A
SHARING EVENT
139
   11.1                      Participations.
139
   11.2                      Administrative Agent’s Determination Binding.
140
   11.3                      Participation Payments in Dollars.
140
   11.4                      Delinquent Participation Payments.
140
   11.5                      Settlement of Participation Payments.
141
   11.6                      Participation Obligations Absolute.
141
   11.7                      Increased Cost; Indemnities.
141
   11.8                      Provisions Regarding Sharing Arrangement.
141

 
 

--------------------------------------------------------------------------------


 
 
BORROWER PREPARED SCHEDULES
Schedule 1.1-4
Material Foreign Subsidiaries
Schedule 3.1
Indebtedness
Schedule 3.4
Patriot Act Information
Schedule 3.6
Consents; Governmental Authorizations
Schedule 3.12
Subsidiaries
Schedule 3.20
Insurance
Schedule 3.23
Labor Matters
Schedule 3.25 (a)
Intercompany Indebtedness
Schedule 3.25 (b)
Collateral Locations
Schedule 3.25 (c)
Intellectual Property
Schedule 3.25 (d)
Documents, Instruments and Tangible Chattel Paper
Schedule 3.25 (e)
Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, Securities
Accounts and Uncertified Investment Property
Schedule 3.25 (f)
Commercial Tort Claims
Schedule 6.2
Liens
Schedule 6.5
Investments

 
AGENT PREPARED SCHEDULES
Schedule 1.1-1
Form of Account Designation Notice
Schedule 1.1-2
Mandatory Cost Rate
Schedule 1.1-3
Existing Letters of Credit
Schedule 1.1-5
Foreign Pledge Agreements and Foreign Security Agreements
Schedule 1.1-6
Form of Secured Party Designation
Schedule 1.1-7
Optional Currencies
Schedule 2.1 (a)
Lenders and Commitments
Schedule 2.1 (e) (i)
Form of Notice of Borrowing
Schedule 2.1 (h)
Form of Notice
Schedule 2.2
Form of Swingline Note
Schedule 2.6
Form of Notice of Conversion
Schedule 2.17
Form of Section 2.17 Certificate
Schedule 2.20
Form of Foreign Borrower Joinder Agreement
Schedule 4.1 (b)
Closing Date Legal Opinions
Schedule 4.1 (d)
Form of Officer’s Certificate
Schedule 4.1 (f)
Form of Officer’s Closing Certificate
Schedule 5.2 (b)
Form of Officer’s Compliance Certificate
Schedule 5.2 (g)
Form of Permitted Acquisition  Certificate
Schedule 5.8 (a)
Form of Domestic Guarantor Joinder Agreement
Schedule 5.8 (b)
Form of Foreign Guarantor Joinder Agreement
Schedule 10.6
Form of Assignment and Assumption

 
 

CREDIT AGREEMENT
 
 
THIS CREDIT AGREEMENT, dated as of April 30, 2009 (this “Agreement” or the
“Credit Agreement”), is by and among CHECKPOINT SYSTEMS, INC., a
Pennsylvania corporation (the “Company”), CHECKPOINT MANUFACTURING JAPAN CO.,
LTD., a company formed under the laws of Japan (the “Japanese Borrower”), CP
INTERNATIONAL SYSTEMS C.V., a limited partnership (commanditaire vennootschap)
formed under Dutch law (the “Dutch Borrower”), those Foreign Subsidiaries of the
Company identified as “Foreign Borrowers” on the signature pages hereto and each
other Foreign Subsidiary as may from time to time become a party hereto as a
borrower (together with the Japanese Borrower and the Dutch Borrower, the
“Foreign Borrowers”), those Domestic Subsidiaries of the Company identified as
“Domestic Guarantors” on the signature pages hereto and each other Domestic
Subsidiary of the Company as may from time to time become a party hereto as a
guarantor (the “Domestic Subsidiary Guarantors”), those Foreign Subsidiaries of
the Company identified as “Foreign Guarantors” on the signature pages hereto and
each other Material Foreign Subsidiary as may from time to time become a party
hereto as a guarantor (together with the Foreign Borrowers, the “Foreign
Guarantors”), the several banks and other financial institutions as may from
time to time become parties to this Agreement (collectively, the “Lenders” and
individually, a “Lender”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).
 
 
W I T N E S S E T H
 
WHEREAS, the Borrowers have requested that the Lenders provide revolving
facilities in an aggregate principal amount of $125,000,000 for the purposes
hereinafter set forth;
 
WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrowers and their Subsidiaries on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 
SECTION 1
DEFINITIONS
 
1.1                      Definitions.
 
As used in this Agreement, the following terms shall have the meanings specified
below unless the context otherwise requires:
 

--------------------------------------------------------------------------------


“Account Designation Notice” means the Account Designation Notice dated as of
the Closing Date from the Company to the Administrative Agent in substantially
the form attached hereto as Schedule 1.1-1.
 
“Additional Commitment” shall have the meaning set forth in Section 2.4.
 
“Additional Credit Party” means each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.8.
 
“Additional Loans” shall have the meaning set forth in Section 2.4.
 
“Additional Permitted Intercompany Loans” shall have the meaning set forth in
Section 6.5(a).
 
“Additional Permitted Intercompany Transfers” shall have the meaning set forth
in Section 6.4(a).
 
“Administrative Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.
 
“Administrative Agent Claim” has the meaning set forth in Section 2.21.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Affiliated Company” means an affiliated company (verbundenes Unternehmen) of a
German Guarantor within the meaning of Sec.Sec. 15 et. seq. of the German Stock
Corporation Act (Aktiengesetz).
 
“Aggregate Additional Commitment” shall have the meaning set forth in Section
2.4.
 
“Aggregate L/C Obligations” means at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to Section
2.3.
 
“Aggregate L/C Sublimit” means $25,000,000.
 
“Aggregate Revolving Commitment” means the aggregate Revolving Commitment of all
Revolving Lenders to make Revolving Loans and participate in Letters of Credit
and Swingline Loans, as such amount may be reduced or increased at
 

--------------------------------------------------------------------------------


any time or from time to time pursuant to the terms hereof.  The Aggregate
Revolving Commitment on the Closing Date shall be $125,000,000.
 
“Aggregate Revolving Exposure” means the aggregate Revolving Exposure of all
Revolving Lenders.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR (as
determined pursuant to the definition of LIBOR), for an Interest Period of one
(1) month commencing on such day plus (ii) 1.00%, in each instance as of such
date of determination.  For purposes hereof: “Prime Rate” means, at any time,
the rate of interest per annum publicly announced or otherwise identified from
time to time by Wachovia at its principal office in Charlotte, North Carolina as
its prime rate.  Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in the Prime Rate occurs.  The
parties hereto acknowledge that the rate announced publicly by Wachovia as its
Prime Rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks; and “Federal Funds Effective
Rate” means, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published on the
next succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive in the absence of manifest error) (A) that it is unable after due
inquiry to ascertain the Federal Funds Effective Rate, for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms above or (B) that the Prime Rate or
LIBOR no longer accurately reflects an accurate determination of the prevailing
Prime Rate or LIBOR, the Administrative Agent may select a reasonably comparable
index or source to use as the basis for the Alternate Base Rate, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in any of the foregoing will become
effective on the effective date of such change in the Federal Funds Effective
Rate, the Prime Rate or LIBOR for an Interest Period of one (1)
month.  Notwithstanding anything contained herein to the contrary, to the extent
that Section 2.13 applies in determining LIBOR pursuant to clause (c) hereof,
the Alternate Base Rate shall be the greater of (i) the Prime Rate in effect on
such day and (ii) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%.
 
“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.
 
“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans that are Alternate Base Rate Loans
shall be
 

--------------------------------------------------------------------------------


 
the percentage set forth under the column “Alternate Base Rate Margin for
Revolving Loans”, (b) Revolving Loans that are LIBOR Rate Loans shall be the
percentage set forth under the column “LIBOR Rate Margin for Revolving Loans and
L/C Fee”, (c) the L/C Fee shall be the percentage set forth under the column
“LIBOR Rate Margin for Revolving Loans and L/C Fee” and (d) the Commitment Fees
shall be the percentage set forth under the column “Commitment Fee”:
 
APPLICABLE PERCENTAGE
Level
Leverage Ratio
LIBOR Rate Margin for Revolving Loans and L/C Fee
Alternate
Base Rate
Margin for
Revolving Loans
Commitment Fee
I
> 2.50 to 1.00
3.75%
2.75%
0.750%
II
> 2.00 to 1.00 but
< 2.50 to 1.00
3.25%
2.25%
0.625%
III
> 1.50 to 1.00 but
< 2.00 to 1.00
3.00%
2.00%
0.500%
IV
> 1.00 to 1.00 but
< 1.50 to 1.00
2.75%
1.75%
0.375%
V
<1.00 to 1.00
2.50%
1.50%
0.300%

 
The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the quarterly financial
information (in the case of the first three fiscal quarters of the Company’s
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower’s fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”).  Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination
Date.  After the Closing Date, if the Company shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Company was so required to
provide such financial information or certifications to the Administrative Agent
and the Lenders, be based on Level I until such time as such information or
certifications or corrected information or corrected certificates are provided,
whereupon the Level shall be determined by the then current Leverage
Ratio.  Notwithstanding the foregoing, the initial Applicable Percentages shall
be set with pricing no lower than that set forth in Level II until the financial
information and certificates required to be delivered pursuant to Section 5.1
and 5.2 for the first fiscal quarter end to occur following the Closing Date
have been delivered to the Administrative Agent, for distribution to the
Lenders; provided that if the quarterly financial information as of the most
recent Interest Determination Date would
 

--------------------------------------------------------------------------------


result in a higher Applicable Percentage (i.e. Level I), such higher Applicable
Percentage shall apply.  In the event that any financial statement or
certification delivered pursuant to Sections 5.1 or 5.2 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, the Company shall immediately (a) deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (b) determine the Applicable Percentage for such Applicable
Period based upon the corrected compliance certificate, and (c) immediately pay
to the Administrative Agent for the benefit of the Lenders the accrued
additional interest and other fees owing as a result of such increased
Applicable Percentage for such Applicable Period, which payment shall be
promptly distributed by the Administrative Agent to the Lenders entitled
thereto.  It is acknowledged and agreed that nothing contained herein shall
limit the rights of the Administrative Agent and the Lenders under the Credit
Documents, including their rights under Sections 2.5, 7.1 and 7.2.
 
“Applicable Time” means, with respect to any borrowings and payments in Optional
Currencies, the local times in the place of settlement for such Optional
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
 
“Applicant Foreign Borrower” has the meaning set forth in Section 2.20.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Schedule 10.6 or any other form approved by the
Administrative Agent.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Bankruptcy Event” means any of the events described in Section 7.1(e).
 
“Borrowers” means the Company, the Japanese Borrower, Dutch Borrower and any
other Foreign Borrower.
 
“Borrowing Date” means, in respect of any Loan, the date such Loan is made.
 
“British Pounds Sterling” or “£”means the lawful currency of the United Kingdom.
 

--------------------------------------------------------------------------------


“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of Dollars or Foreign
Currencies, as applicable, in the London interbank market, (b) with respect to
any Foreign Currency Loan, the term “Business Day” shall also exclude any day on
which banks are not open for foreign exchange dealings between banks in the
exchange of the home country of the applicable Foreign Currency and (c) with
respect to any Foreign Currency Loan denominated in Euros, the term “Business
Day” shall exclude any day that is not a Target Settlement Day.
 
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
 
“Cash Equivalents” means (a) marketable direct obli­gations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than thirty (30) days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
“Cayman Guarantor” means any Guarantor organized under the laws of the Cayman
Islands.
 

--------------------------------------------------------------------------------


“Change of Control” means (a) any Person or two or more Persons acting in
concert shall have acquired “beneficial ownership,” directly or indirectly, of,
or shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of, or control over, Voting Stock of the Company (or other
securities convertible into such Voting Stock) representing 30% or more of the
combined voting power of all Voting Stock of the Company, (b) Continuing
Directors shall cease for any reason to constitute a majority of the members of
the board of directors of the Company then in office, (c) the sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation permitted under Section 6.4), in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Act of 1934), (d) the adoption by the
stockholders of the Company of a plan or proposal for the liquidation or
dissolution of the Company or (e) the Company shall fail, directly or
indirectly, to legally and beneficially own 100% of the Equity Interests of the
Foreign Borrowers.  As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Securities Act of 1934.
 
“CHH” shall mean Checkpoint Holland Holding B.V.
 
“Closing Date” means the date hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.  References to sections of the Code
shall be construed also to refer to any successor sections.
 
“Collateral” means a collective reference to the collateral (including, the
Domestic Collateral and the Foreign Collateral) which is identified in, and at
any time will be covered by, the Security Documents and any other property or
assets of a Credit Party, whether tangible or intangible and whether real or
personal, that may from time to time secure the Credit Party Obligations;
provided that there shall be excluded from the Collateral (a) any account,
instrument, chattel paper or other obligation or property of any kind due from,
owed by, or belonging to, a Sanctioned Person or Sanctioned Entity or (b) any
lease in which the lessee is a Sanctioned Person or Sanctioned Entity.
 
“Commitment” means, (a) as to any Lender, the Revolving Commitment of such
Lender, (b) as to the Issuing Lender, its L/C Commitment and (c) as to the
Swingline Lender, its Swingline Commitment.
 
“Commitment Fees” has the meaning set forth in Section 2.9(a).
 
“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (a) the Maturity Date, or (b) the date on which the
Commitments terminate in accordance with the provisions of this Agreement;
provided that with respect to Letters of Credit, the Commitment Period is the
period from and including the Closing Date to but excluding the date that is
thirty (30) days prior to the Maturity Date.
 

--------------------------------------------------------------------------------


“Company” has the meaning set forth in the first paragraph hereof, together with
any successors or assigns.
 
“Consolidated Assets” means, at any time, the amount representing the assets of
the Company and its Subsidiaries that would appear on a consolidated balance
sheet of the Company and its Subsidiaries at such time prepared in accordance
with GAAP.
 
“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four (4) consecutive fiscal quarter period ending on such date, all
expenditures of the Credit Parties and their Subsidiaries on a consolidated
basis for such period that in accordance with GAAP would be classified as
capital expenditures, including, without limitation, Capital Lease
Obligations.  The term “Consolidated Capital Expenditures” shall not include any
Permitted Acquisition.
 
“Consolidated EBITDA” means, as of any date of determination for the four
consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income for such
period:  (i) Consolidated Interest Expense for such period, (ii) the provision
for Federal, state, local and foreign income taxes payable by the Company and
its Subsidiaries for such period, (iii) depreciation and amortization expense
for the Company and its Subsidiaries for such period and (iv) other
extraordinary, unusual or non-recurring expenses of the Company and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period  and minus (c) the following to the extent included in
calculating such Consolidated Net Income:  (i) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business
and excluding any payment received pursuant to business interruption insurance)
of the Company and its Subsidiaries for such period, (ii) interest income of the
Company and its Subsidiaries for such period, all as determined on a
consolidated basis and (iii) non-cash charges previously added back to
Consolidated Net Income in determining Consolidated EBITDA to the extent such
non-cash charges have become cash charges during such period.
 
“Consolidated Funded Debt” means, as of any date of determination, Funded Debt
of the Company and its Subsidiaries on a consolidated basis.
 
“Consolidated Interest Expense” means, as of any date of determination for the
four consecutive fiscal quarter period ending on such date, all Interest Expense
(excluding amortization of debt discount and premium, but including the interest
component under Capital Leases) for such period of the Company and its
Subsidiaries on a consolidated basis.
 
“Consolidated Net Income” means, as of any date of determination for the four
consecutive fiscal quarter period ending on such date, for the Company and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
losses and gains and all interest income and tax credits, rebates and other
benefits) of the Company and its Subsidiaries for such period, all as determined
in accordance with GAAP.
 

--------------------------------------------------------------------------------


“Consolidated Tangible Assets” means, at any time, the amount representing the
assets of the Company and the Subsidiaries that would appear on the consolidated
balance sheet of the Company and its Subsidiaries at such time prepared in
accordance with GAAP, less goodwill and other intangibles.
 
“Continuing Directors” means, during any period of up to 12 consecutive months
commencing after the Closing Date, individuals who at the beginning of such 12
month period were directors of the Company (together with any new director whose
election by the Company’s board of directors or whose nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.
 
“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.
 
“Credit Documents” means a collective reference to this Agreement, the Notes,
the L/C Documents, the Fee Letter, any Joinder Agreement, the Security
Documents, and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto (excluding, however, any
Hedging Agreement).
 
“Credit Party” means any of the Company, the Japanese Borrower, the Dutch
Borrower, the Foreign Borrowers, the Foreign Guarantors and the Domestic
Guarantors.
 
“Credit Party Obligations” means, without duplication, (a) all of the
Obligations and (b) all liabilities and obligations, whenever arising, owing
from any Credit Party or any of its Subsidiaries to any Hedging Agreement
Provider arising under any Secured Hedging Agreement.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 

--------------------------------------------------------------------------------


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Default Rate” means (a) when used with respect to the Obligations, other than
L/C Fees, an interest rate equal to (i) for Alternate Base Rate Loans (A) the
Alternate Base Rate plus (B) the Applicable Percentage, if any, applicable to
Alternate Base Rate Loans plus (C) 2% per annum and (ii) for LIBOR Rate Loans,
(A) the LIBOR Rate plus (B) the Applicable Percentage applicable to LIBOR Rate
Loans plus (C) 2% per annum, (b) when used with respect to L/C Fees, a rate
equal to the Applicable Percentage applicable to L/C Fees plus 2% per annum and
(c) when used with respect to any other fee or amount due hereunder, a rate
equal to the Applicable Percentage, if any, applicable to Alternate Base Rate
Loans plus 2% per annum.
 
“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to make a Loan required pursuant to the terms of this Agreement or failed
to fund a Participation Interest in accordance with the terms of this Agreement
unless such failure has been cured, (b) has failed to pay to the Administrative
Agent or any Lender an amount owed by such Lender pursuant to the terms of the
Credit Agreement or any other of the Credit Documents unless such failure has
been cured or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
proceeding.
 
“Deposit Account Control Agreement” shall mean (a) with respect to deposit
accounts of any Domestic Credit Party, an agreement, among the applicable
Domestic Credit Party, a depository institution, and the Administrative Agent,
which agreement is in a form acceptable to the Administrative Agent and which
provides the Administrative Agent with “control” (as such term is used in
Article 9 of the UCC) over the deposit account(s) described therein, as the same
may be amended, modified, extended, restated, replaced, or supplemented from
time to time or (b) with respect to deposit accounts of any Foreign Credit
Party, such other agreement as may be necessary or required in such foreign
jurisdiction in order to obtain a perfected security interest in such deposit
account(s) described therein.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the Issuing Lender, as the case may
be, at such time on the basis of the Spot Rate (as determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Foreign
Currency.
 
“Dollar LIBOR Rate Loans” means LIBOR Rate Loans denominated in Dollars.
 
“Dollar Revolving Loan” means any Revolving Loan denominated in Dollars.
 
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
 
“Domestic Collateral” shall have the meaning set forth in Section 5.12(a).
 

--------------------------------------------------------------------------------


“Domestic Credit Party” means each Credit Party that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.
 
“Domestic Guarantor Joinder Agreement” means a Domestic Guarantor Joinder
Agreement in substantially the form of Schedule 5.8(a), executed and delivered
by each Person required to become a Domestic Guarantor in accordance with the
provisions of Section 5.8(a).
 
“Domestic Guarantors” means (a) with respect to the Foreign Obligations, the
Company and the Domestic Subsidiaries of the Company as are, or may from time to
time becomes parties to this Agreement and (b) with respect to the Domestic
Obligations, the Domestic Subsidiaries of the Company as are, or may from time
to time become parties to this Agreement.
 
“Domestic Obligations” means all Credit Party Obligations of the Domestic Credit
Parties.
 
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
 
“Domestic Subsidiary Guarantors” has the meaning set forth in the first
paragraph hereof, together with any successors or assigns.
 
“Dutch Borrower” means CP International Systems C.V., a limited partnership
(commanditaire vennootschap) formed under Dutch law.
 
“Dutch Borrower Security Agreement” means the Security Agreement, governed by
New York law, dated as of the Closing Date, executed by the Dutch Borrower, in
favor of the Administrative Agent, for the benefit of the Secured Parties, as
the same may be amended, modified, extended, restated, replaced, or supplemented
from time to time in accordance with the terms hereof and thereof.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, the Issuing Lender and (iii) unless an Event of Default has occurred
and is continuing and so long as the primary syndication of the Loans has been
completed as determined by Wachovia, the Company (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (A) any Credit Party or any of the Credit
Party’s Affiliates or Subsidiaries or (B) any Person holding Subordinated
Indebtedness of the Credit Parties or any of such Person’s Affiliates.
 
“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.
 

--------------------------------------------------------------------------------


“EMU Legislation” means legislative measures of the European Council (including,
without limitation, European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.
 
“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirement of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.
 
“Enterprise Agreement” shall mean each profit and loss sharing
(Ergebnisabfuhrungsvertrag) and/or domination agreement (Beherrschungsvertrag)
between the following Credit Parties: (a) Checkpoint Systems Europe GmbH and
Checkpoint Systems International GmbH, (b) Checkpoint Systems Europe GmbH and
Checkpoint Systems GmbH and (c) Checkpoint Systems Holding GmbH and Checkpoint
Systems Europe GmbH.
 
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general,
preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.
 
“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under Sections 414(b) or (c) of the Code.
 
“Euro” means the single currency of Participating Member States of the European
Union.
 
“Eurodollar Reserve Percentage” means for any day, (a) with respect to any LIBOR
Rate Loan with respect to which the Mandatory Cost Rate does not apply, the
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) which is in effect for such day as prescribed by the
Federal Reserve Board (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency liabilities, as defined in Regulation D of
such Board as in effect from time to time, or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City and
(b) with respect to any LIBOR Rate Loan with respect to which the Mandatory Cost
Rate does apply, zero (0).
 

--------------------------------------------------------------------------------


“Euro Unit” means the currency unit of the Euro.
 
“Event of Default” means such term as defined in Section 7.1.
 
“Exchange Percentage” means, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Section 11) of which (a) the numerator shall be the Revolving Commitment of such
Lender and (b) the denominator of which shall be the sum of the Aggregate
Revolving Commitment.
 
“Existing Facilities” means the facilities under that certain Credit Agreement
dated March 4, 2005 (as amended), among the Company, the lenders party thereto
and Wachovia Bank, National Association, as administrative agent.
 
“Existing Letter of Credit” means each of the letters of credit described by
applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1-3 hereto.
 
“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.
 
“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
 
“Fee Letter” means that certain letter agreement, dated as of February 26, 2009,
among the Administrative Agent, WCM and the Company, as amended, modified,
supplemented or replaced from time to time.
 
“Fees” means all fees payable pursuant to Section 2.9.
 
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, for
the Credit Parties and their Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated EBITDA for the four (4) consecutive fiscal quarters ending on
such date minus Consolidated Capital Expenditures made during the four
consecutive fiscal quarter period ending on such date to (b) the sum of
(i) Consolidated Interest Expense paid or payable in cash during the four
consecutive fiscal quarter period ending on such date, (ii) Scheduled Funded
Debt Payments made during the four consecutive fiscal quarter period ending on
such date (including the principal component of payments due on Capital Leases)
and (iii) any Restricted Payments paid in cash during such period (other than
share repurchases made during the first and second fiscal quarters of the fiscal
year ended December 28, 2008).
 

--------------------------------------------------------------------------------


“Foreign Borrower” means each of the Dutch Borrower, the Japanese Borrower and
each other Foreign Subsidiaries as are, or may from time to time become parties
to this Agreement as Foreign Borrowers.
 
“Foreign Borrower Joinder Agreement” means a Foreign Borrower Joinder Agreement
substantially in the form of Schedule 2.20.
 
“Foreign Collateral” shall have the meaning set forth in Section 5.12(b).
 
“Foreign Currency” shall mean any Optional Currency other than Dollars.
 
“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Foreign Currency
with Dollars.
 
“Foreign Credit Party” means any Credit Party that is not a Domestic Credit
Party.
 
“Foreign Guarantor” means (a) the Foreign Borrowers, (b) those certain Foreign
Subsidiaries of the Company as set forth on Schedule 1.1-4 attached hereto and
(c) the Material Foreign Subsidiaries of the Company as are, or may from time to
time become, parties to this Agreement.
 
“Foreign Guarantor Joinder Agreement” means a Foreign Guarantor Joinder
Agreement in substantially the form of Schedule 5.8(b), executed and delivered
by each Person required to become a Foreign Guarantor in accordance with the
provisions of Section 5.8(b).
 
“Foreign Obligations” means all Credit Party Obligations of the Foreign Credit
Parties; provided that, (a) in relation to any Foreign Guarantor incorporated
under Dutch law, the Foreign Obligations will not include any liability to the
extent that it would result in any security provided by such Dutch
entity constituting unlawful financial assistance within the meaning of Article
2:207(c) or Article 2:98(c) of the Dutch Civil Code and (b) in relation to any
Hong Kong Guarantor, the Foreign Obligations will not include any liability to
the extent that it would result in such obligation or liability constituting
unlawful financial assistance within the meaning of Section 47A of the Companies
Ordinance (Chapter 32 of the Laws of Hong Kong).
 
“Foreign Pledge Agreements and Foreign Security Agreements” means those certain
Pledge Agreements and Security Agreements set forth on Schedule 1.1-5 and such
other foreign pledge agreements and foreign security agreements entered into
from time to time in connection herewith.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“French Guarantor” shall have the meaning set forth in Section 9.8.
 
“French Security” shall mean the French law governed financial securities
account pledge agreement (nantissement de compte-titres) over the shares of
Checkpoint Systems France S.A.S. granted by Checkpoint Holland Holding B.V., as
pledgor, together with the statement of pledge (declaration de nantissement de
compte-titres) relating thereto and referred to in Schedule 1.1-5.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses (e)
and (i) of such definition); provided that Funded Debt shall not include any
Indebtedness between or among the Company and any of its Subsidiaries.
 
“GAAP” means generally accepted accounting principles in effect in the United
States of America (or, in the case of Foreign Subsidiaries with significant
operations outside the United States of America, generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
organization or formation) applied on a consistent basis, subject, however, in
the case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.5.
 
“German GmbH & Co. KG Guarantor” shall have the meaning set forth in Section
9.8(c).
 
“German GmbH Guarantor” shall have the meaning set forth in Section 9.8(c).
 
“German Guarantor” shall have the meaning set forth in Section 9.8(c).
 
“German Retirement Deposit Account” shall mean the account of Checkpoint Systems
International GmbH with account number 0192024802 held with Commerzbank AG,
Heidelberg branch, used to secure certain retirement accounts.
 
“German Retirement Securities Deposit Account” shall mean the securities deposit
account (Wertpapierdepot) of Checkpoint Systems International GmbH with account
number 431192024880 held with Commerzbank AG, used to secure certain retirement
accounts.
 
“German Security Documents” shall mean all of the Security Documents governed by
German law.
 
“Government Acts” has the meaning set forth in Section 2.18(a).
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 

--------------------------------------------------------------------------------


“Guarantors” means the Domestic Guarantors and the Foreign Guarantors.
 
“Guaranty” means the guaranty of the Guarantors set forth in Section 9.
 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including, without limitation, any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.  The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein,
including as set out in Section 9.8 (Foreign Guaranty Matters)) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guaranty
Obligation is made.
 
“Hedging Agreement Provider” means any Person that (a) has provided the
Administrative Agent with a fully executed Secured Party Designation Notice,
substantially in the form of Schedule 1.1-6 and (b) enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted by
Section 6.1(f) to the extent that (i) such Person is a Lender, an Affiliate of a
Lender or any other Person that was a Lender (or an Affiliate of a Lender) at
the time it entered into the Hedging Agreement but has ceased to be a Lender (or
whose Affiliate has ceased to be a Lender) under the Credit Agreement or
(ii) such Person is a Lender or an Affiliate of a Lender on the Closing Date and
the Hedging Agreement was entered into on or prior to the Closing Date (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, in the case of a Secured Hedging Agreement with a Person who
is no longer a Lender, such Person shall be considered a Hedging Agreement
Provider only through the stated maturity date (without extension or renewal) of
such Secured Hedging Agreement.
 
“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.
 

--------------------------------------------------------------------------------


“Hong Kong Guarantor” means any Guarantor organized under the laws of Hong Kong.
 
“Impacted Lender” means any Lender as to which (a) the Administrative Agent or
the Issuing Lender has a good faith belief that the Lender has defaulted in
fulfilling its funding obligations under one or more other syndicated credit
facilities, (b) the Lender or the entity that controls the Lender has been
deemed insolvent or become subject to a bankruptcy or other similar proceeding
or (c) with respect to which the Federal Deposit Insurance Corporation has been
appointed receiver or conservator by a federal or state chartering authority or
otherwise pursuant to the FDI Act (12 U.S.C. Sec. 11(c)).
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six (6)
months of the incurrence thereof) that would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that
so long as such Indebtedness is non-recourse to such Person, only the portion of
such obligations which is secured shall constitute Indebtedness hereunder,
(g) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person, (h) the principal portion of all obligations of such Person
under Capital Leases plus any accrued interest thereon, (i) all obligations of
such Person under Hedging Agreements to the extent required to be accounted for
as a liability under GAAP, excluding any portion thereof which would be
accounted for as interest expense under GAAP, (j) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all preferred Equity Interests issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments prior to the
date six months after the Maturity Date, redemption prior to the date six months
after the Maturity Date or other acceleration, (l) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product plus any
accrued interest thereon, and (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer.
 
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.
 
“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.
 

--------------------------------------------------------------------------------


“Intercompany Asset Sale and Investment Basket” shall mean $20,000,000 in the
aggregate during any fiscal year and $40,000,000 in the aggregate during the
term of this Agreement.
 
“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Percentage”.
 
“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.
 
“Interest Payment Date” means (a) as to any Alternate Base Rate Loan or
Swingline Loan bearing interest at the Alternate Base Rate, the last Business
Day of each March, June, September and December and on the Maturity Date, (b) as
to any LIBOR Rate Loan having an Interest Period of three months or less, the
last day of such Interest Period, and (c) as to any LIBOR Rate Loan having an
Interest Period longer than three months, each day which is three months after
the first day of such Interest Period and the last day of such Interest Period.
 
“Interest Period” means, with respect to any LIBOR Rate Loan,
 
(a)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, subject to availability to all
applicable Lenders, as selected by the Company in the Notice of Borrowing or
Notice of Conversion given with respect thereto; and
 
(b)           thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, subject to availability to all
applicable Lenders, as selected by the Company by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:
 
(i)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
 
(ii)                      any Interest Period pertaining to a LIBOR Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the relevant
calendar month;
 
(iii)                      if the Company shall fail to give notice as provided
above, the Company shall be deemed to have selected an Alternate Base Rate Loan
to replace the affected LIBOR Rate Loan;
 

--------------------------------------------------------------------------------


(iv)                      no Interest Period in respect of any Loan shall extend
beyond the Maturity Date; and
 
(v)           no more than six (6) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.
 
“Investment” has the meaning set forth in Section 6.5.
 
“Issuing Lender” means Wachovia and any successor lender issuing Letters of
Credit pursuant to the terms hereof.
 
“Issuing Lender Fees” has the meaning set forth in Section 2.9(c).
 
“Japanese Borrower” means Checkpoint Manufacturing Japan Co., Ltd., a Japanese
corporation.
 
“Japanese Collateral” shall mean the Collateral secured by that certain Share
Pledge Agreement, dated as of the date hereof, by and between the Company, as
security grantor, the Administrative Agent and Checkpoint Manufacturing Japan
Co. Ltd., as issuing company.
 
“Japanese Yen” means the lawful currency of Japan.
 
“Joinder Agreement” means a Foreign Borrower Joinder Agreement, a Domestic
Guarantor Joinder Agreement and/or a Foreign Guarantor Joinder Agreement, as
applicable.
 
“Joint Lead Arrangers” means WCM and RBS.
 
“L/C Application” means an application, in the form specified by the Issuing
Lender from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
 
“L/C Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit as set forth in Section 2.3.
 
“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any Collateral for such obligations.
 
“L/C Facility” means the letter of credit facilities established pursuant to
Section 2.3 hereof.
 

--------------------------------------------------------------------------------


“L/C Fee” has the meaning assigned thereto in Section 2.9.
 
“L/C Obligations” means at any time, an amount equal to the Dollar Equivalent of
the sum of (a) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Section 2.3.
 
“Lenders” has the meaning set forth in the first paragraph of this Agreement.
 
“Letter of Credit” means (a) any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such letter of credit may be amended, modified,
restated, extended, renewed, increased, replaced or supplemented from time to
time and (b) any Existing Letter of Credit, in each case as such letter of
credit may be amended, modified, extended, renewed or replaced from time to
time.
 
“Leverage Ratio” means, as of any date of determination, for the Credit Parties
and their Subsidiaries on a consolidated basis the ratio of (a) Consolidated
Funded Debt as of such date to (b) Consolidated EBITDA for the four (4)
consecutive fiscal quarters ending on such date.
 
“LIBOR” means, for any LIBOR Rate Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) and, in the
case of a Foreign Currency, the British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency, as the London interbank offered
rate for deposits in Dollars or the applicable Foreign Currency, as appropriate,
at approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, then “LIBOR” means the
rate per annum at which, as determined by the Administrative Agent in accordance
with its customary practices, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in Same Day Funds by leading banks in the London interbank
market for a period equal to the Interest Period selected.  With respect to any
LIBOR Rate Loan denominated in British Pounds Sterling, for any Interest Period,
“LIBOR” means the rate equal to the sum of (A) the rate determined in accordance
with the foregoing terms of this definition plus (B) the Mandatory Cost Rate for
such Interest Period.
 
“LIBOR Lending Office” means, initially, the office of each Lender designated as
such Lender’s LIBOR Lending Office shown in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Company as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.
 
“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits or Euros, as applicable, as reported on Reuters Screen LIBOR01 Page (or
any successor page) as of 11:00 A.M., London time, on such day, or if such day
is not a London business day, then the immediately preceding London business day
(or if not so reported, then as determined by the Administrative Agent from
another recognized source or interbank quotation).
 

--------------------------------------------------------------------------------


“LIBOR Market Index Rate Loan” means any Loan bearing interest at a rate
determined by reference to the LIBOR Market Index Rate.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
LIBOR Rate
=                                LIBOR                                
1.00 - Eurodollar Reserve Percentage
 
“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
 
“LIBOR Tranche” means the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).
 
“Loan” or “Loans” means a Revolving Loan and/or a Swingline Loan, as
appropriate.
 
“Mandatory Borrowing” has the meaning set forth in Section 2.2(b).
 
“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.1-2.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (a) the business, property, operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries taken
as a whole, (b) the validity or enforceability of this Agreement or any of the
other Credit Documents or the rights and remedies of the Administrative Agent or
the Lenders hereunder or thereunder or (c) the Credit Parties’ ability to pay
the Credit Party Obligations.
 
“Material Contract” means any contract or other arrangement, whether written or
oral, to which the Company or any of its Subsidiaries is a party as to which
contract the breach, nonperformance or cancellation of such contract by any
party thereto would reasonably be expected to have a Material Adverse Effect.
 
“Material Foreign Subsidiaries” means any Foreign Subsidiary of the Company with
assets that appear on the consolidated balance sheet of the Company and its
Subsidiaries (prepared in accordance with GAAP), less goodwill and other
intangibles, equal to or greater than $25,000,000 at any time; provided that
Checkpoint Systems Japan Co. Ltd. shall not constitute a Material Foreign
Subsidiary.
 
“Material Subsidiary” means any Subsidiary of the Company whose attributable
portion of Consolidated Tangible Assets exceeds ten percent (10%) of
Consolidated Tangible Assets, or whose attributable portion of Consolidated
EBITDA exceeds ten percent (10%) of Consolidated EBITDA.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any extraction thereof) or petroleum products or any hazardous or
toxic substances, materials, or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, perchlorate,
polychlorinated biphenyls and urea-formaldehyde insulation.
 
“Maturity Date” means the third anniversary of the Closing Date.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) which
any Credit Party or any ERISA Affiliate and at least one employer other than the
Credit Parties or any ERISA Affiliate are contributing sponsors.
 
“National Currency Unit” means a fraction or multiple of one Euro Unit expressed
in units of the former national currency of a Participating Member State.
 
“Net Assets” shall have the meaning set forth in Section 9.8(c).
 
“Note” or “Notes” means the promissory note of the Borrowers in favor of the
Lenders evidencing the Revolving Loans provided pursuant to Section 2.1, as such
promissory note may be amended, modified, supplemented, extended, renewed or
replaced from time to time.
 
“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.1(e)(i), as required by Section 2.1(d)(i) and Section
2.2(b)(i).
 
“Notice of Conversion” means the written notice of extension or conversion in
substantially the form of Schedule 2.6, as required by Section 2.6.
 

--------------------------------------------------------------------------------


“Obligations” means, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
costs, charges, expenses, professional fees, reimbursements, all sums chargeable
to the Credit Parties or for which any Credit Party is liable as an indemnitor
and whether or not evidenced by a note or other instrument and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means that certain compliance certificate
substantially in the form set forth on Schedule 5.2(b).
 
“Optional Currency” means the currencies set forth on Schedule 1.1-7.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the Issuing Lender or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation and (b) with respect to any amount denominated in a
Foreign Currency, the rate of interest per annum at which overnight deposits in
the applicable Foreign Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Wachovia in the applicable offshore interbank
market for such currency to major banks in such interbank market.
 
 “Participant” has the meaning assigned to such term in Section 10.6(d).
 
“Participating Member State” means each country so described in any EMU
Legislation.
 
“Participation Interest” means an Extension of Credit by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 2.3 or in Swingline Loans as provided in Section 2.2.
 
“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.
 
“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.
 

--------------------------------------------------------------------------------


“Payment Event of Default” means an Event of Default specified in Section
7.1(a).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Permitted Acquisition” means any acquisition or any series of related
acquisitions by a Credit Party of the assets or a majority of the Voting Stock
or economic interests of a Person or any division, line of business or other
business unit of a Person (such Person or such division, line of business or
other business unit of such Person referred to herein as the “Target”), in each
case that is a type of business (or assets used in a type of business) permitted
to be engaged in by the Credit Parties and their Subsidiaries pursuant to
Section 6.3 hereof, so long as (a) no Default or Event of Default shall then
exist or would exist after giving effect thereto, (b) the Credit Parties certify
to the Administrative Agent and the Required Lenders that the Credit Parties
will be in compliance on a Pro Forma Basis with all of the terms and provisions
of the financial covenants set forth in Section 5.9, (c) the Target shall have
executed a joinder agreement in accordance with the terms of Section 5.8, if
required by such section, and the Credit Parties and their Subsidiaries
(including the Target) shall have complied with Section 5.12, (d) immediately
after giving effect to such acquisition the Credit Parties shall have at least
$50,000,000 (or the Foreign Equivalent thereof) of cash on deposit in readily
available funds (without causing any adverse tax consequences) and/or the
ability to borrow under this Agreement without causing a violation of any
covenant, (e) such acquisition is not a “hostile” acquisition and has been
approved by the board of directors and/or shareholders of the applicable Credit
Party and the Target and (f) immediately after giving effect to such acquisition
the Borrowers (in the aggregate) shall have the ability (but shall not be
required) to borrow at least $20,000,000 (or the Foreign Equivalent thereof)
under this Agreement without causing a Default or Event of Default.
 
“Permitted Accounts Receivable Purchase Arrangement” shall mean that certain
Master Agreement on Non-Genuine Repurchase Transactions, dated on or about the
Closing Date, by and among Checkpoint Systems GmbH and Commerzbank
Aktiengesellschaft, Filiale Frankfurt.
 
“Permitted Acquisition Certificate” means a certificate in substantially the
form set forth on Schedule 5.2(g).
 
“Permitted Investments” has the meaning set forth in Section 6.5.
 
“Permitted Liens” means:
 
(a)           Liens created by or otherwise existing, under or in connection
with this Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Secured Parties;
 
(b)           Liens in favor of a Hedging Agreement Provider in connection with
a  Secured Hedging Agreement; provided that such Liens shall secure the Credit
Party Obligations or the Foreign Obligations, as applicable, on a pari passu
basis:
 
(c)           Liens securing purchase money Indebtedness and Capital Leases, to
the extent each is permitted under Section 6.1(d); provided that (i) any such
Lien attaches to such property concurrently with or within thirty (30) days
after the acquisition thereof and (ii) such Lien attaches solely to the property
so acquired in such transaction;
 
(d)           Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace (not to exceed ninety (90) days),
if any, related thereto has not expired or which are being contested in good
faith by appropriate proceedings diligently pursued, provided that adequate
reserves with respect thereto are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
their respective jurisdictions of incorporation);
 
(e)           statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings diligently
pursued, provided that adequate reserves with respect thereto are maintained on
the books of the Company or its Subsidiaries, as the case may be, in conformity
with GAAP (or, in the case of Subsidiaries with significant operations outside
of the United States of America, generally accepted accounting principles in
effect from time to time in their respective jurisdictions of incorporation);
 
(f)           Liens on the property of a Person existing at the time such Person
becomes a Subsidiary of a Credit Party in a transaction permitted hereunder
securing Indebtedness in an aggregate principal amount not to exceed $250,000
for all such Persons; provided, however, that any such Lien may not extend to
any other property of any Credit Party or any other Subsidiary that is not a
Subsidiary of such Person; provided, further, that any such Lien was not created
in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of a Credit
Party;
 
(g)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
 
(h)           deposits to secure the performance of bids, trade contracts,
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
 
(i)           Liens existing on the Closing Date and set forth on Schedule 6.2;
provided that no such Lien shall at any time be extended to cover property or
assets other than the property or assets subject thereto on the Closing Date;
 

--------------------------------------------------------------------------------


(j)           zoning ordinances, easements, covenants and other customary
restrictions on the use of real property and other title exceptions that do not
interfere in any material respect with the business or operations of the Company
and its Subsidiaries or materially impair the value of any such real property;
 
(k)           Liens in favor of the Issuing Lender and/or Swingline Lender to
cash collateralize or otherwise secure the obligations of a Defaulting Lender or
an Impacted Lender to fund risk participations hereunder;
 
(l)           Liens on the German Retirement Deposit Account and/or the German
Retirement Securities Deposit Account;
 
(m)                      any extension, renewal or replacement (or successive
extensions, renewals or replacements), in whole or in part, of any Lien referred
to in the foregoing clauses; provided that such extension, renewal or
replacement Lien shall be limited to all or a part of the property which secured
the Lien so extended, renewed or replaced (plus improvements on such property);
and
 
(n)           other Liens (other than Liens on the Collateral) not otherwise
permitted by the foregoing clauses securing Indebtedness permitted under Section
6.1(h) of this Agreement provided that the fair market value of the assets of
the Company and its Subsidiaries so encumbered shall not exceed $35,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
executed by the Domestic Credit Parties in favor of the Administrative Agent,
for the benefit of the Secured Parties, as the same may from time to time be
amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with the terms hereof and thereof.
 
“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.
 
“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the four-quarter period
(or twelve-month period, as applicable) ending as of the most recent quarter end
for which financial statements are available preceding the date of such
transaction.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 

--------------------------------------------------------------------------------


 “Ratable Share” means, with respect to any Revolving Lender at any time, the
ratio (expressed as a percentage) of (a) the Revolving Commitment of such
Revolving Lender at such time to (b) the Aggregate Revolving Commitment,
provided that, if the Maturity Date has occurred, the Ratable Share of each
Revolving Lender shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.
 
“RBS” means RBS Securities Inc., together with its successors and assigns.
 
“Recovery Event” means the receipt by the Company or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.
 
“Register” has the meaning set forth in Section 10.6(c).
 
“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.
 
“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under Letters of
Credit.
 
“Related Fund” means, with respect to any Lender, any fund or trust or entity
that invests in commercial bank loans in the ordinary course of business and is
advised or managed by (a) such Lender, (b) an Affiliate of such Lender, (c) any
other Lender or any Affiliate thereof or (d) the same investment advisor as any
Person described in clauses (a) through (c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived pursuant to regulations issued by the PBGC.
 
“Required Lenders” means, at any time, Lenders having more than fifty percent
(50%) of (a) the Commitments or (b) if the Commitments have been terminated, the
aggregate principal Dollar Equivalent (determined as of the most recent
Revaluation Date) of Loans (including the Participation Interests of the Issuing
Lender in any Letters of Credit and of the Swingline Lender in any Swingline
Loans) outstanding; provided that the Commitments of, and outstanding principal
Dollar Equivalent of Loans owing to, a Defaulting Lender shall be excluded for
purposes hereof in making a determination of Required Lenders.
 

--------------------------------------------------------------------------------


“Requirement of Law” means, as to any Person, (a) the articles or certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and (b) all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes, executive orders,
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(in each case whether or not having the force of law); in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Responsible Officer” means, for any Credit Party, any duly authorized officer
thereof for which the Administrative Agent has received an incumbency
certificate that has not been terminated or revoked indicating such officer is a
duly authorized officer thereof.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Credit Party or any of
its Subsidiaries, now or hereafter outstanding, (d) any payment with respect to
any earnout obligation, (e) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Indebtedness of any
Credit Party or any of its Subsidiaries or (f)  the payment by the Company or
any of its Subsidiaries of any management, advisory or consulting fee to any
Person or of any extraordinary salary, bonus or other form of compensation to
any Person who is directly or indirectly a significant partner, shareholder,
owner or executive officer of any such Person, to the extent such management,
advisory fee, consulting fee, extraordinary salary, bonus or other form of
compensation is not included in the corporate overhead of the Company or such
Subsidiary.
 
“Revaluation Date” means each of the following:  (a) each date a Loan is made
pursuant to Section 2.1 or 2.2; (b) each date a LIBOR Rate Loan is continued
pursuant to Section 2.6; (c) each date a Revolving Loan is made to reimburse a
Swingline Loan (including a Mandatory Borrowing) or drawing under a Letter of
Credit (including an LC Mandatory Borrowing) or a Participation Interest is
required to be purchased in an outstanding Swingline Loan or outstanding L/C
Obligations pursuant to the terms of Section 2.2 or Section 2.3, respectively;
(d) the last Business Day of each calendar month; and (e) such additional dates
as the Administrative Agent or the Required Lenders shall specify.
 
“Revolving Commitment” means as to any Lender, the obligation of such Lender to
make Revolving Loans for the account of the Borrowers and participate in Letters
of Credit and Swingline Loans made under the Revolving Facility in an aggregate
principal and/or stated amount at any time outstanding not to exceed the amount
set forth under the heading “Revolving Commitment” opposite such Lender’s name
on Schedule 2.1(a) hereto as such amount may be reduced or modified at any time
or from time to time pursuant to the terms hereof.
 

--------------------------------------------------------------------------------


“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the Dollar Equivalent of the sum of (a) the aggregate principal amount of all
Revolving Loans made by such Revolving Lender that are outstanding at such time,
(b) such Lender’s Ratable Share of the L/C Obligations at such time and (c) such
Lender’s Ratable Share of the outstanding Swingline Loans at such time.
 
“Revolving Facility” means the multi-year revolving credit facility established
pursuant to Section 2.1(a) hereof.
 
“Revolving Lender” means each Lender with a Revolving Commitment or that holds a
Revolving Loan.
 
“Revolving Loans” has the meaning assigned thereto in Section 2.1.
 
“Revolving Loan” means any loan made to any Borrower pursuant to Section 2.1.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, Same Day Funds and (b) with respect to disbursements and payments in a
Foreign Currency, same day or other funds as may be determined by the
Administrative Agent or the Issuing Lender, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Foreign Currency.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the four consecutive fiscal quarter period ending on such date, the sum of all
regularly scheduled payments of principal on Funded Debt of the Credit Parties
and their Subsidiaries on a consolidated basis for the applicable period ending
on the date of determination (including the principal component of payments due
on Capital Leases during the applicable period ending on the date of
determination) to the extent actually paid in cash.
 

--------------------------------------------------------------------------------


“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
 
“Secured Hedging Agreement” means any Hedging Agreement between a Credit Party
or a Subsidiary thereof and a Hedging Agreement Provider, as amended, modified,
extended, restated, replaced, or supplemented from time to time.
 
“Secured Parties” means the Administrative Agent, the Lenders and the Hedging
Agreement Providers.
 
“Secured Party Claim” means any amount which a Credit Party owes to a Secured
Party under or in connection with the Credit Documents.
 
“Securities Account Control Agreement” shall mean (a) with respect to securities
accounts of any Domestic Credit Party, an agreement, among a Domestic Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Articles 8 and 9 of
the UCC) over the securities account(s) described therein, as the same may be as
amended, modified, extended, restated, replaced, or supplemented from time to
time or (b) with respect to securities accounts of any Foreign Credit Party,
such other agreement as may be necessary or required in such foreign
jurisdiction in order to obtain a perfected security interest in such securities
account(s) described therein.
 
“Securities Act” means the Securities Act of 1933, together with any amendment
thereto or replacement thereof and any rules or regulations promulgated
thereunder.
 
“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.
 
“Security” means “security” as defined in the Securities Act.
 
“Security Agreement” means the Security Agreement dated as of the Closing Date
executed by the Domestic Credit Parties in favor of the Administrative Agent,
for the benefit of the Secured Parties, as the same may from time to time be
amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with the terms hereof and thereof.
 
“Security Documents” means the Pledge Agreement, the Security Agreement, the
Dutch Borrower Security Agreement, the Foreign Pledge Agreements and Foreign
Security Agreements and all other agreements, documents and instruments relating
to, arising out of, or in any way connected with any of the foregoing documents
(including, without limitation, any intercompany promissory notes required to be
pledged pursuant to the terms of this Agreement or the Security Documents) or
granting to the Administrative Agent, for the benefit of the Secured Parties, as
a joint and several creditor or for itself under Section 2.21, Liens or security
interests to secure, inter alia, the Credit Party Obligations whether now or
hereafter executed and/or filed, each as may be amended from time to time in
accordance with the terms hereof, executed and delivered in connection with the
granting, attachment and perfection of the Administrative Agent’s security
interests and liens arising thereunder, including, without limitation, UCC
financing statements.
 

--------------------------------------------------------------------------------


“Sharing Event” means (a) the occurrence of a Bankruptcy Event, (b) the
declaration of the termination of any Commitment, or the acceleration of the
maturity of any Loans, in each case in accordance with Section 7.2 or (c) the
failure of any Borrower to pay any principal of, or interest on, any Loans or
any L/C Obligations on the Maturity Date.
 
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
 
“Spanish Guarantor” shall have the meaning set forth in Section 9.8.
 
“Spanish Deed of Pledge over Participations” shall mean that certain Deed of
Pledge over Participations, by and among Checkpoint Holland Holding BV.,
Checkpoint Systems España, S.L., the Administrative Agent and the Secured
Parties party thereto.
 
“Spot Rate” means, for any currency, the rate determined by the Administrative
Agent or the Issuing Lender, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00a.m. on the date two (2) Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Issuing Lender  if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuing Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in a  Foreign Currency.
 
“Subordinated Indebtedness” means any Indebtedness (including, without
limitation, any intercompany loans) incurred by any Credit Party that is
specifically subordinated in right of payment to the prior payment of the Credit
Party Obligations on terms acceptable to the Administrative Agent and the
Lenders.
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries.  Unless otherwise identified, “Subsidiary” or
“Subsidiaries” means Subsidiaries of the Company.
 

--------------------------------------------------------------------------------


“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in Section
2.2(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.
 
“Swingline Committed Amount” means the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.2(a).
 
“Swingline Lender” means Wachovia and any successor swingline lender, in such
capacity.
 
“Swingline Loan” or “Swingline Loans” has the meaning set forth in Section
2.2(a).
 
“Swingline Note” means the promissory note of the Company in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.2(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
 
“Syndication Agent” means Citizens Bank of Pennsylvania.
 
“Target” has the meaning set forth in the definition of Permitted Acquisition.
 
“Target Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.
 
“Taxes” has the meaning set forth in Section 2.17.
 
“Total Consideration” has the meaning set forth in Section 5.2(g).
 
“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.
 
“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.
 
“Tranche” means the collective reference to (a) LIBOR Rate Loans whose Interest
Periods begin and end on the same day and (b) Alternate Base Rate Loans made on
the same day.
 

--------------------------------------------------------------------------------


“Transactions” means the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).
 
“Transfer Effective Date” has the meaning set forth in each Assignment and
Assumption.
 
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.
 
“Type” means, as to any Loan, its nature as an Alternate Base Rate Loan, LIBOR
Rate Loan or Swingline Loan, as the case may be.
 
“UCC” means the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.
 
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
“Wachovia” means Wachovia Bank, National Association and its successors.
 
“WCM” means Wachovia Capital Markets, LLC, together with its successors and
assigns.
 
“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.
 
“Works Counsel” shall have the meaning set forth in Section 5.15.
 
1.2                      French Terms.
 
In this Agreement, a reference to:
 
(a)           an administration or dissolution includes a redressement
judiciaire, cession totale de l’entreprise or liquidation judiciaire under
Articles L. 620-1 et seq. of the French Commercial Code;
 
(b)           a composition, assignment or similar arrangement with any creditor
includes a reglement amiable under Articles L. 611-3 et seq. of the French
Commercial Code;
 
(c)           a receiver includes an administrateur judiciaire, administrateur
provisoire, mandataire ad hoc, conciliateur, and mandataire liquidateur;
 

--------------------------------------------------------------------------------


(d)           a person being unable to pay its debts includes that person being
in a state of cessation des paiements;
 
(e)           a guaranty includes any cautionnement, aval and any garantie which
is independent from the debt to which it relates;
 
(f)           a lease includes an opération de crédit-bail;
 
(g)           a security interest includes any type of security (sûreté réelle)
and transfer by way of security; and
 
(h)           the French Commercial Code means the Code de commerce.
 
1.3                      Dutch Terms.
 
In this Agreement, where it relates to a Dutch entity, a reference to:
 
(a)           a necessary action to authorize where applicable, includes without
limitation:
 
(i)           any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and
 
(ii)                      obtaining an unconditional positive advice (advies)
from the competent works council(s);
 
(b)           financial assistance means any act contemplated by:
 
(i)           (for a besloten vennootschap met beperkte aansprakelijkheid)
Article :207(c) of the Dutch Civil Code; or
 
(ii)                      (for a naamloze vennootschap) Article 2:98(c) of the
Dutch Civil Code;
 
(c)           a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkt recht), created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht);
 
(d)           a winding-up, administration or dissolution includes a Dutch
entity being declared bankrupt (failliet verklaard) or dissolved (ontbonden);
 
(e)           a moratorium includes surseance van betaling and a moratorium is
declared or occurs includes surseance verleend;
 
(i)           any step or procedure taken in connection with insolvency
proceedings includes a Dutch entity having filed a notice under Section 36 of
the Tax Collection Act of the Netherlands (Invorderingswet 1990) or
 

--------------------------------------------------------------------------------


Section 60 of the Social Insurance Financing Act of the Netherlands (Wet
Financiering Sociale Verzekeringen) in conjunction with Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990);
 
(ii)                       trustee in bankruptcy includes a curator;
 
(iii)                      an administrator includes a bewindvoerder; and
 
(iv)                      an attachment includes a beslag.
 
1.4                      Computation of Time Periods.
 
All time references in this Agreement and the other Credit Documents shall be to
Charlotte, North Carolina time unless otherwise indicated.  For purposes of
computation of periods of time hereunder, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”
 
1.5                      Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the most recently delivered
audited consolidated financial statements of the Company, except as otherwise
specifically prescribed herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
(c)           Financial Covenant Calculations.  The parties hereto acknowledge
and agree that, for purposes of all calculations made in determining compliance
for any applicable period with the financial covenants set forth in Section 5.9,
(i) after consummation of any Permitted Acquisition, (A) income statement items
and other balance sheet items (whether positive or negative) attributable to the
Target acquired in such transaction shall be included in such calculations to
the extent relating to such applicable period, subject to adjustments mutually
acceptable to the Company and the Administrative Agent
 

--------------------------------------------------------------------------------


and (B) Indebtedness of a Target which is retired in connection with a Permitted
Acquisition shall be excluded from such calculations and deemed to have been
retired as of the first day of such applicable period and (ii) after any Asset
Disposition permitted by Section 6.4(a)(vii), (A) income statement items, cash
flow statement items and balance sheet items (whether positive or negative)
attributable to the property or assets disposed of shall be excluded in such
calculations to the extent relating to such applicable period, subject to
adjustments mutually acceptable to the Company and the Administrative Agent and
(B) Indebtedness that is repaid with the proceeds of such Asset Disposition
shall be excluded from such calculations and deemed to have been repaid as of
the first day of such applicable period.
 
1.6                      Execution of Documents.
 
Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.
 
1.7                      Exchange Rates; Currency Equivalents.
 
(a)           The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalents of Extensions
of Credit and amounts outstanding hereunder denominated in Foreign
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Company hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Credit
Documents shall be such Dollar Equivalent as so determined by the Administrative
Agent.
 
(b)           Wherever in this Agreement, in connection with any Extension of
Credit, any conversion, continuation or prepayment of a Loan or any renewal of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Extension of Credit or Loan is denominated in a
Foreign Currency, such amount shall be the relevant Foreign Currency Equivalent
of such Dollar equivalent (rounded to the nearest 1,000 units of such Foreign
Currency), as determined by the Administrative Agent.
 
(c)           Wherever in this Agreement an amount, such as a minimum or maximum
limitation on Indebtedness permitted to be incurred or Investments permitted to
be made hereunder, is expressed in Dollars, it shall be deemed to refer to the
Dollar Equivalent thereof.
 
(d)           Determinations by the Administrative Agent pursuant to this
Section shall be conclusive absent manifest error.
 
1.8
Redenomination of Certain Foreign Currencies and Computation of Dollar
Equivalents.

 
(a)           Each obligation of the Borrowers to make a payment denominated in
the National Currency Unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euros at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with
 

--------------------------------------------------------------------------------


any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.
(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
 
 
SECTION 2
CREDIT FACILITY
 
2.1                      Revolving Facilities.
 
(a)           Revolving Facility.  During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally agrees to make
revolving loans (the “Revolving Loans”) to each Borrower, in any Optional
Currency and for the purposes hereinafter set forth from time to time in the
amount of such Revolving Lender’s Ratable Share of such Loans provided that (i)
the Aggregate Revolving Exposure shall not at any time exceed the Aggregate
Revolving Commitment or (ii) with regard to each Revolving Lender, such
Revolving Lender’s Revolving Exposure shall not exceed its Revolving Commitment;
provided further, from the Closing Date until the date on which the Credit
Parties have executed and delivered to the Administrative Agent all German
Security Documents that are not executed and delivered by the Credit Parties on
or prior to the Closing Date, the Aggregate Revolving Exposure shall not exceed
the sum of (A) the principal amount of Loans and (B) the face amount of Letters
of Credit, in each case outstanding on the Closing Date.
 
(b)           Borrowing Options.  Each borrowing of Revolving Loans shall be
comprised of (i) in the case of a borrowing denominated in Dollars, either LIBOR
Rate Loans or Alternate Base Rate Loans as the applicable Borrower may request
in accordance herewith and (ii) in the case of a borrowing denominated in any
Foreign Currency, LIBOR Rate Loans.  Each Lender at its option may satisfy its
obligation to make any Revolving Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Revolving Loan (in which case all
payments of principal and interest with respect to such Loan shall be owed to
such branch or Affiliate); provided that any exercise of such option shall not
reduce the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall remain
obligated in all respects for all of its obligations hereunder.
 

--------------------------------------------------------------------------------


(c)           Type.  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
(6) borrowings of LIBOR Rate Loans outstanding.
 
(d)           Revolving Borrowings.
 
(i)           Notice of Borrowing.  The Company (on its own behalf or on behalf
of any Borrower) shall request a Revolving Loan borrowing by delivering a
written Notice of Borrowing (or telephone notice promptly confirmed in writing
through delivery of a Notice of Borrowing) to the Administrative Agent (A) not
later than 11:00 A.M. (I) on the Business Day of the requested borrowing in the
case of Alternate Base Rate Loans denominated in Dollars, (II) on the third
Business Day prior to the date of the requested borrowing in the case of LIBOR
Rate Loans denominated in Dollars and (B) not later than 10:00 A.M. (London,
England time) four (4) Business Days prior to the date of the requested
borrowing in the case of Loans denominated in a Foreign Currency.  Each such
request for borrowing shall be irrevocable and shall specify (A) the Borrower on
whose behalf the Company is requesting such borrowing; (B) the date of such
borrowing, which shall be a Business Day, (C) the amount of such borrowing,
which shall be, (x) with respect to Alternate Base Rate Loans, in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof, and (y) with respect to LIBOR Rate Loans, in an aggregate principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or
such other amount as may be satisfactory to the Administrative Agent), (D)  in
the case of a borrowing denominated in Dollars, whether such Revolving Loan is
to be a LIBOR Rate Loan or an Alternate Base Rate Loan, (E) in the case of a
LIBOR Rate Loan, (x) the currency in which such LIBOR Rate Loan is to be
denominated and (y) the duration of the Interest Period applicable thereto and
(F) the location and number of the applicable Borrower’s account to which funds
are to be disbursed.  If the Company shall fail to specify in any such Notice of
Borrowing (x) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, (y) the Type of Loan requested in the case of a Loan to be made in
Dollars, then such notice shall be deemed to be a request for an Alternate Base
Rate Loan hereunder or (z) the currency for such Loan, then such Loan shall be
made in Dollars.  The Administrative Agent shall give notice to each Lender
promptly, on the same day received by the Administrative Agent, upon receipt of
each Notice of Borrowing pursuant to this Section 2.1(d)(i), the contents
thereof and each such Lender’s share of any borrowing to be made pursuant
thereto.
 
(ii)                      Advances.  Upon receipt of any Notice of Borrowing
from the Administrative Agent, each Lender (or its respective domestic or
foreign branch or Affiliate) will make available to the Administrative Agent,
for the account of the relevant Borrower, in funds immediately available to the
Administrative Agent and in the applicable currency, such Lender’s Ratable Share
of the Revolving Loans to be made on such borrowing date, no later than
2:00 P.M., Charlotte, North Carolina time, on the proposed borrowing date of an
Alternate Base Rate Loan or Dollar LIBOR Rate Loan, and no later than
10:00 A.M., Charlotte, North Carolina time, on the proposed borrowing date of an
LIBOR Rate Loan denominated in any Foreign Currency.  Each Borrower
 

--------------------------------------------------------------------------------


hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of each borrowing requested for such Borrower pursuant to this Section in Same
Day Funds by crediting or wiring such proceeds to the deposit account of such
Borrower identified in the Notice of Borrowing.  The Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Loan
requested pursuant to this Section for which any Lender is responsible to the
extent that such Lender has not made available to the Administrative Agent its
Ratable Share of such Revolving Loan.
 
(e)           Repayment.  Each Borrower agrees to repay the outstanding
principal amount of all Loans made to it under, and its Reimbursement
Obligations under, the Revolving Facilities in the applicable currency and in
full on the Maturity Date, with all accrued but unpaid interest thereon together
with all other amounts then outstanding.
 
(f)           Interest.  Subject to the provisions of Section 2.5:
 
(i)           Alternate Base Rate Loans.  During such periods as Revolving Loans
shall be comprised in whole or in part of Alternate Base Rate Loans, such
Alternate Base Rate Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Percentage; and
 
(ii)                      LIBOR Rate Loans.  During such periods as Revolving
Loans shall be comprised in whole or in part of LIBOR Rate Loans, such LIBOR
Rate Loans shall bear interest at a per annum rate equal to the LIBOR Rate plus
the Applicable Percentage.
 
Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).
 
(g)           Notes.  The Revolving Loans shall be further evidenced by a duly
executed Note in favor of each Lender in the form of Schedule 2.1(h) attached
hereto, if requested by such Lender.
 
2.2                      Swingline Loan Subfacility.
 
(a)           Swingline Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make, in reliance upon the agreements of the Revolving
Lenders set forth in this Section, a portion of the Revolving Commitment
available to the Company by making Swingline Loans to the Company in Dollars and
in Euros (each a “Swingline Loan” and, collectively, the “Swingline Loans”) for
the purposes hereinafter set forth; provided, however, (i) the aggregate Dollar
Equivalent of Swingline Loans (determined as of the most recent Revaluation
Date) outstanding at any time shall not exceed FIFTEEN MILLION DOLLARS
($15,000,000) (the “Swingline Committed Amount”), (ii) with regard to each
Revolving Lender individually (other than the Swingline Lender in its capacity
as such), such Lender’s Revolving Exposure shall not exceed such Lender’s
Revolving Commitment or (iii) with regard to the Revolving Lenders collectively,
the Aggregate Revolving Exposure shall not exceed the Aggregate Revolving
Commitment.  Swingline Loans hereunder may be repaid and reborrowed in
accordance with the provisionshereof.  Swingline Loans denominated in Euros
shall consist solely of LIBOR Market Index Rate Loans.
 
 
(b)           Swingline Loan Borrowings.
 
(i)           Notice of Borrowing and Disbursement.  Upon receiving a Notice of
Borrowing from the Company (A) not later than 12:00 Noon (Charlotte, North
Carolina time) on any Business Day requesting that a Swingline Loan be made in
Dollars, the Swingline Lender will make a Swingline Loan which is denominated in
Dollars available to the Company on the same Business Day and (B) not later than
10:00 A.M. (London, England time) on any Business Day requesting that a
Swingline Loan be made in Euros, the Swingline Lender will make a Swingline Loan
which is denominated in Euros available to the Company on such date.  Swingline
Loan borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $100,000 in excess thereof.  Each such request for borrowing
shall be irrevocable and shall specify (A) that a Swingline Loan is requested,
(B) the date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, (D) whether the borrowing shall be
made in Dollars or in Euros and (E) the location and number of the Company’s
account to which funds are to be disbursed. If the Company shall fail to specify
in any such Notice of Borrowing the applicable currency for such Swingline Loan,
such Swingline Loan shall be made in Dollars.    Notwithstanding anything to the
contrary contained herein, the Swingline Lender shall not at any time be
obligated to make any Swingline Loan hereunder if any Lender is at such time a
Defaulting Lender or an Impacted Lender hereunder, unless the Swingline Lender
has entered into arrangements satisfactory to the Swingline Lender with the
Borrowers or such Lender to eliminate the Swingline Lender’s risk with respect
to such Lender.
 
(ii)                      Repayment of Swingline Loans.  Each Swingline Loan
borrowing shall be due and payable on the Maturity Date.  The Swingline Lender
may, at any time, in its sole discretion, by written notice to the Company and
the Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Company shall be deemed to have
requested a Revolving Loan borrowing in Dollars comprised entirely of Alternate
Base Rate Loans in the Dollar Equivalent of such Swingline Loans; provided,
however, that, in the following circumstances, any such demand shall also be
deemed to have been given one Business Day prior to each of (A) the Maturity
Date, (B) the occurrence of a Bankruptcy Event, (C) upon acceleration of the
Credit Party Obligations hereunder, whether on account of a Bankruptcy Event or
any other Event of Default and (D) the exercise of remedies in accordance with
the provisions of Section 7.2 hereof (each such Revolving Loan borrowing made on
account of any such deemed request therefor as provided herein being hereinafter
referred to as a “Mandatory Borrowing”).  Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans promptly upon any such request
or deemed request on account of each Mandatory Borrowing in the Dollar
Equivalent of such Swingline Loans and in the manner specified in the preceding
sentence and on the same date such request is made by the Swingline Lender
notwithstanding (A) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Revolving Loans otherwise

--------------------------------------------------------------------------------


 required hereunder, (B) whether any conditions specified in Section 4.2 are
then satisfied, (C) whether a Default or an Event of Default then exists,
(D) failure of any such request or deemed request for Revolving Loans to be made
by the time otherwise required in Section 2.1(d)(i), (E) the date of such
Mandatory Borrowing, or (F) any reduction in the Revolving Committed Amount or
termination of the Revolving commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Company), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Company on or after such date and prior to such purchase) from
the Swingline Lender such participations in the outstanding Swingline Loans as
shall be necessary to cause each such Revolving Lender to share in such
Swingline Loans ratably based upon its respective Ratable Share (determined
before giving effect to any termination of the Commitments pursuant to Section
7.2); provided that (A) subject to clause (B) below, all interest payable on the
Swingline Loans shall be for the account of the Swingline Lender until the date
as of which the respective participation is purchased, and (B) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal Dollar Equivalent of such participation purchased for
each day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date of the Mandatory Borrowing, the Overnight Rate, and thereafter at a rate
equal to the Alternate Base Rate, and upon such purchase shall be entitled to
interest on such amounts from and including the date of the Mandatory Borrowing.
 
(c)           Interest on Swingline Loans.  Subject to the provisions of Section
2.5, Swingline Loans that are denominated in (i) Dollars shall bear interest at
a per annum rate equal to the Alternate Base Rate plus the Applicable Percentage
for Revolving Loans that are Alternate Base Rate Loans and (ii) Euros shall bear
interest at the LIBOR Market Index Rate plus the Applicable Percentage for
Revolving Loans that are LIBOR Rate Loans.  Interest on Swingline Loans shall be
payable in arrears on each Interest Payment Date.
 
(d)           Swingline Note.  The Swingline Loans shall be evidenced by a duly
executed Swingline Note of the Company to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.2 to the extent requested by the Swingline Lender.
 
2.3                      Letter of Credit Subfacility.
 
(a)           L/C Commitment.
 
(i)           Letters of Credit. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the Revolving Lenders set forth
in this Section,
 

--------------------------------------------------------------------------------


agrees to issue Letters of Credit for the account of the Company on any Business
Day during the Commitment Period in such form as may be requested by the Company
and approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall not issue, amend, extend or renew any Letter of Credit if, after
giving effect to such issuance, amendment, extension or renewal, (A) the
Aggregate Revolving Exposure would exceed the Aggregate Revolving Commitment or
(B) the Aggregate L/C Obligations would exceed the Aggregate L/C Sublimit.  Each
Letter of Credit may be denominated in any Optional Currency.
 
(ii)                      Issuance of Letters of Credit. Each Letter of Credit
shall (A) be a letter of credit issued to support obligations of the Company or
any of its Subsidiaries, contingent or otherwise, (B) expire on a date not later
than one year after the date of issuance thereof and during the Commitment
Period and (C) be subject to the Uniform Customs and Practice for Documentary
Credits (as most recently published by the International Chamber of Commerce at
the time of issuance) and, to the extent not inconsistent therewith, the laws of
the State in which the corporate headquarters of the Issuing Lender is located
or such other jurisdiction as is acceptable to the Issuing Lender.  The Issuing
Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if (A) such issuance violates any order, judgment or decree of any
Governmental Authority that by its terms enjoins or restrains the issuance of
such Letter of Credit, (B) any Applicable Law applicable to the Issuing Lender,
the Administrative Agent or any Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over it shall prohibit, or request that it refrain from, the issuance of letters
of credit generally, (C) such Letter of Credit in particular shall impose upon
it or any Lender with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which the Issuing Lender or any Lender is
not otherwise compensated), or any unreimbursed loss, cost or expense which was
not applicable or in effect as of the Closing Date or (D) if any Lender is at
such time a Defaulting Lender or an Impacted Lender hereunder, unless the
Issuing Lender has entered into arrangements satisfactory to the Issuing Lender
with the Borrowers or such Lender to eliminate the Issuing Lender’s risk with
respect to such Lender.  References herein to “issue” and derivations thereof
with respect to Letters of Credit shall also include any amendment, extension,
renewal or increase in the stated amount of any existing Letters of Credit,
unless the context otherwise requires.
 
(b)           Procedure for Issuance of Letters of Credit.  The Company may from
time to time request that the Issuing Lender issue a Letter of Credit (or amend,
extend or renew an outstanding Letter of Credit) by delivering to the Issuing
Lender at any address mutually acceptable to the Company and the Issuing Lender
an L/C Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request.  The L/C Application will contain
a representation and warranty that the conditions specified in Section 4.2
hereof have been satisfied or waived in writing by the Administrative Agent on
behalf of the Required Lenders as of the date of the L/C Application.  Upon
receipt of any L/C Application, the Issuing Lender shall process such L/C
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures
 
 

--------------------------------------------------------------------------------


and shall, subject to this Section and the other terms herein, promptly issue
the Letter of Credit (or amend, extend or renew the outstanding Letter of
Credit) requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit (or amend, extend or renew an outstanding Letter
of Credit) earlier than three (3) Business Days after its receipt of the L/C
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Lender and the Company.  Within fifteen (15) Business Days after the end of each
calendar quarter, the Issuing Lender (or the Administrative Agent if the
Administrative Agent agrees to undertake such action) shall report to each
Lender all Letters of Credit issued by it during the previous calendar quarter
and the average daily undrawn and unexpired amounts for all Letters of Credit
for each day in such calendar quarter.  The Issuing Lender (or the
Administrative Agent if the Administrative Agent agrees to undertake such
action) shall calculate the Dollar Equivalent of each outstanding Letter of
Credit denominated in any Foreign Currency as of each Revaluation Date and shall
notify the Administrative Agent and the Company of such calculation, and such
calculation shall be the basis of any determination of the amount of outstanding
L/C Obligations for purposes hereof until the next such calculation.
 
(c)           L/C Participations.
 
(i)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each Revolving Lender, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each Revolving Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions hereinafter stated, for such Revolving Lender’s own account and
risk, an undivided interest equal to its Ratable Share of the Issuing Lender’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by the Issuing Lender thereunder.  Each Revolving
Lender unconditionally and irrevocably agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Company in accordance with the terms of this
Agreement, such Revolving Lender shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such Revolving Lender’s Ratable Share of the amount of such draft, or any part
thereof, which is not so reimbursed.
 
(ii)                      Upon becoming aware of any amount required to be paid
by any Lender to the Issuing Lender pursuant to this Section in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Administrative Agent shall notify each Revolving Lender of the
amount and due date of such required payment and such Lender shall pay to the
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
Lender shall pay to the Issuing Lender on demand, in addition to such amount,
the product of (A) such amount, multiplied by (B) the Overnight Rate, multiplied
by (C) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  A certificate of the
Issuing Lender with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.  With respect to payment to the
Issuing Lender of the unreimbursed amounts described in this Section, if the
relevant Lenders receive notice that any such payment is due (A) prior to
1:00 P.M. (Charlotte, North Carolina time) on any Business Day, such payment
shall be due that Business Day, and (B) after 1:00 P.M. (Charlotte, North
Carolina time) on any Business Day, such payment shall be due on the following
Business Day.
 
(iii)                      Whenever, at any time after the Issuing Lender has
made payment under any Letter of Credit and has received from any Lender the
Ratable Share of such payment in accordance with this Section, the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Company or otherwise, or any payment of interest on account thereof),
the Issuing Lender will distribute to such Lender its Ratable Share; provided,
that in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such Lender shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.
 
(d)           Reimbursement Obligation of the Company. The Company agrees to
reimburse the Issuing Lender on each date the Issuing Lender or the
Administrative Agent notifies such Company of the date and amount of a draft
paid under any Letter of Credit requested by the Company for the amount of
(A) such draft so paid and (B) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment.  Each
such payment shall be made to the Issuing Lender at its address for notices
specified herein in the currency in which such Letter of Credit is denominated
(except that, in the case of any Letter of Credit denominated in any Foreign
Currency, in the event that such payment is not made to the Issuing Lender on
the date of receipt by the Company of such notice, such payment shall be made in
Dollars, in an amount equal to the Dollar Equivalent of the amount of such
payment) and in Same Day Funds.  Interest shall be payable on any and all
amounts remaining unpaid by the Company under this Section from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the Alternate Base Rate plus 2%.  If the
Company fails to timely reimburse the Issuing Lender on the date the Company
receives the notice referred to in this Section, the Issuing Lender shall
promptly notify the Administrative Agent of such failure, and the Company shall
be deemed to have timely given a Notice of Borrowing pursuant to Section 2.1
(without regard to the minimum and multiples specified in such Section) to the
Administrative Agent requesting the Lenders to make an Alternate Base Rate Loan
under the Credit Facility on such date in Dollars in an amount equal to the
Dollar Equivalent of the amount of such draft paid, together with any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender and to
be reimbursed pursuant to this Section and, regardless of whether or not the
conditions precedent specified in Section 4 have been satisfied, the applicable
Lenders shall make Alternate Base Rate Loans in such amount, the proceeds of
which shall be applied to reimburse the Issuing Lender for the amount of the
related drawing and costs and expenses.  Any conversion by the Issuing Lender of
any payment to be made by the Company in respect of any Letter of Credit
denominated in any Foreign Currency into Dollars in accordance with this Section
(using the conversion mechanism set forth in the definition of Dollar
Equivalent) shall be conclusive and binding upon the Company and the Lenders in
the absence of manifest error; provided that upon the request of any Lender, the
Issuing Lender shall provide to such Lender a certificate including reasonably
detailed information as to the calculation of such conversion.  Notwithstanding
the foregoing, nothing in this Section shall
 

--------------------------------------------------------------------------------


obligate the Lenders to make such Alternate Base Rate Loans if the making of
such Alternate Base Rate Loans would violate the automatic stay under the
Bankruptcy Code.
 
(e)           Obligations Absolute.  The Company’s obligations under this
Section (including, without limitation, the Reimbursement Obligation) shall be
absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the
Company may have or have had against the Issuing Lender or any beneficiary or
transferee of a Letter of Credit (or any person for whom any such beneficiary or
any such transferee may be acting).  The Company also agrees with the Issuing
Lender that no Issuing Lender shall be responsible for, and the Company’s
Reimbursement Obligation under this Section shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent, forged or insufficient in any respect, or any dispute between or
among the Company and any beneficiary of any Letter of Credit or any other party
to which such Letter of Credit may be transferred or any claims whatsoever of
the Company against any beneficiary of such Letter of Credit or any such
transferee.  No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message,
advice, or document, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct.  The Company agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the Uniform Customs and, to the extent not inconsistent therewith, the UCC,
shall be binding on the Company and shall not result in any liability of the
Issuing Lender to the Company.  The responsibility of the Issuing Lender to the
Company in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.
 
(f)           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Company of the date and the Dollar Equivalent of the amount thereof.
 
(g)           Effect of L/C Application.  To the extent that any provision of
any L/C Application related to any Letter of Credit is inconsistent with the
provisions of this Section, the provisions of this Section shall apply.
 
2.4                      Additional Loans.
 
Subject to the terms and conditions set forth herein, so long as no Default or
Event of Default shall have occurred and be continuing, the Company and the
Foreign Borrowers shall have the right to increase the Aggregate Revolving
Commitment (an “Additional Commitment”) by an aggregate amount of up to
$50,000,000 (the “Aggregate Additional Commitment”) at any time prior to the
date that is one Business Day prior to the Maturity Date; provided that (i) any
loans issued pursuant to an Additional Commitment (the “Additional Loans”) may
not be
 

--------------------------------------------------------------------------------


 
borrowed by any Borrower until the earlier of (x) the first Business
Day  following the date on which the Company delivers the quarterly financial
statements and compliance certificate required under Sections 5.1(b) and 5.2(a)
for the period ending as of the last day of the second quarter of fiscal year
2009 and such statements demonstrate that Consolidated EBITDA for the Company
and its Subsidiaries for the second fiscal quarter in 2009 is greater than or
equal to $17,000,000 (the “Partial Incremental Availability Date”) and (y) the
first Business Day after the day on which the Company files its SEC Form 10K for
the 2009 fiscal year and demonstrates that Consolidated EBITDA for the Company
and its Subsidiaries for such fiscal year is greater than or equal to
$65,000,000 (the “Full Incremental Availability Date”) and (ii) only up to
$25,000,000 of the Aggregate Additional Commitment shall be available to be
borrowed by the Borrowers from the Partial Incremental Availability Date until
the Full Incremental Availability Date.  The following terms and conditions
shall apply to any Additional Commitment:  (i) the loans made under the
Additional Commitment shall constitute Credit Party Obligations, (ii) such
Additional Loans shall have the same terms (including interest rate) as the
existing Revolving Loans, (iii) any such Additional Loans shall be entitled to
the same voting rights as the existing Revolving Loans and shall be entitled to
receive proceeds of prepayments on the same basis as the existing Revolving
Loans, (iv) any such Additional Commitment shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds, in each
case in accordance with the terms set forth below, (v) such Additional
Commitment shall be in a minimum principal Dollar Equivalent (determined as of
the most recent Revaluation Date) of $10,000,000 or the unused portion of the
limit set forth above and integral multiples of $1,000,000 in excess thereof,
(vi) the proceeds of any Additional Loan will be used to finance capital
expenditures and working capital and other general corporate purposes, including
Permitted Acquisitions, (vii) the Company and the Foreign Borrowers shall
execute such promissory notes as are necessary and requested by the Lenders to
reflect the Additional Commitment and the Additional Loans, (viii) the
conditions to Extensions of Credit in Section 4.2 shall have been satisfied,
(ix) the Administrative Agent shall have received such legal opinions from
counsel to the Credit Parties, in form and substance reasonably satisfactory to
the Administrative Agent, as the Administrative Agent reasonably shall request,
(x) the Administrative Agent shall have received such amendments to the Credit
Documents, in form and substance satisfactory to the Administrative Agent, as
the Administrative Agent shall request and (xi) the Administrative Agent shall
have received from the Company updated financial projections and an officer’s
certificate, in each case in form and substance satisfactory to the
Administrative Agent, demonstrating that, after giving effect to any such
Additional Commitment or Additional Loans, the Company will be in compliance
with the financial covenants set forth in Section 5.9.  Participation in any
Additional Commitment may be offered to each of the existing Lenders, but no
such Lender shall be required to provide all or any portion of any such
Additional Loan.  If the amount of any Additional Loan requested by the Company
shall exceed the commitments which the existing Lenders are willing to provide
with respect to such Additional Loan, then the Company may invite other banks,
financial institutions and investment funds reasonably acceptable to the
Administrative Agent to join this Agreement as Lenders hereunder for the portion
of such Additional Commitment not taken by existing Lenders, provided that such
other banks, financial institutions and investment funds shall enter into such
joinder agreements to give effect thereto as the Administrative Agent and the
Company may reasonably request.  The existing Lenders shall make such
assignments (which assignments shall not be subject to the requirements set
forth in Section 10.6(b)) of the outstanding Loans
 

--------------------------------------------------------------------------------


 
and Participation Interests to the Lenders providing any an Additional
Commitment so that, after giving effect to such assignments, each Lender
(including the Lenders providing the Additional Commitments) will hold Loans and
Participation Interests equal to its Ratable Share of all outstanding Loans and
L/C Obligations.  The Administrative Agent is authorized to enter into, on
behalf of the Lenders, any amendment to this Agreement or any other Credit
Document as may be necessary to incorporate the terms of any Additional Loan or
Additional Commitment.
 
2.5                      Default Rate and Payment Dates.
 
(a)           If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.6 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.
 
(b)           Upon the occurrence and during the continuance of a (i) Bankruptcy
Event or a Payment Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall automatically bear interest at a rate per
annum which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand, at a per annum rate which is equal to the Default Rate.
 
(c)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.
 
2.6                      Extension and Conversion.
 
The Company shall have the option, on any Business Day, to extend existing Loans
into a subsequent permissible Interest Period or to convert Loans made in
Dollars into Loans of another Type; provided, however, that (a) except as
expressly provided otherwise in this Agreement, LIBOR Rate Loans denominated in
Dollars may be converted into Alternate Base Rate Loans only on the last day of
the Interest Period applicable thereto, (b) LIBOR Rate Loans may be extended,
and Alternate Base Rate Loans may be converted into LIBOR Rate Loans, only if
the conditions in Section 4.2 have been satisfied and (c) Loans extended as, or
converted into, LIBOR Rate Loans shall be subject to the terms of the definition
of “Interest Period” set forth in Section 1.1 and shall be in such minimum
amounts as provided in Section 2.1(d).  Any request for extension or conversion
of a LIBOR Rate Loan which shall fail to specify an Interest Period shall be
deemed to be a request for an Interest Period of one month.  Each such extension
or conversion shall be effected by the Company by giving a Notice of Conversion
(or telephone notice promptly confirmed in writing) to the Administrative Agent
prior to 11:00 A.M. on the Business Day of, in the case of the conversion of a
LIBOR Rate Loan into an Alternate Base Rate Loan, and on the fourth Business Day
prior to, in the case of the extension of a LIBOR Rate Loan as, or conversion of
an Alternate Base Rate Loan into, a LIBOR Rate Loan, the date of the
 

--------------------------------------------------------------------------------


proposed extension or conversion, specifying (i) the date of the proposed
extension or conversion, (ii) the Loans to be so extended or converted,
(iii) the Types of Loans into which such Loans are to be converted and (iv) if
appropriate, the applicable Interest Periods with respect thereto.  Each request
for extension or conversion shall be irrevocable and shall constitute a
representation and warranty by the Company of the matters specified in Section
4.2.  In the event the Company fails to request extension or conversion of any
LIBOR Rate Loan made in Dollars in accordance with this Section, or any such
conversion or extension is not permitted or required by this Section, then such
LIBOR Rate Loan shall be converted to an Alternate Base Rate Loan at the end of
the Interest Period applicable thereto.  The Administrative Agent shall give
each Lender notice as promptly as practicable of any such proposed extension or
conversion affecting any Loan.
 
2.7                      Voluntary Prepayments and Mandatory Prepayments.
 
(a)           Voluntary Repayments.  Revolving Loans and Swingline Loans may be
repaid in whole or in part without premium or penalty; provided that (i) LIBOR
Rate Loans may be repaid only upon five (5) Business Days’ prior written notice
to the Administrative Agent, and Alternate Base Rate Loans may be repaid only
upon at least one (1) Business Day’s prior written notice to the Administrative
Agent, (ii) repayments of LIBOR Rate Loans must be accompanied by payment of any
amounts owing under Section 2.16, and (iii) partial repayments of the LIBOR Rate
Loans shall be in minimum principal amount of $2,000,000, and in integral
multiples of $1,000,000 in excess thereof, or if less, the remaining amount
thereof, and partial repayments of Alternate Base Rate Loans shall be in a
minimum principal amount of $1,000,000, and in integral multiples of $500,000 in
excess thereof, or if less, the remaining amount thereof.   Interest accrued
through the date of prepayment on the principal amount prepaid shall be payable
on the next occurring Interest Payment date that would have occurred had such
Loan not been prepaid or, at the request of the Administrative Agent, interest
on the principal amount prepaid shall be payable on any date that a prepayment
is made hereunder through the date of prepayment.  All voluntary prepayments of
Revolving Loans pursuant to this Section shall be distributed ratably to the
Lenders holding such Revolving Loans.
 
(b)           Mandatory Prepayments.
 
(i)           If at any time the Aggregate Revolving Exposure exceeds 105% (or
if none of such Aggregate Revolving Exposure is denominated in any Foreign
Currency, 100%) of the Aggregate Revolving Commitment, the relevant Borrower or
Borrowers agree immediately upon notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Revolving Lenders, to
repay Revolving Loans or Swingline Loans and/or furnish cash collateral as
described in Section 2.7(c), in the Dollar Equivalent of the amount of such
excess.  Any repayment of LIBOR Rate Loans pursuant to this Section other than
on the last day of the Interest Period applicable thereto shall be accompanied
by any amount required to be paid pursuant to Section 2.16 hereof.
 
(ii)                      If the Administrative Agent, notifies the Company at
any time that the Aggregate L/C Obligations at such time exceeds 105% (or if
none of such Aggregate L/C
 

--------------------------------------------------------------------------------


 
Obligations are denominated in any Foreign Currency, 100%) of the L/C Sublimit
then in effect, then, within two (2) Business Days after receipt of such notice,
the Company shall cash collateralize the Aggregate L/C Obligations in an amount
equal to the amount by which the Aggregate L/C Obligations exceeds the L/C
Sublimit.
 
(c)           Application.  Unless otherwise specified by the Company, voluntary
repayments and mandatory prepayments made hereunder shall be applied first to
Swingline Loans, second to Alternate Base Rate Loans, then to LIBOR Rate Loans
in direct order of Interest Period maturities and third (after all Loans have
been repaid) to a cash collateral account in respect of L/C
Obligations.  Amounts repaid on the Swingline Loan and the Revolving Loans may
be reborrowed in accordance with the provisions hereof.  All prepayments made
under this Section shall be subject to Section 2.16 and be accompanied by
interest on the principal amount prepaid through the date of prepayment, but
otherwise without premium or penalty.
 
(d)           Hedging Obligations Unaffected.  Any repayment or prepayment made
pursuant to this Section 2.7 shall not affect the Company’s obligation to
continue to make payments under any Hedging Agreement with a Hedging Agreement
Provider, which shall remain in full force and effect notwithstanding such
repayment or prepayment, subject to the terms of such Hedging Agreement.
 
2.8                      Termination and Reduction of Commitments.
 
(a)           Voluntary Reductions.  The Company shall have the right at any
time and from time to time, upon at least three (3) Business Days’ prior written
notice to the Administrative Agent, to permanently terminate or reduce the
Aggregate Revolving Commitments; provided that (i) each reduction of the
Aggregate Revolving Commitments shall be in an aggregate principal amount not
less than $5,000,000 or any whole multiple of $1,000,000 in excess thereof and
(ii) such reduction shall not cause (A) the Aggregate Revolving Exposure to
exceed the Aggregate Revolving Commitment, or (B) the aggregate Dollar
Equivalent of the Swingline Loans outstanding to exceed the Swingline Committed
Amount.  Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Lender.  The amount of any termination or reduction made
under this Section may not thereafter be reinstated.
 
(b)           Mandatory Reduction.  The Commitments shall automatically
terminate on the Maturity Date.
 
2.9                      Fees.
 
(a)           Commitment Fee.  In consideration of the Commitments, the
Borrowers agree to pay to the Administrative Agent for the ratable benefit of
the Lenders holding Commitments a commitment fee (the “Commitment Fee”) in an
amount equal to the Applicable Percentage per annum multiplied by the average
daily unused Dollar Equivalent (determined as of the most recent Revaluation
Date) of the Aggregate Revolving Commitment; provided that (i) no Commitment Fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (2) any Commitment Fee accrued with
respect to the Commitments of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a
 

--------------------------------------------------------------------------------


Defaulting Lender. The Commitment Fee shall be calculated quarterly in
arrears.    For purposes of computation of the Commitment Fee, Aggregate L/C
Obligations and the outstanding Swingline Loans shall be considered usage of the
Aggregate Revolving Commitment.  The Commitment Fee shall be payable quarterly
in arrears on the 15th day following the last day of each calendar quarter for
the prior calendar quarter, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand).  The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Percentage during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect.
 
(b)           L/C Fees.  
 
(i)           The Borrowers agree to pay to the Administrative Agent, for the
account of each Revolving Lender, a letter of credit fee (the “L/C Fee”) in
Dollars with respect to each Letter of Credit issued by the Issuing Lender in an
amount equal to the Dollar Equivalent of the average daily undrawn amount of
such issued Letters of Credit multiplied by the Applicable Percentage for LIBOR
Rate Loans then in effect.
 
(ii)                      The L/C Fees shall be payable quarterly in arrears on
the 15th day following the last day of each calendar quarter for the prior
calendar quarter, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date (and, if applicable, thereafter on demand).
 
(iii)                      The Administrative Agent shall, promptly following
its receipt thereof, distribute to the Revolving Lenders the L/C Fee received by
the Administrative Agent in accordance with their respective Ratable Share;
provided that (A) any L/C Fees that accrue in favor of a Defaulting Lender shall
be paid to the Issuing Lender for its own account for so long as such Lender
shall be a Defaulting Lender and (B) any L/C Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall be paid to the Issuing Lender
for its own account for so long as such Lender shall be a Defaulting Lender.
 
(c)           Issuing Lender Fees.  In addition to the L/C Fees payable pursuant
to subsection (b) above, the Borrowers shall pay to the Issuing Lender for its
own account without sharing by the other Lenders (i) a fronting fee of
one-eighth of one percent (0.125%) per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it, such fee to
be paid on the 15th day following the last day of the calendar quarter in which
such Letter of Credit is issued and (ii) the reasonable and customary charges
from time to time of the Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).
 
(d)           Administrative Agent’s Fee.  The Borrowers agree to pay to the
Administrative Agent the annual administrative agent fee as described in the Fee
Letter.
 

--------------------------------------------------------------------------------


 
2.10                      Computation of Interest and Fees; Usury.
 
(a)           Interest payable hereunder with respect to Alternate Base Rate
Loans based on the Prime Rate and Loans denominated in British Pounds Sterling
shall be calculated on the basis of a year of 365 days (or 366 days, as
applicable) for the actual days elapsed.  All other fees, interest and all other
amounts payable hereunder shall be calculated on the basis of a 360 day year for
the actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Company and the Lenders of each determination of a LIBOR Rate on the
Business Day of the determination thereof.  Any change in the interest rate on a
Loan resulting from a change in the Alternate Base Rate shall become effective
as of the opening of business on the day on which such change in the Alternate
Base Rate shall become effective.  The Administrative Agent shall as soon as
practicable notify the Company and the Lenders of the effective date and the
amount of each such change.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Company and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the computations used by the Administrative Agent in
determining any interest rate.
 
(c)           It is the intent of the Lenders and the Credit Parties to conform
to and contract in strict compliance with applicable usury law from time to time
in effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral.  In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrowers or
the other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the
 

--------------------------------------------------------------------------------


Loans so that the amount of interest on account of such Indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.
 
2.11                      Pro Rata Treatment and Payments.
 
(a)           Allocation of Payments Prior to Exercise of Remedies.  Each
borrowing of Loans and any reduction of the Commitments shall be made pro rata
according to the respective Ratable Shares of the Lenders.  Each payment under
this Agreement shall be applied (i) first, to any Fees then due and owing, (ii)
second, to interest then due and owing hereunder and (iii) third, to principal
then due and owing hereunder.  Each payment on account of the Commitment Fees or
the L/C Fees shall be made pro rata in accordance with the respective amounts
due and owing.  Each payment (other than voluntary repayments or prepayments and
mandatory prepayments) by the Borrowers on account of principal of and interest
on the Loans shall be made pro rata according to the respective amounts due and
owing hereunder.  Each voluntary repayment and mandatory prepayment on account
of principal of the Loans shall be applied in accordance with Section 2.7.  All
payments (including prepayments) to be made by the Borrowers on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim (except as provided in Section 2.17(b)) and shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified in Section 10.2 in Same Day Funds and (A) in the case
of Loans or other amounts denominated in Dollars, shall be made in Dollars not
later than 1:00 P.M. on the date when due and (B) in the case of Loans or other
amounts denominated in a Foreign Currency, shall be made in such Foreign
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the date when due.  The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received.  If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
 
(b)           Allocation of Payments After Exercise of Remedies  Notwithstanding
any other provision of this Agreement to the contrary, (i) after the exercise of
remedies (other than the application of Default Interest) by the Administrative
Agent or the Lenders pursuant to Section 7.2 or (ii) after the Commitments shall
automatically terminate and the Loans (with accrued interest thereon) and all
other amounts under the Credit Documents (including, without limitation, the
maximum amount of all contingent liabilities under Letters of Credit) shall
automatically become due and payable in accordance with the terms of such
Section, then all amounts collected or received by the Administrative Agent or
any Lender on account of the Credit Party Obligations or any other amounts
outstanding and owing by a Credit Party or any Subsidiary under any of the
Credit Documents or in respect of the Collateral shall be paid over or delivered
as follows (irrespective of whether the following costs, expenses, fees,
interest, premiums, scheduled periodic payments or Credit Party Obligations are
allowed, permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):
 

--------------------------------------------------------------------------------


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;
 
SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
 
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;
 
FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including, without limitation, the payment or cash
collateralization of the outstanding L/C Obligations, and including with respect
to any Secured Hedging Agreement, any breakage, termination or other payments
due under such Secured Hedging Agreement and any interest accrued thereon);
 
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (b) each of the Lenders and/or Hedging Agreement Providers
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and L/C Obligations held by such Lender or the
outstanding obligations payable to such Hedging Agreement Provider bears to the
aggregate then outstanding Loans, L/C Obligations and obligations payable under
all Secured Hedging Agreements) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above and (c) to the extent that
any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in
 

--------------------------------------------------------------------------------


a cash collateral account and applied (i) first, to reimburse the Issuing Lender
from time to time for any drawings under such Letters of Credit and (ii) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FIFTH” and “SIXTH” above in the manner provided
in this Section.  Notwithstanding the foregoing terms of this Section, (A) only
Collateral proceeds and payments under the Guaranty (as opposed to ordinary
course principal, interest and fee payments hereunder) shall be applied to
obligations under any Secured Hedging Agreement and (B) no Foreign Credit Party
shall be required to repay or prepay, or to guarantee, nor shall any amount paid
by any Foreign Guarantor be applied to, the Credit Party Obligations of any
Domestic Credit Party.
 
2.12                      Non-Receipt of Funds by the Administrative Agent.
 
(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received written notice from a Lender prior
to the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to the Administrative Agent, then the
applicable Lender and each of the Borrowers severally agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the Overnight
Rate and (ii) in the case of a payment to be made by such Borrower, the interest
rate applicable to Alternate Base Rate Loans.  If any Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit.  Any payment by any Borrower shall be
without prejudice to any claim any Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
(b)           Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.  Each Lender or Issuing Lender
making the payment to the Administrative
 
 

--------------------------------------------------------------------------------


Agent described in the preceding sentence shall be entitled to all interest
accrued on the amounts owed by the Borrowers related thereto at the applicable
interest rate set forth in this Agreement.
 
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Section 2, and such funds
are not made available to such Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Section 4 are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall promptly return such funds by the next Business Day (in like funds
as received from such Lender) to such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 10.5(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 10.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.5(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13                      Inability to Determine Interest Rate.
 
Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrowers have
requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Company, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Unless
the Company shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans.  Until any such notice has been
withdrawn by the
 

--------------------------------------------------------------------------------


Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans for the Interest Periods so affected.
 
 
2.14                      Illegality.
 
(a)           Notwithstanding any other provision of this Agreement, if (i) the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority to any Lender shall
make it unlawful for such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans as contemplated by this Agreement or to obtain in the interbank
eurodollar market through its LIBOR Lending Office the funds with which to make
such Loans, or (ii) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
which would make it unlawful or impossible for any Lender to make Loans
denominated in any Foreign Currency to any Borrower, as contemplated by this
Agreement, then such Lender shall be an “Affected Lender” and by written notice
to the Company and to the Administrative Agent:
 
(A)                      such Lender may declare that LIBOR Rate Loans (in the
affected currency or currencies) will not thereafter (for the duration of such
unlawfulness or impossibility) be made by such Lender hereunder, whereupon any
request for a LIBOR Rate Loan (in the affected currency or currencies) shall, as
to such Lender only (I) if such Loan is not an Loan denominated in a Foreign
Currency, be deemed a request for an Alternate Base Rate Loan (unless it should
also be illegal for the Affected Lender to provide an Alternate Base Rate Loan,
in which case such Loan shall bear interest at a commensurate rate to be agreed
upon by the Administrative Agent and the Affected Lender, and so long as no
Event of Default shall have occurred and be continuing, the Company), unless
such declaration shall be subsequently withdrawn and (II) if such Loan is an
Loan denominated in a Foreign Currency, be deemed to have been withdrawn; and
 
(B)                      such Lender may require that all outstanding LIBOR Rate
Loans or Loans denominated in a Foreign Currency (in the affected currency or
currencies), as the case may be, made by it be (I) if such Loans are not Loans
denominated in a Foreign Currency Loan, converted to Alternate Base Rate Loans,
in which event all such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans as of the effective date of such notice as provided in
paragraph (b) below or (II) if such Loans are Loans denominated in a Foreign
Currency, repaid immediately, in which event all such Loans denominated in a
Foreign Currency (in the affected currency or currencies) shall be required to
be repaid in full by the applicable Borrower as of the effective date of such
notice as provided in paragraph (b) below.
 
In the event any Lender shall exercise its rights under (A) or (B) above with
respect to any Loans which are not Loans denominated in a Foreign Currency, all
payments and prepayments of principal which would otherwise have been applied to
repay the LIBOR Rate Loans that would have been made by such Lender or the
converted LIBOR Rate Loans of such Lender shall instead be applied to repay the
Alternate Base Rate Loans made by such Lender in lieu of, or resulting from the
conversion, of such LIBOR Rate Loans.
 
 

--------------------------------------------------------------------------------


 
(b)           For purposes of this Section, a notice to the Company by any
Lender shall be effective as to each such Loan, if lawful, on the last day of
the Interest Period currently applicable to such Loan; in all other cases such
notice shall be effective on the date of receipt by the Company.
 
2.15                      Requirements of Law.
 
(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
(i)           shall subject such Lender to any tax of any kind whatsoever with
respect to any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for changes in the rate of
tax on the overall net income of such Lender);
 
(ii)                      shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder;
 
(iii)                      shall impose on such Lender any other condition; or
 
(iv)                      shall result in the failure of the Mandatory Cost Rate
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining LIBOR Rate Loans;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrowers shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such additional cost or reduced amount receivable
which such Lender reasonably deems to be material as determined by such Lender
with respect to its LIBOR Rate Loans.  A certificate as to any additional
amounts payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Company shall be conclusive in the absence of
manifest error.  Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office, as the case may be) to
avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.
 

--------------------------------------------------------------------------------


 
(b)           If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender in its sole discretion to be material, then from time to
time, within fifteen (15) days after demand by such Lender, the Borrowers shall
pay to such Lender such additional amount as shall be certified by such Lender
as being required to compensate it for such reduction.  Such a certificate as to
any additional amounts payable under this Section submitted by a Lender (which
certificate shall include a description of the basis for the computation),
through the Administrative Agent, to the Company shall be conclusive absent
manifest error.
 
(c)           The agreements in this Section shall survive the termination of
this Agreement and payment of the Notes and all other amounts payable hereunder.
 
2.16                      Indemnity.
 
The Credit Parties hereby agree to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by any Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure by any Borrower to accept a borrowing after such Borrower has
given a notice in accordance with the terms hereof, (c) default by any Borrower
in making any prepayment after such Borrower has given a notice in accordance
with the terms hereof, and/or (d) the making by any Borrower of a prepayment of
a Loan, or the conversion thereof, on a day which is not the last day of the
Interest Period with respect thereto, in each case including, but not limited
to, any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder.  A certificate setting forth in reasonable detail as to any
additional amounts payable pursuant to this Section submitted by any Lender,
through the Administrative Agent, to the Company (which certificate must be
delivered to the Administrative Agent within thirty days following such default,
prepayment or conversion) shall be conclusive in the absence of manifest
error.  The agreements in this Section shall survive termination of this
Agreement and payment of the Credit Party Obligations.
 
2.17                      Taxes.
 
(a)           All payments made by any Borrower hereunder or under any Note will
be, except as provided in Section 2.17(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,
imposts, duties,
 

--------------------------------------------------------------------------------


fees, assessments or other charges being referred to collectively as
“Taxes”).  If any Taxes are so levied or imposed, the Borrowers agree to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any Note,
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein or in such Note.  The Company will furnish
to the Administrative Agent as soon as practicable after the date the payment of
any Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the applicable Borrower.  The Borrowers agree to indemnify and hold
harmless each Lender, and reimburse such Lender upon its written request, for
the amount of any Taxes so levied or imposed and paid by such Lender.
 
(b)           Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Company and
the Administrative Agent on or prior to the Closing Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 10.6 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI (or successor
forms) certifying such Lender’s entitlement to a complete exemption from United
States withholding tax with respect to payments to be made under this Agreement
and under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, either Internal Revenue Service Form W-8BEN or
W-8ECI as set forth in clause (i) above, or (x) a certificate substantially in
the form of Schedule 2.17 (any such certificate, a “2.17 Certificate”) and (y)
two accurate and complete original signed copies of Internal Revenue Service
Form W-8 (or successor form) certifying such Lender’s entitlement to an
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement and under any Note.  In addition, each
Lender agrees that it will deliver upon the Company’s request updated versions
of the foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Agreement and any Note.  Notwithstanding
anything to the contrary contained in Section 2.17(a), but subject to the
immediately succeeding sentence, (x) the Borrowers shall be entitled, to the
extent required to do so by law, to deduct or withhold Taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable hereunder for the account
of any Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Lender has not provided to the Company U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrowers shall not be obligated pursuant to Section
2.17(a) hereof to gross-up payments to be made to a Lender in respect
 

--------------------------------------------------------------------------------


of Taxes imposed by the United States if (I) such Lender has not provided to the
Company the Internal Revenue Service Forms required to be provided to the
Company pursuant to this Section or (II) in the case of a payment, other than
interest, to a Lender described in clause (ii) above, to the extent that such
Forms do not establish a complete exemption from withholding of such
Taxes.  Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section, the Borrowers agree to pay additional
amounts and to indemnify each Lender in the manner set forth in Section 2.17(a)
(without regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it as described
in the immediately preceding sentence as a result of any changes after the
Closing Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of Taxes.
 
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Requirements of Law of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Requirements
of Law and which such Lender is able to lawfully complete and deliver, to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.  Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such  claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the sole judgment of such Lender, and as
may be reasonably necessary (including the re-designation of its LIBOR Lending
Office) to avoid any requirement of applicable Requirements of Law of any such
jurisdiction that any Borrower make any deduction or withholding for taxes from
amounts payable to such Lender.  Additionally, each of the Borrowers shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Requirements of Law of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Requirements
of Law in connection with any payment by the Administrative Agent or any Lender
of Taxes or other Taxes, or otherwise in connection with the Credit Documents,
with respect to such jurisdiction.
 
(c)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this Section;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.  For the avoidance of doubt, each
Lender lending to the Japanese Borrower shall use commercially reasonable
efforts to lend such funds through a lending office located in Japan, the United
States or such other jurisdiction which would minimize any amounts which might
otherwise be payable pursuant to this Section.
 
 

--------------------------------------------------------------------------------


 
(d)           If any Borrower pays any additional amount pursuant to this
Section with respect to a Lender, such Lender shall use reasonable efforts to
obtain a refund of tax or credit against its tax liabilities on account of such
payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it.  In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
applicable Borrower an amount that such Lender reasonably determines is equal to
the net tax benefit obtained by such Lender as a result of such payment by the
applicable Borrower.  In the event that no refund or credit is obtained with
respect to the applicable Borrower’s payments to such Lender pursuant to this
Section, then such Lender shall upon request provide a certification that such
Lender has not received a refund or credit for such payments.  Nothing contained
in this Section shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.17 to any Borrower or any other party.
 
(e)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the Notes and all other amounts payable
hereunder.
 
2.18                      Indemnification; Nature of Issuing Lender’s Duties.
 
(a)           In addition to its other obligations under Section 2.3, the Credit
Parties hereby agree to protect, indemnify, pay and save the Issuing Lender and
each Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit,
except to the extent resulting from the gross negligence, bad faith or willful
misconduct of the Issuing Lender or (ii) the failure of the Issuing Lender to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”).
 
(b)           As between the Credit Parties, the Issuing Lender and each Lender,
the Credit Parties shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  Neither the Issuing Lender nor
any Lender shall be responsible:  (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) for errors in interpretation of technical terms; (vi) for any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.
 
(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put the Issuing Lender or such Lender under any
resulting liability to the Credit Parties.  It is the intention of the parties
that this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority.  The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.
 
(d)           Nothing in this Section is intended to limit the Reimbursement
Obligation of the Borrowers contained in Section 2.3(d) hereof.  The obligations
of the Credit Parties under this Section shall survive the termination of this
Agreement.  No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender and
the Lenders to enforce any right, power or benefit under this Agreement.
 
(e)           Notwithstanding anything to the contrary contained in this
Section, the Credit Parties shall have no obligation to indemnify the Issuing
Lender or any Lender in respect of any liability incurred by the Issuing Lender
or such Lender arising out of the gross negligence, bad faith or willful
misconduct of the Issuing Lender (including action not taken by the Issuing
Lender or such Lender), as determined by a court of competent jurisdiction or
pursuant to arbitration.
 
2.19                      Replacement of Lenders.
 
The Company shall be permitted to replace with a financial institution
acceptable to the Administrative Agent any Lender (other than Wachovia Bank,
National Association) that (a) requests reimbursement for amounts owing pursuant
to 2.14, 2.16 or 2.17(a) or (b) is then in default of its obligation to make
Loans hereunder; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.14, 2.16 or 2.17(a), as
applicable, so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.14, 2.16 or 2.17(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Company shall be
liable to such replaced Lender under Section 2.16 if any LIBOR Loan owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Company shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until
 

--------------------------------------------------------------------------------


such time as such replacement shall be consummated, the Company shall pay all
additional amounts (if any) required pursuant to Section 2.14, 2.16 or 2.17(a),
as the case may be, and (ix) any such replacement shall not be deemed to be a
waiver of any rights that the Company, the Administrative Agent or any other
Lender shall have against the replaced Lender.  In the event any replaced Lender
fails to execute the agreements required under Section 10.6 in connection with
an assignment pursuant to this Section, the Company may, upon two (2) Business
Days’ prior notice to such replaced Lender, execute such agreements on behalf of
such replaced Lender.  A Lender shall not be required to be replaced if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such replacement cease to apply.
 
2.20                      Additional Foreign Borrowers.
 
The Company may request that any of its Foreign Guarantors (each, an “Applicant
Foreign Borrower”) be designated a Foreign Borrower by delivery of a written
request to the Administrative Agent, together with an executed copy of a Foreign
Borrower Joinder Agreement.  The Administrative Agent will promptly notify the
Lenders of any such request and will provide the Lenders with a copy of such
Foreign Borrower Joinder Agreement.  Designation of any Applicant Foreign
Borrower as a Foreign Borrower is subject to (a) delivery of each executed
promissory note as may be requested by any Lender in connection therewith,
(b) delivery of supporting resolutions, articles of incorporation and bylaws (or
their equivalents), incumbency certificates, opinions of counsel and such other
items as the Administrative Agent or the Required Lenders, as applicable, may
request and (c) to the extent such Applicant Foreign Borrower is a German
Guarantor, the Required Lenders shall have approved such designation.  The
designation of an Applicant Foreign Borrower as a Foreign Borrower shall be
effective ten Business Days after the receipt by the Administrative Agent of
each of the items required pursuant to clauses (a) through (c) herein.  Such
Applicant Foreign Borrower shall thereupon become a Foreign Borrower and shall
be (1) entitled to all rights and benefits of a Foreign Borrower hereunder and
under each of the Credit Documents and (2) subject to all obligations of a
Foreign Borrower hereunder and under the Credit Documents.
 
2.21                      Parallel Debt.
 
Subject to Section 10.24(b):
 
(a)           Each Domestic Credit Party and each Foreign Credit Party must pay
the Administrative Agent, as an independent and separate creditor, an amount
equal to the Domestic Obligations or the Foreign Obligations, respectively, on
its due date (each an “Administrative Agent Claim”).
 
(b)           Each Administrative Agent Claim is created on the understanding
that the Administrative Agent must:
 
(i)           share the proceeds of each Administrative Agent Claim with the
other Secured Parties; and
 

--------------------------------------------------------------------------------


(ii)                      pay those proceeds to the Secured Parties in
accordance with Section 2.11.
 
(c)           To the extent possible under any applicable law, the
Administrative Agent may enforce performance of any Administrative Agent Claim
in its own name as an independent and separate right.  This includes any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in respect of any kind of insolvency proceeding.
 
(d)           Each Secured Party must, at the request of the Administrative
Agent, perform any act reasonably required in connection with the enforcement of
any Administrative Agent Claim.  This includes joining in any proceedings as
co-claimant with the Administrative Agent.
 
(e)           If the Administrative Agent fails to enforce an Administrative
Agent Claim within a reasonable time after its due date, a Secured Party may
take any action to enforce the corresponding Secured Party Claim.
 
(f)           Each Credit Party irrevocably and unconditionally waives any right
it may have to require a Secured Party to join in any proceedings as co-claimant
with the Administrative Agent in respect of any Administrative Agent Claim.
 
(g)           Discharge by a Credit Party of a Secured Party Claim will
discharge the corresponding Administrative Agent Claim in the same amount.
 
(h)           Discharge by a Credit Party of a Administrative Agent Claim will
discharge the corresponding Secured Party Claim in the same amount.
 
(i)           The aggregate amount of the Administrative Agent Claims will never
exceed the aggregate amount of Secured Party Claims.
 
(j)           (i)           A defect affecting an Administrative Agent Claim
against a Credit Party will not affect any Secured Party Claim.
 
(ii)                      A defect affecting a Secured Party Claim against a
Credit Party will not affect any Administrative Agent Claim.
 
(k)           If the Administrative Agent returns to any Credit Party, whether
in any kind of insolvency proceedings or otherwise, any recovery in respect of
which it has made a payment to a Secured Party, that Secured Party must repay an
amount equal to that recovery to the Administrative Agent.
 
2.22                      Administrative Agent as Joint and Several Creditor.
 
For all Credit Documents governed by the laws of Spain or Germany:
 
(a)           Each party hereto agrees that the Administrative Agent:
 

--------------------------------------------------------------------------------


(i)           will be the joint and several creditor (acreedor solidario, or as
the case may be, Gesamtglaeubiger) (together with the relevant Secured Party) of
the Credit Party Obligations; and
 
(ii)                      will have its own independent right to demand
performance of the Credit Party Obligations.
 
(b)           Without limiting or effecting the Administrative Agent’s right
against each Credit Party (whether under this paragraph or under any other
provision of any Credit document), the Administrative Agent agrees with each
other Secured Party (on a several and divided basis) that, subject to paragraph
(c) below, it will not exercise its rights as a joint and several creditor with
a Secured Party except with the consent of the relevant Secured Party.
 
(c)           Nothing in Section 2.22(b) shall in any way limit the
Administrative Agent’s right to protect or preserve the rights under or to
enforce any Security Document as contemplated by this Agreement and/or the
relevant Credit Documents (or to do any act reasonably incidental to any of the
above).
 
(d)           (i)           Discharge by a Credit Party of a Secured Party Claim
will discharge the corresponding Administrative Agent Claim in the same amount.
 
(ii)                      Discharge by a Credit Party of an Administrative Agent
Claim will discharge the corresponding Secured Party Claim in the same amount.
 
(e)           The aggregate amount of the Administrative Agent Claim will never
exceed the aggregate amount of the Secured Party Claims.
 
In relation to any pledge of Equity Interests of any Person organized under the
laws of Spain (such pledge, a “Spanish Pledge”), the Lenders expressly authorize
the Administrative Agent, acting as joint and several creditor, to claim and
enforce such Spanish Pledge in their name and on their behalf.  Moreover, each
Lender undertakes before the Administrative Agent to take all necessary actions
and steps to allow the successful enforcement of any such Spanish Pledge by the
Administrative Agent in its name and on its behalf.
 
2.23                      Lender Agreement.
 
Each Lender severally agrees, and by making any advance hereunder shall be
deemed severally to represent, that:  (a) none of the funds made available by
such Lender with respect to any Revolving Loan constitute “plan assets” within
the meaning of 29 C.F.R. Section 2510.3-101 and (b) under Applicable Law in
effect as of the Closing Date, it has the full power and authority to make Loans
and other Extensions of Credit into the jurisdictions and in the currencies made
available for such Revolving Loans.  If the representation set forth in clause
(b) above at any time proves to be false as of the Closing Date for any Lender,
then such Lender will, at no expense to the Credit Parties and prior to such
Lender becoming a Defaulting Lender hereunder, (i) promptly give notice thereof
to the Administrative Agent and the Company, and (ii) either obtain a
replacement
 

--------------------------------------------------------------------------------


commitment from an Eligible Assignee pursuant to Section 10.6 that is authorized
to lend in all such jurisdictions and Optional Currencies or arrange for another
Lender or other financial institution to make or continue Loans on behalf of
such Lender, in each case reasonably acceptable to the Company and the
Administrative Agent.  The remedy set forth in Section 2.19 shall be the Credit
Parties’ sole and exclusive remedy for any Lender’s breach of the representation
set forth in clause (b) above.
 
2.24                      Obligations of Borrowers.
 
Notwithstanding anything in this Agreement or in the other Credit Documents to
the contrary (including, without limitation, Section 2.7, Section 2.11 and
Section 9), the parties hereto acknowledge and agree that (a) each of the
Foreign Borrowers, in its capacity as a Borrower hereunder, is not jointly and
severally liable for the Credit Party Obligations of the Company; provided that
it is acknowledged and agreed that the Company has guaranteed the Credit Party
Obligations of the Foreign Borrowers pursuant to Section 9 and that the Foreign
Borrowers have not guaranteed the Credit Party Obligations of the Company and
(b) no Foreign Borrower or Foreign Guarantor shall be required to repay or
prepay, or to guarantee, nor shall any amount paid by any Foreign Borrower or
any Foreign Guarantor be applied to, any Credit Party Obligations of the
Company.  Notwithstanding the provisions of clause (b) above, Section 2.11(b) or
Section 10.24, all payments made under, with respect to or as collections of the
intercompany loans and notes pledged to the Administrative Agent pursuant to
Section 5.12(a)(ii) may be applied to the Credit Party Obligations of the
Company.
 
 
SECTION 3
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders to enter into this Agreement and to make Loans herein
provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:
 
3.1                      Existing Indebtedness.
 
Schedule 3.1 sets forth a complete and correct list of all (a) Indebtedness
(other than Capital Leases and intercompany Indebtedness) of the Company and its
Subsidiaries as of the Closing Date and (b) Capital Leases and intercompany
Indebtedness of the Company and its Subsidiaries as of March 29, 2009.
 
3.2                      Financial Statements.
 
The Company has delivered to the Administrative Agent copies of the financial
statements of the Company and its Subsidiaries referenced in Section
4.1(h).  All of said financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates specified in such financial statements and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).
 

--------------------------------------------------------------------------------


3.3                      No Material Adverse Change.
 
(a)           As of the Closing Date, since December 28, 2008, there has been no
development or event which has had or would reasonably be expected to have a
Material Adverse Effect.
 
(b)           Since the date of the Company’s most recent annual report on Form
10-K filed after the Closing Date with the Securities and Exchange Commission,
there has been no development or event which has had or could reasonably be
expected to have a Material Adverse Effect.
 
3.4                      Organization; Existence; Compliance with Law.
 
Each of the Credit Parties (a) is duly organized, validly existing and in good
standing (where applicable) under the laws of the jurisdiction of its
incorporation, organization or formation, (b) has the requisite power and
authority and the legal right to own and operate all its material property, to
lease the material property it operates as lessee and to conduct the business in
which it is currently engaged and has taken all actions necessary to maintain
all rights, privileges, licenses and franchises necessary or required in the
normal conduct of its business, (c) is duly qualified to conduct business and in
good standing (where applicable) under the laws of (i) the jurisdiction of its
organization or formation, (ii) the jurisdiction where its chief executive
office is located and (iii) each other jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification except to the extent that the failure to so qualify or be in good
standing in any such other jurisdiction could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (d) is
in compliance with all Requirements of Law, organizational documents, government
permits and government licenses except to the extent such non-compliance could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Set forth on Schedule 3.4 as of the Closing Date, and as of the
last date such Schedule was required to be updated in accordance with
Section 5.2, is the exact legal name of each Credit Party, the state or other
jurisdiction of incorporation or organization, the chief executive office, the
principal place of business, the jurisdictions in which the Credit Parties are
qualified to do business, the federal tax identification number and organization
identification number of each of the Credit Parties as of the Closing Date (and
for the four (4) months prior to the Closing Date).
 

--------------------------------------------------------------------------------


3.5                      Authorization; Power; Enforceable Obligations.
 
This Credit Agreement and the other Credit Documents have been duly authorized
by all necessary corporate action on the part of the Company and the other
Credit Parties, and this Agreement constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of the
Company and the other Credit Parties enforceable against the Company and any
such Credit Party in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
3.6                      Consent; Government Authorizations.
 
Except as set forth on Schedule 3.6, no approval, consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with acceptance of
extensions of credit by the Company or the making of the guaranties hereunder or
with the execution, delivery or performance of any Credit Documents by the other
Credit Parties (other than those which have been obtained) or with the validity
or enforceability of any Credit Document against the Credit Parties.
 
3.7                      No Material Litigation.
 
(a)           There are no actions, suits or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(b)           Neither the Company nor any Subsidiary is in default under any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
3.8                      No Default.
 
No Default or Event of Default has occurred and is continuing.
 
3.9                      Taxes.
 
The Company and its Subsidiaries have filed all tax returns (federal, state,
local and foreign) that are required to have been filed in any jurisdiction, and
have paid all income taxes shown to be due and payable (including interest and
penalties) on such returns and all other taxes and assessments payable by them,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP
(or, in the case of Subsidiaries with significant operations outside of the
United States of America, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of incorporation).  None of
the Credit Parties or their respective Subsidiaries are aware, as of the Closing
Date, of any proposed tax assessments against it or any of its Subsidiaries
which would reasonably be expected to have a Material Adverse Effect.  Each of
the Company and its Subsidiaries has paid all Federal income taxes due
 

--------------------------------------------------------------------------------


and payable by it for all fiscal years up to and including the fiscal year ended
December 30, 2007, except for such taxes (i) that are not yet delinquent or
(ii) that are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with GAAP.
 
3.10                      ERISA.
 
(a)           Each Credit Party and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance that have not resulted in and would not reasonably be
expected to result in a Material Adverse Effect.  Neither any Credit Party nor
any ERISA Affiliate has incurred any liability pursuant to Title IV of ERISA or
the penalty or excise tax provisions of the Code relating to Plans or for
failure to comply with the provisions of Title I of ERISA and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by any Credit Party
or any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of any Credit Party or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or to excise tax
provisions including Sections 401(a)(29) or 412, 430 or 431 of the Code, other
than such liabilities or Liens as would not be individually or in the aggregate
Material.
 
(b)           The present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under all Single Employer
Plans, determined with respect to each Single Employer Plan as of the most
recent valuation date prior to the date on which this representation is made on
the basis of the actuarial assumptions specified for funding purposes in the
Single Employer Plan’s most recent actuarial valuation report, did not exceed
the fair market value of the assets of the Single Employer Plans by more than
$500,000 in the aggregate for all such Single Employer Plans.
 
(c)           Neither any Credit Party nor any ERISA Affiliate has incurred any
withdrawal liabilities under Section 4201 of ERISA or is subject to secondary
withdrawal liabilities under Section 4204 of ERISA with respect to any
Multiemployer Plan that individually or in the aggregate are Material.  Neither
any Credit Party nor any ERISA Affiliate has received any notification that any
Multiemployer Plan is in Reorganization, Insolvency, or has been terminated
(within the meaning of Title IV of ERISA), and no Multiemployer Plan is
reasonably expected to be in Reorganization, Insolvency, or terminated.
 
(d)           The expected post-retirement benefit obligation (within the
meaning of Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of each Credit Party and its ERISA Affiliates is not
Material.
 
(e)           The execution and delivery of this Agreement and the other Credit
Documents hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.
 

--------------------------------------------------------------------------------


3.11                      Governmental Regulations, Etc.
 
(a)           No part of the proceeds of the Loans hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U, or for the purpose of purchasing or
carrying or trading in any securities.  If requested by any Lender or the
Administrative Agent, the Company will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U.  No Indebtedness
being reduced or retired out of the proceeds of the Loans hereunder was or will
be incurred for the purpose of purchasing or carrying any margin stock within
the meaning of Regulation U or any “margin security” within the meaning of
Regulation T.  “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the Consolidated Assets of the Company
and its Subsidiaries.  Neither the execution and delivery hereof by the Company,
nor the performance by it of any of the transactions contemplated by this
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or
regulations issued pursuant thereto, or Regulation T, U or X.
 
(b)           The Company is not an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended, and is
not controlled by such a company.
 
3.12                      Subsidiaries.
 
(a)           Set forth on Schedule 3.12 is a complete and accurate list of all
Subsidiaries, joint ventures and partnerships of the Credit Parties as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2.  Information on Schedule 3.12 includes the
following:  (i) the number of shares of each class of Equity Interests of each
Subsidiary outstanding and (ii) the number and percentage of outstanding shares
of each class of Equity Interests owned by the Credit Parties and their
Subsidiaries. The outstanding Equity Interests of all such Subsidiaries is
validly issued, fully paid and non-assessable and is owned free and clear of all
Liens (other than those arising under or contemplated in connection with the
Credit Documents).  There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Equity Interests of any Credit Party or any Subsidiary
thereof, except as contemplated in connection with the Credit Documents.
 
(b)           Set forth on Schedule 1.1-4 is a complete and accurate list of all
Material Foreign Subsidiaries as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 5.2.
 
3.13                      Use of Proceeds.
 
The Extensions of Credit will be used solely (a) to refinance the Existing
Facility and certain other Indebtedness, (b) to pays fees and expenses
associated with this Agreement and
 

--------------------------------------------------------------------------------


(c) to provide for the working capital and general corporate requirements of the
Company, including Permitted Acquisitions.
 
3.14                      Contractual Obligations; Compliance with Laws; No
Conflicts.
 
The execution, delivery and performance by the Company and the other Credit
Parties, as applicable, of this Agreement and the other Credit Documents will
not (a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any Material indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
Material agreement or instrument to which the Company or any Subsidiary is bound
or by which the Company or any Subsidiary or any of their respective properties
may be bound or affected, including, without limitation, any Material Contract,
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary, (c) violate
any Requirement of Law applicable to the Company or any of its Subsidiaries
(except those as to which waivers or consents have been obtained) or (d)
conflict with, result in a breach of or constitute a default under (i) the
articles of incorporation, bylaws or other organizational documents of such
Person, (ii) any Material indenture, agreement or other instrument to which such
Person is a party or by which any of its properties may be bound or (iii) any
approval of any Governmental Authority relating to such Person.
 
3.15                      Accuracy and Completeness of Information.
 
All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Company or any Credit Party in writing to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement or any
other Credit Document, or any transaction contemplated hereby or thereby, is or
will be true and accurate in all material respects as of the date stated therein
and not incomplete by omitting to state any material fact necessary to make such
information not misleading.  There is no fact now known to the Company or any
Credit Party which has, or would reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein, in the financial
statements of the Company furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by the Company or any Credit Party to the Administrative Agent and/or
the Lenders.
 
3.16                      Environmental Matters.
 
(a)           Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, the facilities and properties owned,
leased or operated by the any of the Credit Parties and their Subsidiaries (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) have resulted in
liability under, any Environmental Law.
 
(b)           Except where such violation would not reasonably be expected to
have a Material Adverse Effect, the Properties and all operations of the Credit
Parties and their Subsidiaries at the Properties are in compliance, and have in
the last five years been in compliance, in all material respects with all
applicable Environmental Laws, and there is no contamination at or under the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by any of the Credit Parties (the “Business”).
 
(c)           Neither the Company nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does the Company nor any of its Subsidiaries have knowledge of any such
threatened notice.
 
(d)           Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which has given rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that has given rise to liability under, any
applicable Environmental Law.
 
(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Credit Party, threatened, under any
Environmental Law to which any of the Credit Parties is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial directives outstanding under any
Environmental Law with respect to the Properties or the Business.
 
(f)           Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner requiring remediation under
Environmental Laws.
 
3.17                      Solvency.
 
The fair saleable value of the Credit Parties’ assets, measured on a going
concern basis, exceeds all probable liabilities, including those to be incurred
pursuant to this Agreement.  None of the Credit Parties (a) has unreasonably
small capital in relation to the business in which it is or proposes to be
engaged and (b) has incurred or believes that it will incur after giving effect
to the transactions contemplated by this Agreement, debts beyond its ability to
pay such debts as they become due.
 
3.18                      No Burdensome Restrictions.
 
None of the Company or any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any
 

--------------------------------------------------------------------------------


applicable law, rule or regulation which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
3.19                      Title to Property; Leases.
 
The Company and its Subsidiaries have good and marketable title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 3.2 and Section 5.1 or
purported to have been acquired by the Company or any Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement, except for those
defects in title and Liens that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  All Material leases
are valid and subsisting and are in full force and effect in all material
respects.
 
3.20                      Insurance.
 
The present insurance coverage of the Company and its Subsidiaries is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 3.20
and such insurance coverage complies with the requirements set forth in Section
5.5.
 
3.21                      Licenses and Permits.
 
The Company and its Subsidiaries own, possess or are authorized to use all
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks and trade names, or rights thereto, that are Material, without
known conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
3.22                      Anti-Terrorism Laws.
 
Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. Sec.Sec. 1 et seq.) (the
“Trading with the Enemy Act”), as amended.  Neither any Credit Party nor any of
its Subsidiaries is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
 
3.23                      Labor Matters.
 
There are no collective bargaining agreements covering the employees of the
Credit Parties as of the Closing Date, other than as set forth in Schedule 3.23
hereto, and none of the Credit Parties has suffered any strikes, walkouts, work
stoppages or other material labor
 

--------------------------------------------------------------------------------


difficulty within the five years prior to the date hereof, other than as set
forth in Schedule 3.23 hereto.
 
3.24                      Compliance with OFAC Rules and Regulations.
 
(a)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
 
(b)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has more than 10% of its assets located in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan will be used nor have any been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity.
 
3.25                      Collateral Representations.
 
(a)           Intercompany Debt. Set forth on Schedule 3.25(a), as of March 29,
2009 and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of all intercompany Indebtedness and to
the extent required by Section 5.12, all such intercompany Indebtedness owing to
a Borrower is subject to a promissory note which has been pledged and delivered
to the Administrative Agent as Collateral under the Security Documents.
 
(b)           Locations. Set forth on Schedule 3.25(b), as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Section 5.2, is a list of all (i) Properties of the Domestic Credit
Parties, the Hong Kong Guarantors and the German Guarantors as of the Closing
Date with street address, county, state and country (as applicable) where
located, (ii) locations where any tangible personal property of the Domestic
Credit Parties, the Hong Kong Guarantors and the German Guarantors (excluding
equipment in vehicles of employees of Checkpoint Systems GmbH, inventory in
transit or on temporary display at a customer location) is located as of the
Closing Date, including county, state and country (as applicable) where located,
(iii) each headquarter location of the Domestic Credit Parties, the Hong Kong
Guarantors and the German Guarantors, (iv) each other location where any
significant administrative or governmental functions are performed of the
Domestic Credit Parties, the Hong Kong Guarantors and the German Guarantors,
(v) each other location where the Domestic Credit Parties, the Hong Kong
Guarantors and the German Guarantors maintain any books or records (electronic
or otherwise) and (vi) each location where any personal property Collateral is
located at any premises leased by a Domestic Credit Party, Hong Kong Guarantor
or German Guarantor with a Collateral value in excess of $250,000.
 
(c)           Intellectual Property.  Set forth on Schedule 3.25(c), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of all registered or issued Intellectual
Property (including all applications for registration and issuance) owned by
each of the Domestic Credit Parties or that any of the Domestic Credit
 

--------------------------------------------------------------------------------


Parties has the right to (including name/title, current owner, registration or
application number, and registration or application date).
 
(d)           Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 3.25(d), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 5.2, is a description of
all Documents (as defined in the UCC), Instruments (as defined in the UCC), and
Tangible Chattel Paper (as defined in the UCC) of the Domestic Credit Parties
with an individual value of at least $250,000.
 
(e)           Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, Securities Accounts and Uncertificated Investment Property.  Set forth
on Schedule 3.25(e), as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 5.2, is a
description of (i) all Deposit Accounts (as defined in the UCC) of the Domestic
Credit Parties, the Hong Kong Guarantors, the German Guarantors, the Cayman
Guarantors and the Dutch Borrower, (ii) Electronic Chattel Paper (as defined in
the UCC) of the Domestic Credit Parties, (iii) Letter-of-Credit Rights (as
defined in the UCC) of the Domestic Credit Parties, (iv) Securities Accounts (as
defined in the UCC) of the Domestic Credit Parties and (v) uncertificated
Investment Property (as defined in the UCC) of the Domestic Credit Parties,
including the name and address of (i) in the case of a Deposit Account, the
depository institution, (ii) in the case of Electronic Chattel Paper, the
account debtor, (iii) in the case of Letter-of-Credit Rights, the issuer or
nominated person, as applicable, and (iv) in the case of a Securities Account or
other uncertificated Investment Property, the Securities Intermediary or issuer,
as applicable.
 
(f)           Commercial Tort Claims.  Set forth on Schedule 3.25(f), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a description of all Commercial Tort Claims (as
defined in the UCC) of the Domestic Credit Parties.
 
(g)           Collateral Value.  The Aggregate Book Value of the Collateral
consisting of equipment (net of depreciation), inventory, accounts receivable
and cash pledged to the Administrative Agent pursuant to the Credit Documents
delivered on the Closing Date and/or to be delivered by the Credit Parties
pursuant to Section 5.15: (a) by the Domestic Credit Parties pursuant to the
Security Documents is equal to no less than $100,000,000, (b) by the German
Guarantors pursuant to the German Security Documents is equal to no less than
$50,000,000 (or the Foreign Currency Equivalent thereof), (c) by the Hong Kong
Guarantors pursuant to the Hong Kong law governed Security Documents is equal to
no less than $17,000,000 (or the Foreign Currency Equivalent thereof) and (d) by
Checkpoint Caribbean Ltd. pursuant to the Security Documents is equal to no less
than $11,000,000.  For the purposes of this Section 3.25(g), “Aggregate Book
Value” means (i) with respect to equipment (net of depreciation), inventory and
accounts receivable, the aggregate book value of such Collateral as of December
28, 2008 and (ii) with respect to cash, the aggregate book value as of March 27,
2009.
 
3.26                      Security Documents.
 
The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby.  Except as set forth in the Security
Documents, such security
 

--------------------------------------------------------------------------------


interests and Liens are currently (or will be, upon (a) to the extent applicable
in any jurisdiction, the filing of appropriate financing statements with the
Secretary of State of the state of incorporation or organization for each
Domestic Credit Party, in favor of the Administrative Agent, on behalf of the
Lenders, (b) the Administrative Agent obtaining control or possession over those
items of Collateral in which a security interest is perfected through control or
possession, (c) in relation to the German law governed pledges only, any
third-party debtor having been notified of such pledge pursuant to the relevant
German Security Documents and (d) in relation to the security interests and
Liens under the Hong Kong law governed Security Documents, (i) the filing of
applicable documents with the Registrar of Companies in Hong Kong and/or other
applicable authorities within prescribed time periods, (ii) the giving of
applicable notices to third parties and the receipt of any applicable consents
from third parties and (iii) insofar as they relate to shares (and related
rights), the relevant shares (and related rights) having been transferred to the
Administrative Agent or its nominee and such transfer having been registered in
the share register of the relevant company) perfected security interests and
Liens, prior to all other Liens other than Permitted Liens.  With respect to the
German law governed pledges, all notifications required to be delivered to any
third-party debtor of such pledge pursuant to the terms of the German law
governed pledges will be delivered in accordance with the terms of the German
law governed pledges.  With respect to the Spanish law governed pledges, this
representation is given subject to the mandatory laws applicable under Spanish
common law.
 
3.27                      Compliance with FCPA.
 
Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. Sec.Sec. 78dd-1, et seq., and any
foreign counterpart thereto.  None of the Credit Parties or their Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(b) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Credit Party or its Subsidiary or to any other Person, in violation of
the Foreign Corrupt Practices Act, 15 U.S.C. Sec.Sec. 78dd-1, et seq.
 
3.28                      Classification of Senior Indebtedness.
 
The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Indebtedness and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.
 

--------------------------------------------------------------------------------


 
SECTION 4
CONDITIONS
 
4.1                      Conditions to Closing.
 
This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Loans is subject to, the satisfaction of the
following conditions precedent (except as such conditions are permitted to be
delivered after the Closing Date in accordance with Section 5.15):
 
(a)           Execution of Credit Agreement and Credit Documents.  Receipt by
the Administrative Agent of (i) multiple counterparts of this Agreement,
(ii) for the account of each Lender that requests a Note, a Note, (iii) for the
account of the Swingline Lender, a Swingline Note, (iv) any intercompany
promissory notes (and applicable allonges) evidencing Indebtedness among the
Company and certain of its Subsidiaries that are required to be pledged pursuant
to the terms of this Agreement, (v) each Security Document executed by the duly
authorized officers or signatories, as applicable, of the parties thereto and
(vi) counterparts of any other Credit Document, executed by the duly authorized
officers of the parties thereto, in each case executed by a duly authorized
officer of each party thereto and in each case conforming to the requirements of
this Agreement.
 
(b)           Legal Opinion.  Receipt by the Administrative Agent of the legal
opinions set forth on Schedule 4.1(b), each dated the Closing Date and in form
and substance reasonably acceptable to the Administrative Agent.
 
(c)           Absence of Legal Proceedings.  The absence of any pending or
ongoing, action, suit, investigation, litigation or proceeding in any court or
before any other Governmental Authority (i) affecting this Agreement or the
other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date or (ii) that purports to
affect any Credit Party or any of its Subsidiaries, or any transaction
contemplated by the Credit Documents, which action, suit, investigation,
litigation or proceeding could reasonably be expected to have a Material Adverse
Effect, that has not been settled, dismissed, vacated, discharged or terminated
prior to the Closing Date.
 
(d)           Authority Documents.  The Administrative Agent shall have received
the following:
 
(i)            Articles of Incorporation/Charter Documents.  Original certified
articles of incorporation or other charter documents, as applicable, of each
Credit Party, and in respect of any French Guarantor an original (y) extrait
K-bis and (z) solvency certificate (certificat de non faillite) delivered by the
Registry of Commercie and Companies dated no more than one month prior to the
date of this Agreement, certified (A) by an officer of such Credit Party
(pursuant to an officer’s certificate in substantially the form of Schedule
4.1(d) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date, and (B) to the extent applicable in any
jurisdiction, to be true
 

--------------------------------------------------------------------------------


and complete as of a recent date by the appropriate Governmental Authority of
the state or jurisdiction of its incorporation or organization, as applicable.
 
(ii)                       Resolutions.  Copies of resolutions of the board of
directors or comparable managing body of each Credit Party approving and
adopting the Credit Documents, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by an officer of such
Credit Party (pursuant to an officer’s certificate in substantially the form of
Schedule 4.1(d) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.
 
(iii)                       Bylaws/Operating Agreement. To the extent applicable
in any jurisdiction, a copy of the bylaws or comparable operating agreement of
each Credit Party certified by an officer of such Credit Party (pursuant to an
officer’s certificate in substantially the form of Schedule 4.1(d) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date.
 
(iv)                       Good Standing.  To the extent applicable in any
jurisdiction, original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state or jurisdiction of
incorporation or organization and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect.
 
(v)            Incumbency.  To the extent applicable in any jurisdiction, an
incumbency certificate of each Credit Party certified by an officer (pursuant to
an officer’s certificate in substantially the form of Schedule 4.1(d)) attached
hereto) to be true and correct as of the Closing Date.
 
(vi)                      French Security. In relation to the French Security,
(A) a certified copy of the account holder’s shareholder register (compte
d’actionnaire) and (B) a certified copy of the shares transfer register
(registre de mouvements de titres) of Checkpoint Systems France S.A.S. recording
the French Security.
 
(vii)                      Dutch Security. A copy of the shareholders’ register
of each Dutch Credit Party.
 
(e)           Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
 
(i)            (A) searches of UCC filings (or its equivalent in foreign
jurisdictions) in the jurisdiction of incorporation or formation, as applicable,
of each Credit Party and each jurisdiction where any Collateral is located or
where a filing would need to be made in order to perfect the Administrative
Agent’s security interest in the Collateral, copies of the financing statements
(or its equivalent) on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and pending
litigation searches (or its equivalent in foreign jurisdictions);
 
 

--------------------------------------------------------------------------------


(ii)                       completed UCC financing statements (or its equivalent
in foreign jurisdictions) for each appropriate jurisdiction as is necessary, in
the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;
 
(iii)                       stock or membership certificates, if any, evidencing
the Equity Interests pledged to the Administrative Agent pursuant to the Pledge
Agreement and the Foreign Pledge Agreements and Foreign Security Agreements and
undated stock or transfer powers duly executed in blank;
 
(iv)                       duly executed consents as are necessary, in the
Administrative Agent’s reasonable discretion, to perfect the Lenders’ security
interest in the Collateral, including, without limitation, with respect to the
French Security a certified copy of the resolutions of Checkpoint France S.A.S.
shareholder’s meeting authorizing the beneficiaries to become shareholders of
the French Security;
 
(v)            all intercompany notes in the possession of any of the Credit
Parties and required to be pledged as Collateral pursuant to Section 5.12,
together with applicable allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s and the Lenders’ security
interest in such Collateral;
 
(vi)                      in the case of any personal property Collateral
located at premises leased by a Domestic Credit Party, a Hong Kong Guarantor or
a German Guarantor and set forth on Schedule 3.25(b), such estoppel letters,
consents and waivers from the landlords of such real property to the extent
required in accordance with Section 5.13.
 
(vii)                       searches of ownership of Intellectual Property in
the appropriate governmental offices and such patent/trademark/copyright filings
as requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in the Intellectual Property of the Domestic Credit
Parties;
 
(viii)                       all instruments, documents and chattel paper in the
possession of any of the Domestic Credit Parties, together with allonges or
assignments as may be necessary or appropriate to perfect the Administrative
Agent’s and the Lenders’ security interest in the Collateral;
 
(ix)                       Deposit Account Control Agreements satisfactory to
the Administrative Agent to the extent required by Section 6.13; and
 
(x)            Securities Account Control Agreements satisfactory to the
Administrative Agent to the extent required by Section 6.13.
 
(f)           Officer’s Closing Certificate.  The Administrative Agent shall
have received a certificate or certificates executed by a Responsible Officer of
the Company as of the Closing Date, substantially in the form of Schedule 4.1(f)
stating that (i) there does not exist any pending
 

--------------------------------------------------------------------------------


or ongoing, action, suit, investigation, litigation or proceeding in any court
or before any other Governmental Authority (A) affecting this Agreement or the
other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date or (B) that purports to
affect any Credit Party or any of its Subsidiaries, or any transaction
contemplated by the Credit Documents, which action, suit, investigation,
litigation or proceeding could reasonably be expected to have a Material Adverse
Effect, that has not been settled, dismissed, vacated, discharged or terminated
prior to the Closing Date, (ii) immediately after giving effect to this
Agreement, the other Credit Documents, and all the Transactions contemplated to
occur on such date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct, and (C) the Credit Parties are in pro forma
compliance with each of the initial financial covenants set forth in Section
5.9  (as evidenced through detailed calculations of such financial covenants on
a schedule to such certificate) as of December 28, 2008, (iii) as of the Closing
Date (A) the fair saleable value of the Credit Parties’ assets, measured on a
going concern basis, exceeds all probable liabilities, including those to be
incurred pursuant to this Agreement, (B) none of the Credit Parties (y) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged and (z) has incurred or believes that it will incur after
giving effect to the transactions contemplated by this Agreement, debts beyond
its ability to pay such debts as they become due and (iv) each of the other
conditions precedent in Section 4.1 have been satisfied, except to the extent
the satisfaction of any such condition is subject to the judgment or discretion
of the Administrative Agent or any Lender.
 
(g)           Account Designation Notice.  Receipt by the Administrative Agent
of an executed counterpart of the Account Designation Notice.
 
(h)           Financial Information.  Receipt by the Administrative Agent of
(i) three-year financial and operational projections for the Company and its
Subsidiaries together with a detailed explanation of all management assumptions
contained therein, which projections shall be in form and substance satisfactory
to the Administrative Agent and the Lenders, (ii) the final audited financial
statements of the Company for the twelve month period ending December 28, 2008
and (iii) in respect of the French Guarantor, a copy of its latest audited
financial statements.
 
(i)           Capital Structure/Other Documentation.  Receipt by the
Administrative Agent of any information requested by it relating to the
corporate and capital structure of the Company and its Subsidiaries.
 
(j)           Flow of Funds.  Receipt by the Administrative Agent of a sources
and uses table and payment instructions with respect to each wire transfer to be
made by the Administrative Agent on behalf of the Lenders or the Company on the
Closing Date setting forth the amount of such transfer, the purpose of such
transfer, the name and number of the account to which such transfer is to be
made, the name and ABA number of the bank or other financial institution where
such account is located and the name and telephone number of an individual that
can be contacted to confirm receipt of such transfer.
 
(k)           Repayment of Existing Indebtedness.  All existing Indebtedness for
borrowed money of the Company and its Subsidiaries (including the Existing
Facilities, but excluding
 
 

--------------------------------------------------------------------------------


Indebtedness permitted pursuant to Section 6.1) shall have been repaid in full
and terminated and the Administrative Agent shall have received such evidence of
such repayment and termination as the Administrative Agent may reasonably
require.
 
(l)           Compliance with Laws.  The financings and other Transactions
contemplated hereby shall be in compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations).
 
(m)                      Bankruptcy.  There shall be no bankruptcy or insolvency
proceedings pending with respect to any Credit Party or any Subsidiary thereof.
 
(n)           Consents.  The Administrative Agent shall have received evidence
that all necessary governmental, corporate, shareholder and third party consents
and approvals, if any, in connection with the financings and other transactions
contemplated hereby have been received and no condition exists which would
reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.
 
(o)           No Material Adverse Change.  No material adverse change shall have
occurred since December 28, 2008 in the business, assets, liabilities, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries taken
as a whole.
 
(p)           Liability, Casualty, Property and Business Interruption
Insurance.  To the extent requested by the Administrative Agent, the
Administrative Agent shall have received copies of insurance policies or
certificates and endorsements of insurance evidencing liability, casualty,
property and business interruption insurance meeting the requirements set forth
herein or in the Security Documents.
 
(q)           Fees.  Receipt by the Administrative Agent and the Lenders of all
fees, if any, then owing pursuant to the Fee Letter, Section 2.9 or pursuant to
any other Credit Document.
 
(r)           Japanese Documents.  With respect to Checkpoint Manufacturing
Japan Co., receipt by the Administrative Agent of (i) the Minutes of the
Extraordinary General Meeting of Shareholders of Checkpoint Manufacturing Japan
Co. Regarding Deemed Resolutions, (ii) the existing corporate registry and (iii)
Certificate of Registered Seal.
 
(s)           Additional Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agents and
the Required Lenders.
 
Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section each
Lender that has signed this Agreement or a Lender Consent shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
 

--------------------------------------------------------------------------------


4.2                      Conditions to All Extensions of Credit.
 
The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
 
(a)           Representations and Warranties.  The representations and
warranties made by the Credit Parties herein, in the Security Documents or which
are contained in any certificate furnished at any time under or in connection
herewith shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the date
of such Extension of Credit as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.
 
(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date.
 
(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the Aggregate Revolving Exposure shall not at any time exceed the
Aggregate Revolving Commitment, (ii) the Aggregate L/C Obligations shall not at
any time exceed the Aggregate L/C Sublimit and (iii) the aggregate Dollar
Equivalent of the Swingline Loans outstanding shall not at any time exceed the
Swingline Committed Amount.
 
Each request for an Extension of Credit and each acceptance by any Borrower of
an Extension of Credit shall be deemed to constitute a representation and
warranty by the Credit Parties as of the date of such Loan that the conditions
in subsections (a) - (c) of this Section have been satisfied.
 
 
SECTION 5
AFFIRMATIVE COVENANTS
 
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Agreement is in effect and until the Commitments have been terminated, no
Loans remain outstanding and all amounts owing hereunder or under any other
Credit Document or in connection herewith or therewith have been paid in full,
the Credit Parties shall, and shall cause each Subsidiary to:
 
 

--------------------------------------------------------------------------------


5.1                      Financial Statements.
 
Furnish, or cause to be furnished, to the Administrative Agent and the Lenders:
 
(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company (commencing with the fiscal
year 2008) (or, if earlier, within five (5) business Days after such date as the
Company is required to file its annual report on Form 10-K for such fiscal year
with the Securities and Exchange Commission), a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of PricewaterhouseCoopers, LLP or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;
 
(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company (commencing with the first fiscal quarter ending in 2009) (or, if
earlier, within five (5) business Days after such date as the Company is
required to file its quarterly report on Form 10-Q for such fiscal quarter with
the Securities and Exchange Commission), a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Company’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Company as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
 
(c)           as soon as available, but in any event not later than the last day
of each fiscal year of the Company, 3-year forecasts for the three (3) following
fiscal years prepared by management of the Company, in form satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries on a quarterly
basis for such fiscal years.
 
As to any information contained in materials furnished pursuant to
Section 5.2(f), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified
therein.  All such financial statements shall be complete and correct in all
material respects (subject, in the case of interim statements, to normal
recurring year-end audit adjustments) and shall be prepared in reasonable detail
and in accordance with GAAP applied consistently
 

--------------------------------------------------------------------------------


throughout the periods reflected therein, except as approved  by such
accountants or such officers, as the case may be, and disclosed therein, and
further accompanied by a description of, and an estimation of the effect on the
financial statements on account of, a change in the application of accounting
principles as provided in Section 1.5.
 
Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Company through
electronic mail; provided that, upon the Administrative Agent’s request, the
Borrowers shall provide paper copies of any documents required hereby to the
Administrative Agent.
 
5.2                      Certificates; Other Information.
 
Furnish, or cause to be furnished, to the Administrative Agent (who shall
promptly transmit to each Lender):
 
(a)           Accountant’s Certificate and Reports.  Concurrently with the
delivery of the financial statements referred to in Section 5.1(a) above, a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default under Section 5.9
hereof, except as specified in such certificate.
 
(b)           Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of a Responsible Officer stating that, to the best of such
Responsible Officer’s knowledge and belief, (i) the financial statements fairly
present in all material respects the financial condition of the parties covered
by such financial statements, (ii) during such period each Credit Party has
observed or performed in all material respects its covenants and other
agreements hereunder and under the other Credit Documents, and satisfied in all
material respects the conditions contained in this Agreement to be observed,
performed or satisfied by it (except to the extent waived in accordance with the
provisions hereof) and (iii) such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such
certificate.  Such certificate shall include the calculations required to
indicate compliance with Section 5.9 as of the last day of the period covered by
such financial statements.  A form of Officer’s Compliance Certificate is
attached as Schedule 5.2(b).
 
(c)           Updated Schedules.  Concurrently with or prior to the delivery of
the financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 1.1-4 if any Subsidiary becomes a Material Foreign
Subsidiary since the Closing Date or since such Schedule was last updated, as
applicable, (ii) an updated copy of Schedule 3.4 and Schedule 3.12 if the Credit
Parties or any of their Subsidiaries has formed or acquired a new Subsidiary
since the Closing Date or since such Schedule was last updated, as applicable,
(iii) an updated copy of Schedule 3.20 if the Credit Parties or any of their
Subsidiaries has altered or acquired any insurance policies since the Closing
Date or since such Schedule was last updated, as applicable, (iv) an updated
copy of Schedule 3.25(a) if the Company, the Japanese Borrower or the Dutch
Borrower have issued any intercompany Indebtedness since the Closing Date or
since such

--------------------------------------------------------------------------------


Schedule was last updated, as applicable, (v) an updated copy of
Schedule 3.25(b) to the extent any Domestic Credit Party, Hong Kong Guarantor or
German Guarantor has a location where any Domestic Credit Party, Hong Kong
Guarantor or German Guarantor, as applicable, maintains books or records or a
location where any personal property Collateral is located at any premises
leased by a Domestic Credit Party, Hong Kong Guarantor or German Guarantor with
a Collateral value in
 

--------------------------------------------------------------------------------


excess of $250,000, to the extent such location was not otherwise set forth on
such Schedule as of the Closing Date or since such Schedule was last updated, as
applicable, (vi) an updated copy of Schedule 3.25(c) if the Domestic Credit
Parties have registered, applied for registration of, acquired or otherwise
obtained ownership of any new Intellectual Property since the Closing Date or
since such Schedule was last updated, as applicable, (vii) an updated copy of
Schedule 3.25(d) if the Domestic Credit Parties have obtained any Documents (as
defined in the UCC), Instruments (as defined in the UCC) or Tangible Chattel
Paper (as defined in the UCC) with an individual value of at least $250,000,
since the Closing Date or since such Schedule was last updated, as applicable,
(viii) an updated copy of Schedule 3.25(e) if any Domestic Credit Party, Hong
Kong Guarantor or German Guarantor maintains any Deposit Accounts (as defined in
the UCC) or if any Domestic Credit Party maintains any Electronic Chattel Paper
(as defined in the UCC), Letter-of-Credit Rights (as defined in the UCC),
Securities Accounts (as defined in the UCC) or uncertificated Investment
Property (as defined in the UCC) not otherwise set forth on such Schedule as of
the Closing Date or since such Schedule was last updated, as applicable, (ix)
an  updated copy of Schedule 3.25(f) if the Domestic Credit Parties have any
Commercial Tort Claims not otherwise set forth on such Schedule as of the
Closing Date or since such Schedule was last updated, as applicable.
 
(d)           Security Documents.  Provide all updates, notices, confirmations
and all other information required to be provided in accordance with the
Security Documents; including, without limitation the following:  concurrently
with or prior to the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, provide to the Administrative Agent: (A) bank
account statements (Kontoauszüge) for each account located in Germany of each
German Guarantor showing the balance on each of the accounts (or otherwise
notify the Administrative Agent of the account balances on the accounts in a
form satisfactory for the Administrative Agent), (B) up-to-date list of all
outstanding Claims (as defined in the German Security Documents), (C) an
up-to-date list of all the Transferor’s Moveable Fixed Assets (as defined in the
German Security Documents) and (D) an up-to-date list of all the Transferor’s
Inventories (as defined in the German Security Documents).
 
(e)           Management Letter.  Promptly upon receipt thereof, a copy of any
other report or “management letter” submitted by independent accountants to the
Company or any of its Subsidiaries in connection with any annual, interim or
special audit of the books of such Person.
 
(f)           Other Information.  Promptly, such additional financial and other
information as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request.
 
(g)           Public Information.  Promptly after the same are sent, copies of
all reports (other than those otherwise provided pursuant to Section 5.1) and
other financial information which any Credit Party sends to its public
stockholders, and promptly after the same are filed, copies of all
 

--------------------------------------------------------------------------------


financial statements and non-confidential reports which any Credit Party may
make to, or file with, the Securities and Exchange Commission or any successor
or analogous United States Governmental Authority.
 
(h)           Permitted Acquisition Report.  Not less than ten (10) Business
Days prior to the consummation of any Permitted Acquisition where the total
consideration, including, without limitation, assumed Indebtedness, earnout
payments and any other deferred payments (the “Total Consideration”) for such
Permitted Acquisition is expected to exceed $40,000,000:
 
(i)           a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation, the purchase price and
method and structure of payment) and of each Target;
 
(ii)                      financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two (2) most
recent fiscal years and two (2) most recent fiscal quarters;
 
(iii)                      consolidated projected income statements of the
Company and its consolidated Subsidiaries (giving effect to such Permitted
Acquisition and the consolidation with the Company of each relevant Target) for
the three (3)-year period following the consummation of such Permitted
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments reasonably acceptable to the
Administrative Agent;
 
(iv)                      a Permitted Acquisition Certificate, executed by a
Responsible Officer of the Company (A) setting forth the best good faith
estimate of the Total Consideration to be paid for each Target, (B) certifying
that (1) such Permitted Acquisition complies with the requirements of this
Agreement and (2) after giving effect to such Permitted Acquisition and any
borrowings in connection therewith, the Company believes in good faith that it
will have sufficient availability under the Aggregate Revolving Commitments to
meet its ongoing working capital requirements and (C) demonstrating compliance
with clauses (b) and (d) of the definition of the Permitted Acquisition; and
 
(v)           any due diligence reports (including, but not limited to, reports
prepared by a nationally recognized accounting firm, consultants reports and
customer surveys) prepared by, or on behalf of, any Credit Party with respect to
the Target.
 
5.3                      Notices.
 
Give notice to the Administrative Agent (who shall promptly transmit such notice
to each Lender) of:
 
(a)           Defaults.  Promptly (but in any event within two (2) Business
Days), after any Credit Party knows thereof, the occurrence of any Default or
Event of Default.
 
 

--------------------------------------------------------------------------------


(b)           Legal Proceedings.  Promptly, any litigation, or any investigation
or proceeding (including, without limitation, any environmental or Governmental
Authority proceeding) known to any Credit Party, relating to the Company or any
of its Subsidiaries which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect.
 
(c)           ERISA.  Promptly, on any Credit Party gaining knowledge of (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan,
(ii) a failure by any Credit Party or any ERISA Affiliate to make any required
contribution to a Single Employer Plan required to meet the minimum funding
standard set forth in ERISA and the Code with respect thereto, (iii) the
creation of any Lien on the assets of any Credit Party or any ERISA Affiliate in
favor of the PBGC (other than a Permitted Lien) or a Plan, or (iv) with respect
to any Multiemployer Plan, the assessment of any withdrawal liability against
any Credit Party or any ERISA Affiliate, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan; and in each case in clauses (i) and (iv)
above, such event or condition would reasonably be expected to have a Material
Adverse Effect.
 
(d)           Changes in Corporate Structure.  Within fifteen (15) days after
any merger, consolidation, dissolution or other change in corporate structure of
any Credit Party or any of its subsidiaries permitted pursuant to the terms
hereof, provide notice of such change in corporate structure to the
Administrative Agent.
 
(e)           Other.  Promptly, any other development or event which a
Responsible Officer gains knowledge of which would reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.
 
5.4                      Maintenance of Existence; Compliance with Laws;
Contractual Obligations.
 
(a)           Subject to Section 6.4, each Credit Party will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Subsidiary) and all rights
and franchises of itself and its Subsidiaries unless, in the good faith judgment
of the Company, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b)           Comply with all Requirements of Law, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental Laws and ERISA-related Requirements of Law, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

--------------------------------------------------------------------------------


(c)           Fully perform and satisfy all of its obligations under all of its
contractual obligations except to the extent that failure to perform and satisfy
such obligations would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(d)           Ensure that each Enterprise Agreement remains in place, is legal,
valid and binding in respect of each party thereto and is in full force and
effect in each case for so long as both parties to the relevant Enterprise
Agreement are Guarantors.
 
5.5                      Maintenance of Property; Insurance.
 
(a)           Maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(b)           Maintain, with financially sound and reputable insurers, insurance
with respect to their respective properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated; and furnish to the Administrative Agent, upon written request, full
information as to the insurance carried.
 
5.6                      Inspection of Property; Books and Records; Discussions.
 
Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation) and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities, and
shall make available the officers, employees and independent certified public
accountants to discuss the business, operations, properties and financial and
other condition of the Credit Parties and their Subsidiaries.
 
5.7                      Use of Proceeds.
 
Use the Loans solely for the purposes provided in Section 3.13.
 
5.8                      Additional Domestic Subsidiary Guarantors and Foreign
Guarantors.
 
(a)           Domestic Subsidiary Guarantors.  The Credit Parties will cause
each of their Domestic Subsidiaries, whether newly formed, after acquired or
otherwise existing to promptly
 

--------------------------------------------------------------------------------


(and in any event within thirty (30) days after such Domestic Subsidiary is
formed or acquired (or such longer period of time as agreed to by the
Administrative Agent in its reasonable discretion)) become a Domestic Guarantor
hereunder by way of execution of a Domestic Guarantor Joinder Agreement.  In
connection therewith, the Company shall give notice to the Administrative Agent
not less than ten (10) days prior to creating a Domestic Subsidiary (or such
shorter period of time as agreed to by the Administrative Agent in its
reasonable discretion), or acquiring the Equity Interests of any such
Person.  In connection with the foregoing, the Credit Parties shall deliver to
the Administrative Agent, with respect to each new Domestic Guarantor to the
extent applicable, substantially the same documentation required pursuant to
Sections 4.1(b), (d) and (e) and 5.12 and such other documents or agreements as
the Administrative Agent may reasonably request.
 
(b)           Foreign Guarantors.  The Credit Parties will cause each of their
Material Foreign Subsidiaries, whether newly formed, after acquired or otherwise
existing to promptly (and in any event within thirty (30) days after such
Material Foreign Subsidiary is formed or acquired (or such longer period of time
as agreed to by the Administrative Agent in its reasonable discretion)) become a
Foreign Guarantor hereunder by way of execution of a Foreign Guarantor Joinder
Agreement.  In connection therewith, the Company shall give notice to the
Administrative Agent not less than ten (10) days prior to creating a Material
Foreign Subsidiary (or such shorter period of time as agreed to by the
Administrative Agent in its reasonable discretion), or acquiring the Equity
Interests of any such Person.  In addition, the Company shall cause each Credit
Party which becomes a Foreign Borrower to become a “Foreign Guarantor” (to the
extent legally permissible and subject to limitations arising under applicable
tax laws) hereunder by way of execution of a Foreign Guarantor Joinder
Agreement.  In connection with the foregoing, the Credit Parties shall deliver
to the Administrative Agent, with respect to each new Foreign Guarantor to the
extent applicable, substantially the same documentation required pursuant to
Sections 4.1(b), (d) and (e) and 5.12 and such other documents or agreements as
the Administrative Agent may reasonably request.
 
Notwithstanding the foregoing clause (b) immediately above to the contrary, the
Company shall not be required to join a Foreign Subsidiary as a Foreign
Guarantor pursuant to this Section if such joinder would cause Material adverse
tax consequences to the Company or any Credit Party or would be prohibited by
applicable law.
 
5.9                      Financial Covenants.
 
(a)           Leverage Ratio.  On a consolidated basis, maintain a Leverage
Ratio as of the end of each fiscal quarter of the Company of less than or equal
to 2.75 to 1.0.
 
(b)           Fixed Charge Coverage Ratio.  On a consolidated basis, maintain a
Fixed Charge Coverage Ratio as of the end of each fiscal quarter of the Company
of greater than or equal to 1.25 to 1.0.
 
 

--------------------------------------------------------------------------------


5.10                      Payment of Obligations.
 
File all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent such taxes and assessments have become due
and payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need pay any such tax or assessment if (a) the
amount, applicability or validity thereof is contested by the Company or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Company or a Subsidiary has established adequate reserves therefore in
accordance with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation) on the books of the Company or such Subsidiary
or (b) the nonpayment of all such taxes and assessments in the aggregate would
not reasonably be expected to have a Material Adverse Effect.
 
5.11                      Environmental Laws.
 
(a)           Comply in all material respects with and take commercially
reasonable steps to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take commercially
reasonable steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect;
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings would not
reasonably be expected to have a Material Adverse Effect; and
 
(c)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Company or any of its
Subsidiaries or their Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor.  The agreements in this paragraph
shall survive repayment of the Notes and all other amounts payable hereunder.
 
 

--------------------------------------------------------------------------------


5.12                      Pledged Assets.
 
(a)           Domestic Collateral.
 
(i)           Pledged Equity Interests. Each Domestic Credit Party will cause
100% of the Equity Interests in each of its direct or indirect Domestic
Subsidiaries (unless such Domestic Subsidiary is owned by a Foreign Subsidiary)
and 65% (to the extent the pledge of a greater percentage would be unlawful or
would cause any Material adverse tax consequences to any Borrower or any
Guarantor) of the voting Equity Interests and 100% of the non-voting Equity
Interests of its first-tier Foreign Subsidiaries (other than Checkpoint Systems
Japan Co. Ltd. and OATSystems Pvt. Ltd.), in each case to the extent owned by
such Credit Party, to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Security Documents or such other security documents as the Administrative
Agent shall reasonably request.
 
(ii)                      Intercompany Notes.  The Company (A) will cause each
loan or advance on or after the Closing Date by the Company to any Subsidiary to
be evidenced by a promissory note, (B) deliver such promissory note to the
Administrative agent, together with an appropriate allonge or other endorsement
reasonably satisfactory to the Administrative Agent and (C) execute such
Security Documents in connection with the pledge of such promissory note as the
Administrative Agent may require.
 
(iii)                      Personal Property.  Each Domestic Credit Party will
cause all tangible and intangible personal property of the Domestic Credit
Parties now owned or hereafter acquired to be subject at all times to a first
priority, perfected Lien (subject in each case to Permitted Liens) in favor of
the Administrative Agent pursuant to the terms and conditions of this Agreement
and the Security Documents or such other security documents as the
Administrative Agent shall reasonably request.
 
All Collateral referenced in this clause (a) shall be referred to as the
“Domestic Collateral”.
 
(b)           Foreign Collateral.
 
(i)           Pledged Equity Interests.  Each Credit Party will cause 100% of
the Equity Interests of the Foreign Borrowers, the Foreign Guarantors and the
Material Foreign Subsidiaries (other than Checkpoint Labelling Services Hong
Kong Limited), in each case to the extent owned by such Credit Party, to be
subject at all times to a first priority, perfected Lien to secure the
Foreign Obligations pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.
 
(ii)                      Intercompany Notes.  Each Foreign Borrower (A) will
cause each loan or advance on or after the Closing Date by a Foreign Borrower to
a Subsidiary to be evidenced by a promissory note, (B) deliver such promissory
note to the Administrative
 
 

--------------------------------------------------------------------------------


 
agent, together with an appropriate allonge or other endorsement reasonably
satisfactory to the Administrative Agent and (C) execute such Security Documents
in connection with the pledge of such promissory note as the Administrative
Agent may require.
 
(iii)                      Personal Property.
 
(A)                      Each Hong Kong Guarantor and German Guarantor will
cause all of its accounts receivable (other than accounts receivable relating to
the Permitted Accounts Receivable Purchase Arrangement), inventory, equipment,
cash and Cash Equivalents of such Guarantor now owned or hereafter acquired to
be subject at all times to a first priority, perfected Lien (subject in each
case to Permitted Liens) in favor of the Administrative Agent pursuant to the
terms and conditions of the Security Documents or such other security documents
as the Administrative Agent shall reasonably request.
 
(B)                      Each Cayman Guarantor and the Dutch Borrower will cause
all of its cash of such Cayman Guarantor or the Dutch Borrower, as applicable,
now owned or hereafter acquired to be subject at all times to a first priority,
perfected Lien (subject in each case to Permitted Liens) in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.
 
All Collateral referenced in this clause (b), together with the Domestic
Collateral, shall be referred to as the “Foreign Collateral”.
 
(c)           Each Credit Party shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located.
 
(d)           Each Credit Party shall adhere to the covenants set forth in the
Security Documents.
 
5.13                      Landlord Waivers.
 
In the case of any personal property Collateral located at any premises leased
by a Domestic Credit Party, a Hong Kong Guarantor or a German Guarantor with a
value in excess of $250,000, the such Credit Parties will provide the
Administrative Agent with such estoppel letters, consents and waivers from the
landlords on such real property to the extent (i) requested by the
Administrative Agent and (ii) such Credit Parties are able to secure such
letters, consents and waivers after using commercially reasonable efforts (such
letters, consents and waivers shall be in form and substance satisfactory to the
Administrative Agent).
 
5.14                      Further Assurances.
 
(a)           Public/Private Designation.  The Credit Parties will cooperate
with the Administrative Agent in connection with the publication of certain
materials and/or information provided by or on behalf of the Credit Parties to
the Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”.
 
(b)           Additional Information.  The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.
 
(c)           Visits and Inspections.  The Credit Parties shall permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable notice and at such times during normal business hours, to
visit and inspect its properties; inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent or
any Lender may do any of the foregoing at any time without advance notice.  The
cost of the inspection referred to in this clause (c) shall be for the account
of the Lenders unless an Event of Default has occurred and is continuing, in
which case the cost of such inspection shall be for the account of the Company.
 
(d)           French Security.  Prior to any payment of any amount in respect of
the financial securities pledged under the French Security including, without
limitation, any dividends, interest or other cash distributions, Checkpoint
Holland Holding B.V. will open a special bank account with the cash account
holder where all the amounts payable in respect of such financial securities
pledged under the French Security will be transferred.
 
(e)           Further Assurances.  Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents for filing under the
provisions of the UCC or any other Requirement of Law which are necessary or
advisable to maintain in favor of the Administrative Agent, for the benefit of
the Secured Parties, Liens on the Collateral that are duly perfected in
accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.
 
5.15                      Post-Closing Covenant.
 
(a)           Intellectual Property. Within ninety (90) days after the Closing
Date (or such extended period of time as agreed to by the Administrative Agent),
the Administrative Agent shall have received evidence that (i) all
chain-of-title issues with respect to the Intellectual Property of the Domestic
Credit Parties have been resolved to the satisfaction of the Administrative
Agent, (ii) all third party security interests with respect to the Intellectual
Property of the Domestic Credit Parties have been released of record with the
United States Patent and Trademark Office and the United States Copyright Office
to the extent reasonably required by the Administrative Agent; provided that any
Indebtedness associated with such
 
 

--------------------------------------------------------------------------------


 
security interests shall have been paid in full and terminated on or prior to
the Closing Date and (iii) that the patent/trademark/copyright filings requested
by the Administrative Agent in order to perfect the Administrative Agent’s
security interest in the Intellectual Property have been properly filed.
 
(b)           OATSystems Pvt. Ltd.  By December 31, 2009 (or such later date as
agreed to by the Administrative Agent), (i) OATSystems Pvt. shall have been
dissolved and any assets owned by such Subsidiary shall be transferred to a
Credit Party or (ii) the Equity Interests of OATSystems Pvt. Ltd. shall have
been pledged to the Administrative Agent (on terms and conditions acceptable to
the Administrative Agent).
 
(c)           OAT System UK Ltd. Within thirty (30) days after the Closing Date
(or such extended period of time as agreed to by the Administrative Agent), the
Administrative Agent shall have received the stock certificates and related
stock powers of OAT System UK Ltd. required to be pledged pursuant to the Pledge
Agreement, in form and substance satisfactory to the Administrative Agent.
 
(d)           Foreign Collateral Documents.
 
(i)
Foreign Pledge Agreements and Foreign Security Agreements.  Within thirty (30)
days following the Closing Date (or such extended period of time as agreed to by
the Administrative Agent), the Administrative Agent shall have received an
executed copy of each Foreign Pledge Agreement and Foreign Security Agreement
(including, without limitation, that certain Deed of Pledge Over Participations,
by and among Checkpoint Holland Holding B.V., Checkpoint Systems España, S.L.,
the Administrative Agent and the other Secured Parties) that is not delivered on
or before the Closing Date, together with any stock certificates and stock
powers related thereto and any notification to third-party debtors required
pursuant to the Foreign Pledge Agreements and Foreign Security Documents and
such opinions of counsel and other documentation as the Administrative Agent may
reasonably require, in each case in form and substance reasonably satisfactory
to the Administrative Agent.

 
(ii)
Depository Bank Notifications/Acknowledgments.  Within thirty (30) days
following the Closing Date (or such extended period of time as agreed to by the
Administrative Agent), the Administrative Agent shall have received an executed
notification to and, to the extent required by the applicable Foreign Pledge
Agreements and Foreign Security Agreements, acknowledgement from, each
depository bank located in Puerto Rico, Germany and Hong Kong, in the form and
to the extent and as required by the applicable Foreign Pledge Agreement and
Foreign Security Agreements.

 
(iii)                      Spain - Bylaws and Mercantile Registry
Registration.  Within seven (7) days following the Closing Date (or such
extended period of time as agreed to by the Administrative Agent), the
Administrative Agent shall have received evidence that an application has been
made to the relevant Mercantile Registry to register the resolution amending the
bylaws of Checkpoint Systems España, S.L. to regulate the exercise of the rights
incorporated within the Participations (as defined in the Spanish Deed of Pledge
over Participations) by the Pledgees (as defined in the Spanish Deed of Pledge
 
 

--------------------------------------------------------------------------------


over Participations) upon occurrence of an Enforcement Event (as defined in the
Spanish Deed of Pledge over Participations) under the Pledge (as defined in the
Spanish Deed of Pledge over Participations), in form and substance satisfactory
to the Administrative Agent.
 
(iv)                      Japan.
 
(A)                      Registry.  Within ten (10) days following the Closing
Date (or such extended period of time as agreed to by the Administrative Agent),
the Administrative Agent shall have received evidence that the pledge of Equity
Interests of the Japanese Borrower to the Secured Parties is registered in the
Japanese Borrower’s shareholders’ registry.
 
(B)                      Consent Letters.  Within ten (10) days following the
Closing Date (or such extended period of time as agreed to by the Administrative
Agent), the Administrative Agent shall have received duly executed, certified
and notarized consent letters from the Company and Checkpoint Systems Japan Co.,
Ltd. relating to the intercompany loans provided by the Japanese Borrower to the
Company and Checkpoint Systems Japan Co., Ltd., respectively.
 
(v)           Germany.
 
(A)                      Account Pledge Agreements. The Administrative Agent
shall have received evidence that each German Guarantor has undertaken to
promptly (unverzüglich) upon, but in no event later than within five (5)
Business Days (or such extended period of time as agreed to by the
Administrative Agent) following, the execution of the applicable German Security
Document (or, in case of any account opened by any German Guarantor after the
date of this Agreement, following the opening of such new account), notify
(Verpfändungsanzeige) each of the account banks of such pledge.
 
(B)                      Shareholder’s Resolution.  Within twenty-one (21) days
following the Closing Date (or such extended period of time as agreed to by the
Administrative Agent), the Administrative Agent shall have received evidence
that Checkpoint Systems Europe GmbH and Checkpoint Systems International GmbH
have adopted a shareholder's resolution pursuant to which the articles of
association of such Subsidiary are changed to the effect that no transfer or
other disposal of its Equity Interests shall require the consent of the
shareholders and, without undue delay thereafter, to make, or procure the making
of, all necessary filings in connection therewith with the commercial register.
 
(vi)                      Netherlands.
 
(A)                      Registrations. Within ten (10) days following the
Closing Date (or such extended period of time as agreed to by the Administrative
Agent), the Administrative Agent shall have received evidence that (1) the
pledge of Equity
 

--------------------------------------------------------------------------------


 
Interests of Checkpoint Systems Benelux B.V. to the Secured Parties is
registered in the shareholders’ register of Checkpoint Systems Benelux B.V., (2)
the pledge of Equity Interests of Kimball Systems B.V. to the Secured Parties is
registered in the shareholders’ register of Kimball Systems B.V. and (3) the
pledge of Equity Interests of Checkpoint Holland Holding B.V. to the Secured
Parties is registered in the shareholders’ register of Checkpoint Holland
Holding B.V.
 
(B)                      Dutch Borrower Account.  Within ninety (90) days
following the Closing Date (or such extended period of time as agreed to by the
Administrative Agent), the Dutch Borrower shall have pledged all of its accounts
to the Administrative Agent, for the benefit of the Secured Parties, and shall
have delivered all control agreements, security documents and legal opinions
requested by the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent.
 
 
SECTION 6
NEGATIVE COVENANTS
 
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Agreement is in effect and until the Commitments have been terminated, no
Loans remain outstanding and all amounts owing hereunder or under any other
Credit Document or in connection herewith or therewith have been paid in full,
the Credit Parties shall not and shall not permit any Subsidiary to:
 
6.1                      Indebtedness.
 
At any time, create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness represented by the Credit Party Obligations;
 
(b)           Indebtedness of the Company and its Subsidiaries owing to the
Company or its Subsidiaries; provided that (i) the aggregate amount of
Indebtedness incurred by any Foreign Credit Party or their subsidiaries owing to
any Domestic Credit Party or their Domestic Subsidiaries net of any repayments
of such Indebtedness shall not exceed (when taken together with all Additional
Permitted Intercompany Transfers) the Intercompany Asset Sale and Investment
Basket and (ii) to the extent such Indebtedness is owing to the Company, the
Dutch Borrower or the Japanese Borrower, such Indebtedness is evidenced by a
promissory note that is pledged to the Administrative Agent pursuant to the
terms of Section 5.12;
 
(c)           Indebtedness existing as of the Closing Date and set forth on
Schedule 3.1;
 
(d)           Indebtedness of the Company and its Subsidiaries incurred after
the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset, in an aggregate principal amount not to exceed $25,000,000 at any time;
provided that (i) such Indebtedness when incurred shall not exceed the
 
 

--------------------------------------------------------------------------------


purchase price or cost of construction of such asset and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
 
(e)           Indebtedness of a Person existing at the time such Person becomes
a Subsidiary of a Credit Party in a transaction permitted hereunder in an
aggregate principal amount not to exceed $250,000 for all such Persons; provided
that any such Indebtedness was not created in anticipation of or in connection
with the transaction or series of transactions pursuant to which such Person
became a Subsidiary of a Credit Party;
 
(f)           Indebtedness and obligations owing under Secured Hedging
Agreements entered into in order to manage existing or anticipated interest rate
or exchange rate risks and not for speculative purposes;
 
(g)           (i) Guaranty Obligations in respect of Indebtedness of a Credit
Party to the extent such Indebtedness is permitted to exist or be incurred
pursuant to this Section, (ii) Guarantee Obligations incurred in the ordinary
course of business by the Company or any of its Subsidiaries of obligations of
any wholly-owned Subsidiary with respect to:  (A) real estate lease payments and
(B) payments to vendors for products for resale; provided that the amount of
such payments guaranteed shall not exceed $15,000,000 in the aggregate at any
time outstanding, and (iii) Guarantee Obligations incurred in the ordinary
course of business by the Company of obligations of any wholly-owned Foreign
Subsidiary with respect to payments to third parties incurred in connection with
establishing, maintaining and operating an international cash pooling system
among the Company’s wholly-owned Foreign Subsidiaries to meet requirements of
intraday and overdraft limits and concentration of cash balances to facilitate
cash management among such Foreign Subsidiaries; provided that the aggregate
amount of such payments guaranteed shall not exceed $20,000,000 in the aggregate
at any time outstanding; and
 
(h)           other Indebtedness (not otherwise addressed by the limitations set
forth in subsections (a)-(g)) of the Company and its Subsidiaries in an
aggregate amount not to exceed $35,000,000.
 
6.2                      Liens.
 
Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.  Notwithstanding the foregoing, if a Credit Party shall grant a Lien on
any of its assets in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the ratable benefit of the Secured Parties with
respect to the Credit Party Obligations or the Foreign Obligations, as
applicable, to the extent such Lien has not already been granted to the
Administrative Agent.
 
 

--------------------------------------------------------------------------------


6.3                      Nature of Business.
 
Enter into any business, either directly or through any Subsidiary, except for
those businesses in which the Company and its Subsidiaries are engaged on the
Closing Date or that are reasonably related thereto.
 
6.4                      Mergers and Sale of Assets.
 
(a)           Dissolve, liquidate or wind up its affairs, sell, transfer, lease
or otherwise dispose of its property or assets or agree to do so at a future
time; provided that the following, without duplication, shall be expressly
permitted:
 
(i)           the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business;
 
(ii)                      the conversion of cash into Cash Equivalents and Cash
Equivalents into cash;
 
(iii)                      (A) the disposition of property or assets as a direct
result of a Recovery Event or (B) the sale, lease, transfer or other disposition
of machinery, parts and equipment no longer used or useful in the conduct of the
business of the Company or any of its Subsidiaries, so long as the net proceeds
therefrom are used to replace such machinery, parts and equipment or to purchase
or otherwise acquire new assets or property within 180 days of receipt of the
net proceeds;
 
(iv)                      the sale, lease or transfer of property or assets (A)
from Credit Parties and/or their direct or indirect subsidiaries to Domestic
Credit Parties, (B) from Foreign Subsidiaries that are not Credit Parties to
Credit Parties and/or their subsidiaries, (C) from Foreign Credit Parties (other
than from any Hong Kong Guarantor, any German Guarantor or any Cayman Guarantor)
to other Foreign Credit Parties, (D) from Domestic Subsidiaries that are not
Credit Parties to Domestic Subsidiaries that are not Credit Parties, (E) from
any Hong Kong Guarantor to any Hong Kong Guarantor, (F) from any German
Guarantor to any German Guarantor, (G) from any Cayman Guarantor to any Cayman
Guarantor and (H) from the Dutch Borrower to other Foreign Credit Parties to the
extent such transfer is made pursuant to an Investment permitted under Section
6.5(a) and evidenced by a promissory note that is pledged to the Administrative
Agent pursuant to the terms of Section 5.12;
 
(v)           the sale or transfer, by Checkpoint Systems, Inc., of the equity
interests in Checkpoint do Brasil Ltda, Checkpoint Systems, S.A., Checkpoint
Systems (Aust/NZ) Pty Ltd. and/or Checkpoint de Mexico, S.A. de C.V. to CP
International Systems C.V.;
 
(vi)                      the sale, lease or transfer of Intellectual Property
of OATSystems, Inc. to Checkpoint Caribbean Ltd. in the ordinary course of
business;
 
 

--------------------------------------------------------------------------------


(vii)                      intercompany transfers not otherwise permitted
pursuant to this Section 6.4(a) (“Additional Permitted Intercompany Transfers”)
so long as the fair market value of such transfers made pursuant to this clause
(vii) (taken together with all Additional Permitted Intercompany Loans) shall
not exceed the Intercompany Asset Sale and Investment Basket;
 
(viii)                      the sale, lease or transfer of other property or
assets; provided that (A) the fair market value of such property or assets shall
not exceed ten percent (10%) of Consolidated Tangible Assets (determined at the
time of such sale, lease or transfer based on the immediately preceding four
consecutive fiscal quarters of the Company) in the aggregate in any fiscal year
and (B) any sale, lease or transfer of any division, line of business or other
asset or property (excluding receivables that are transferred pursuant to a
factoring arrangement) that has readily attributable Consolidated EBITDA shall
not account for more than 10% of Consolidated EBITDA for the immediately
preceding four (4) consecutive fiscal quarters of the Company;
 
(ix)                      the dissolution of OATSystems Pvt. Ltd.; provided that
any assets owned by such Subsidiary shall be transferred to a Credit Party;
 
(x)           purchases or sales of shares of money market mutual or similar
funds in the ordinary course of business relating to the German Retirement
Deposit Account and the German Retirement Securities Deposit Account;
 
provided, that, in the case of clauses (i), (ii), (iii) and (viii) above, at
least 75% of the consideration received therefor by the Company or any such
Subsidiary is in the form of cash or Cash Equivalents; provided, further, that,
notwithstanding the foregoing, up to $10,000,000 of the aggregate consideration
received therefor in any fiscal year in connection with all such sales, leases
or transfers of property or assets may be in the form of non-cash assets; or
 
(b)           (i) purchase, lease or otherwise acquire (in a single transaction
or a series of related transactions) the property or assets of any Person (other
than purchases or other acquisitions of inventory, materials, property and
equipment in the ordinary course of business, except as otherwise limited or
prohibited herein) or (ii) enter into any transaction of merger or
consolidation, except for (A) investments or acquisitions permitted pursuant to
Section 6.5, and (B) (x) the merger or consolidation of a Subsidiary that is not
a Credit Party with and into a Credit Party; provided that such Credit Party
will be the surviving entity and (y) the merger or consolidation of a Credit
Party with and into a Domestic Credit Party; provided that if a Borrower is a
party thereto, such Borrower will be the surviving corporation and (z) the
merger or consolidation of a Foreign Credit Party with and into a Foreign Credit
Party; provided that if a Borrower is a party thereto, such Borrower will be the
surviving corporation and (C) the merger or consolidation of a Subsidiary that
is not a Credit Party with and into another Subsidiary that is not a Credit
Party.
 
 

--------------------------------------------------------------------------------


6.5                      Advances, Investments and Loans.
 
At any time make or permit to remain outstanding any loan or advance to, or
guarantee, endorse or otherwise be or become contingently liable, directly or
indirectly, in connection with the obligations, stock or dividends of, or own,
purchase or acquire any stock, obligations or Securities of, or any other
interest in, or make any capital contribution to (collectively, “Investments”),
any Person, except that (each of the following, collectively, “Permitted
Investments”):
 
(a)           the Company and its Subsidiaries may  make intercompany loans and
investments; provided that, any intercompany loans (net of any repayment of such
intercompany loans) and investments from Domestic Credit Parties or their
Domestic Subsidiaries to Foreign Credit Parties or their subsidiaries (any such
intercompany loans or investments, “Additional Permitted Intercompany Loans”)
shall not exceed (when taken together with all Additional Permitted Intercompany
Transfers) the Intercompany Asset Sale and Investment Basket;
 
(b)           the Company and any Subsidiary may make Permitted Acquisitions;
 
(c)           the Company and its Subsidiaries may own, purchase or acquire cash
and Cash Equivalents;
 
(d)           the Company and its Subsidiaries may make loans and advances to
employees (other than any officer or director) of the Company or its
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding;
 
(e)           Investments existing as of the Closing Date and set forth on
Schedule 6.5;
 
(f)           Investments by the Company in Checkpoint de Mexico, S.A. de C.V.,
Checkpoint Systems, S.A. and/or Checkpoint do Brasil Ltda. in an aggregate
amount not to exceed the corresponding intercompany Indebtedness amount set
forth on Schedule 6.5; and
 
(g)           the Company and its Subsidiaries may make or permit to remain
outstanding any Investment in any other Person, which is not otherwise included
in the foregoing clauses (a) through (e), inclusive; provided that the aggregate
of such Investments shall not, at any time, exceed $25,000,000; provided further
to the extent such Investment is an acquisition of the assets or a majority of
the Voting Stock or economic interests of a Person or any division, line of
business or other business unit of a Person, such acquisition shall meet the
requirements set forth in the definition of Permitted Acquisition in Section
1.1.
 
Investments shall be valued at cost, less any return of capital thereon.
 
6.6                      Transactions with Affiliates.
 
Enter into directly or indirectly any Material transaction or Material group of
related transactions (including, without limitation, the purchase, lease, sale
or exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another
 
 

--------------------------------------------------------------------------------


Subsidiary), except (a) pursuant to the reasonable requirements of the Company’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate and (b) to
the extent such transaction is not otherwise prohibited under this Agreement.
 
6.7                      Fiscal Year; Organizational Documents; Material
Contracts.
 
No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year, (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders.  No Credit Party shall (a) (i) except
as permitted under Section 6.4, alter its legal existence or, in one transaction
or a series of transactions, merge into or consolidate with any other entity, or
sell all or substantially all of its assets, (ii) change its state of
incorporation or organization, without providing thirty (30) days prior written
notice to the Administrative Agent and without filing (or confirming that the
Administrative Agent has filed) such financing statements and amendments to any
previously filed financing statements as the Administrative Agent may require,
or (iii) change its registered legal name, without providing thirty (30) days
prior written notice to the Administrative Agent and without filing (or
confirming that the Administrative Agent has filed) such financing statements
and amendments to any previously filed financing statements as the
Administrative Agent may require, (b) amend, modify, cancel or terminate or fail
to renew or extend or permit the amendment, modification, cancellation or
termination of any of its Material Contracts in any respect materially adverse
to the interests of the Lenders without the prior written consent of the
Required Lenders, (c) have more than one state of incorporation, organization or
formation or (d) change its accounting method (except in accordance with GAAP)
in any manner adverse to the interests of the Lenders without the prior written
consent of the Required Lenders.
 
6.8                      Limitation on Restricted Actions.
 
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to the Company on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to the
Company, (c) make loans or advances to the Company, (d) sell, lease or transfer
any of its properties or assets to the Company, or (e) act as a guarantor and
pledge its assets pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a)-(d) above) for such encumbrances
or restrictions existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable law or (iii) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.
 
 

--------------------------------------------------------------------------------


6.9                      Restricted Payments.
 
Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Equity Interests of such Person, (b) any Subsidiary may make dividends
or other distributions payable to the Company (directly or indirectly through
Subsidiaries), (c) any Foreign Subsidiary may make dividends or other
distributions payable to the Company, the Dutch Borrower, Checkpoint Systems
Europe GmbH or Checkpoint Systems Holding GmbH (directly or indirectly through
Subsidiaries), (d) each of Checkpoint Systems Europe GmbH and/or Checkpoint
Systems Holding GmbH may make compensatory payments to their respective
Subsidiaries if and to the extent required under any domination and/or profit
and loss pooling agreement (Beherrschungs- und/oder Ergebnisabfuhrungsvertrag)
with such Subsidiary and (e) the Company may make other Restricted Payments so
long as, after giving effect thereto (i) on a Pro Forma Basis, no Default or
Event of Default shall then exist or would exist after giving effect thereto,
(ii) the Credit Parties certify to the Administrative Agent and the Lenders that
the Credit Parties will be in compliance on a Pro Forma Basis with all of the
terms and provisions of the financial covenants set forth in Section 5.9,
(iii) immediately after the making of such Restricted Payment (A) the Credit
Parties shall have at least $50,000,000 (or the Foreign Currency Equivalent
thereof) of cash on deposit in readily available funds (without causing any
adverse tax consequences) and/or the ability to borrow under this Agreement
without causing a violation of any covenant and (B) the Borrowers (in the
aggregate) shall have the ability (but shall not be required) to borrow at least
$20,000,000 (or the Foreign Currency Equivalent thereof) under this Agreement
without causing a Default or Event of Default and (iv) after giving effect to
such Restricted Payment, the Leverage Ratio shall be less than 2.00 to 1.0 on a
Pro Forma Basis.
 
6.10                      Sale Leasebacks.
 
Directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which the Company has sold or transferred or is to sell
or transfer or (b) which the Company intends to use for substantially the same
purpose as any other property which has been sold or is to be sold or
transferred by the Company in connection with such lease.  Notwithstanding the
foregoing provisions of this Section, the Company may become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, owned and sold or transferred
by it as described in the preceding sentence provided that the aggregate current
market value of all property so sold or transferred (in each case determined at
the time of such sale or transfer) shall not at any time exceed $25,000,000.
 
6.11                      No Further Negative Pledges.
 
Enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (a) pursuant to this Agreement and the other Credit
 

--------------------------------------------------------------------------------


Documents and (b) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.
 
 
6.12                      Ownership of Subsidiaries; Restrictions.
 
The Credit Parties will not, nor will they permit any Subsidiary to, create,
form or acquire any Subsidiaries, except for Domestic Subsidiaries and Material
Foreign Subsidiaries that are joined as Additional Credit Parties as required by
the terms hereof.  The Credit Parties will not sell, transfer, pledge or
otherwise dispose of any Equity Interest or other equity interests in any of
their Subsidiaries, nor will they permit any of their Subsidiaries to issue,
sell, transfer, pledge or otherwise dispose of any of their Equity Interest or
other equity interests, except in a transaction permitted by Section 6.4.
 
6.13                      Account Control Agreements; Additional Bank Accounts.
 
Set forth on Schedule 3.25(e) is a complete and accurate list of all checking,
savings or other accounts (including securities accounts) of the Domestic Credit
Parties, the Hong Kong Guarantors, the German Guarantors, the Cayman Guarantors
and the Company at any bank or other financial institution, or any other account
where money is or may be deposited or maintained with any Person as of the
Closing Date or as updated in accordance with Section 5.2(c).  Each of the
Domestic Credit Parties, the Hong Kong Guarantors, the German Guarantors, the
Cayman Guarantors and, subject to Section 5.15(d)(vi)(B), the Dutch Borrower,
will not open, maintain or otherwise have any checking, savings or other
accounts (including securities accounts) at any bank or other financial
institution, or any other account where money is or may be deposited or
maintained with any Person, other than (a) deposit accounts that are subject to
a Deposit Account Control Agreement or other security agreement satisfactory to
the Administrative Agent, (b) securities accounts that are subject to a
Securities Account Control Agreement or other security agreement satisfactory to
the Administrative Agent, (c) other deposit accounts established solely as
payroll and other zero balance accounts, (d) the German Retirement Deposit
Accounts and the German Retirement Securities Deposit Account and (e) deposit
accounts, so long as at any time the balance in any such account does not exceed
$250,000 and the aggregate balance in all such accounts does not exceed
$1,000,000.
 
 
SECTION 7
EVENTS OF DEFAULT
 
7.1                      Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a)           Payment. The Borrowers shall fail to pay any principal on any Loan
when due in accordance with the terms hereof; or the Company shall fail to
reimburse the Issuing Lender for any L/C Obligations when due in accordance with
the terms hereof; or the Borrowers shall fail to
 

--------------------------------------------------------------------------------


pay any interest on any Loan or any Fee or other amount payable hereunder when
due in accordance with the terms hereof and such failure shall continue
unremedied for three (3) Business Days (or any Domestic Guarantor or Foreign
Guarantor shall fail to pay on the Guaranty) in respect of any of the foregoing
or in respect of any other Guaranty Obligations thereunder within the aforesaid
period of time); or
 
(b)           Misrepresentation. Any representation or warranty made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement shall
prove to have been incorrect, false or misleading in any material respect on or
as of the date made or deemed made; or
 
(c)           Covenant Default.
 
(i)            Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Sections 5.3(a),
5.4, 5.7, 5.9 or 5.15 or in Section 6; or
 
(ii)                       any Credit Party shall fail to perform, comply with
or observe any covenant or agreement contained in Section 5.1 and such failure
shall continue unremedied for a period of five Business Days; or
 
(iii)                       any Credit Party shall fail to comply with any other
covenant contained in this Agreement or the other Credit Documents or any other
agreement, document or instrument among any Credit Party, the Administrative
Agent and the Lenders or executed by any Credit Party in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a),
7.1(b), 7.1(c)(i) or 7.1(c)(ii) above), and in the event such breach or failure
to comply is capable of cure, is not cured within thirty (30) days of the date
on which such Credit Party shall have obtained knowledge of its occurrence, by
notice from the Agent or any Lender, or otherwise; or
 
(d)           Indebtedness Cross-Default. Any Credit Party or any Material
Subsidiary shall (i) default in any payment of principal of or interest on any
Indebtedness (other than the Loans, Reimbursement Obligations and the Guaranties
hereunder) in a principal amount outstanding of at least $5,000,000 in the
aggregate for the Credit Parties and their Subsidiaries beyond the period of
grace (not to exceed thirty (30) days), if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans, Reimbursement Obligations and the Guaranties
hereunder)  in a principal amount outstanding of at least $5,000,000 in the
aggregate for the Credit Parties or their Subsidiaries or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
 

--------------------------------------------------------------------------------


prior to its stated maturity or (iii) any Credit Party or any of its
Subsidiaries shall breach or default any payment obligation under any Secured
Hedging Agreement; or
 
(e)           Bankruptcy Default.  (i) Any Credit Party or any Material
Subsidiary shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Credit Party or any Material Subsidiary
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Credit Party or any Material Subsidiary any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against any Credit Party or
any Material Subsidiary any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) any Credit
Party or any Material Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (i), (ii), or (iii) above; or (v) any Credit Party or any
Material Subsidiary shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or
 
(f)           Judgment Default.  (i) One or more judgments or decrees shall be
entered against any Credit Party or any Material Subsidiary involving in the
aggregate a liability (to the extent not paid when due or covered by insurance)
of $5,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within 30
days from the entry thereof or (ii) any injunction temporary restraining order
or similar decree shall be issued against a Credit Party or any of its
Subsidiaries that, individually or in the aggregate, could result in a Material
Adverse Effect; or
 
(g)           ERISA Default.  The occurrence of any of the following (i) Any
Person shall engage in any non-exempt “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to contribute when due the minimum required contribution (as defined in
Section 430(a) of the Code) to any Single Employer Plan maintained by any Credit
Party or any ERISA Affiliate or (iii) any Lien in favor of the PBGC or a Single
Employer Plan (other than a Permitted Lien) shall arise on the assets of any
Credit Party or any ERISA Affiliate, (iv) a Reportable Event shall occur with
respect to, or proceedings under Title IV of ERISA shall commence to have a
trustee appointed, or a trustee shall be appointed under Title IV of ERISA, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (v) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, or (vi) any Credit Party or any
ERISA Affiliate shall incur any liability in
 

--------------------------------------------------------------------------------


connection with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or
 
(h)           Change of Control. There shall occur a Change of Control; or
 
(i)           Invalidity of Guaranty.   At any time after the execution and
delivery thereof, the Guaranty, for any reason other than the satisfaction in
full of all Credit Party Obligations, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, or any Credit Party shall contest the validity, enforceability, perfection
or priority of the Guaranty, any Credit Document, or any Lien granted thereunder
in writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Credit Document to which it
is a party; or
 
(j)           Invalidity of Credit Documents.  Any Credit Document shall fail to
be in full force and effect or to give the Administrative Agent and/or the
Lenders the security interests, liens, rights, powers, priority and privileges
purported to be created thereby (except as such documents may be terminated or
no longer in force and effect in accordance with the terms thereof, other than
those indemnities and provisions which by their terms shall survive) or any Lien
shall fail to be a first priority, perfected Lien on a material portion of the
Collateral; or
 
(k)           Subordinated Indebtedness.  Any default (which is not waived or
cured within the applicable period of grace) or event of default shall occur
under any Subordinated Indebtedness or the subordination provisions contained
therein shall cease to be in full force and effect or shall cease to give the
Lenders the rights, powers and privileges purported to be created thereby; or
 
(l)           Uninsured Loss.  Any uninsured damage to or loss, theft or
destruction of any assets constituting Collateral of the Credit Parties or any
of their Subsidiaries shall occur that is in excess of $5,000,000.
 
Once a Default occurs under the Credit Documents, then such Default will
continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 10.1);
and once an Event of Default occurs under the Credit Documents, then such Event
of Default will continue to exist until it is expressly waived by Administrative
Agent with the approval of the requisite Lenders, as required hereunder (in
their sole and absolute discretion) in Section 9.1.
 
7.2                      Acceleration; Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts owing under the Credit Documents (including,
without limitation, the maximum amount of all
 
 

--------------------------------------------------------------------------------


 contingent liabilities under Letters of Credit) shall immediately become due
and payable, and (b) if such event is any other Event of Default, any or all of
the following actions may be taken:  (i) with the written consent of the
Required Lenders, the Administrative Agent may, or upon the written request of
the Required Lenders, the Administrative Agent shall, declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable forthwith and direct the Borrowers to pay to the
Administrative Agent cash collateral as security for the L/C Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or
(iii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the
Credit Documents and under applicable law.
 
 
SECTION 8
AGENCY PROVISIONS
 
8.1                      Appointment and Authority.
 
(a)           Each of the Lenders and the Issuing Lender hereby irrevocably
appoints Wachovia to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto, including without limitation
those under Article 2328-1 of the French Code civil.  The provisions of this
Section are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and no Borrower nor any other Credit Party shall have rights
as a third party beneficiary of any of such provisions.
 
(b)           Each of the Lenders appoints the Administrative Agent to act as
its agent and attorney (Stellvertreter) under and in connection with the
Security Documents, including, for the avoidance of doubt, any changes,
amendments or restatements of the Security Documents.  Each Lender hereby
relieves the Administrative Agent from the restrictions pursuant to section 181
Civil Code (Bürgerliches Gesetzbuch) and similar restrictions applicable to it
pursuant to any other applicable law, in each case to the extent legally
possible to such Lender.  A Lender which is barred by its constitutional
documents or by-laws from granting such exemption shall notify the
Administrative Agent accordingly.
 
8.2                      Nature of Duties.
 
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable,

--------------------------------------------------------------------------------


as the Administrative Agent, a Lender, the Swingline Lender or the Issuing
Lender hereunder.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
8.3                      Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 7.2) or (ii) in the absence of
its own gross negligence or willful misconduct.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this

--------------------------------------------------------------------------------


 Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
8.4                      Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
8.5                      Notice of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

--------------------------------------------------------------------------------


8.6                      Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
 
8.7                      Indemnification.
 
The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Ratable Shares
in effect on the date on which indemnification is sought under this Section,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, reasonable costs, reasonable expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Credit Party Obligations)
be imposed on, incurred by or asserted against any such indemnitee in any way
relating to or arising out of any Credit Document or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by any such indemnitee under or in
connection with any of the foregoing; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from such indemnitee’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.  The agreements
in this Section shall survive the termination of this Agreement and payment of
the Notes, any Reimbursement Obligation and all other amounts payable hereunder.
 
8.8                      Administrative Agent in Its Individual Capacity.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory

--------------------------------------------------------------------------------


capacity for and generally engage in any kind of business with the Credit
Parties or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
8.9                      Successor Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, or an Affiliate of any such bank.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.  Each Credit
Party, at its own cost, must take any action and enter into and deliver any
document which is required by the new Administrative Agent to ensure that each
Security Documents provides for effective and perfected security interests in
favor of such new Administrative Agent.
 
8.10                      Collateral and Guaranty Matters.
 
(a)           The Lenders irrevocably authorize and direct the Administrative
Agent:
 
(i)           to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the

--------------------------------------------------------------------------------


 Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is transferred or to be transferred as part of, or
in connection with, any sale or other disposition permitted under Section 6.4,
(C) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders or (D) if otherwise required or permitted under any Credit
Document;
 
(ii)                       to subordinate any Lien on any Collateral granted to
or held by the Administrative Agent under any Credit Document to the holder of
any Lien on such Collateral that is permitted by Section 6.2; and
 
(iii)                       to release any Guarantor from its obligations under
the applicable Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder.
 
(b)           In connection with a termination or release pursuant to this
Section, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrowers’ expense, all documents that the
applicable Credit Party shall reasonably request to evidence such termination or
release.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.
 
8.11                      Secured Hedging Agreements.
 
No Hedging Agreement Provider that obtains the benefits of Sections 2.11 and
7.2, any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Credit Party
Obligations arising under Secured Hedging Agreements unless the Administrative
Agent has received written notice of such Credit Party Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedging Agreement Provider.
 
 
SECTION 9
GUARANTY
 
9.1                      The Guaranty.
 
(a)           Each of the Domestic Guarantors hereby jointly and severally
guarantees to each Secured Party, as primary obligor and not as surety, the
prompt payment of the Credit Party Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by

--------------------------------------------------------------------------------


acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Domestic Guarantors hereby further agree
that if any of the Credit Party Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Domestic Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Credit Party Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.
 
(b)           Each of the Foreign Guarantors hereby jointly and severally
guarantees to each Secured Party, as primary obligor and not as surety, the
prompt payment of the Foreign Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  Each of the Foreign Guarantors hereby further agrees that if any of
such obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Foreign Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of such obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or
renewal.  Notwithstanding the foregoing, a Foreign Guarantor shall not be
required to guarantee any Foreign Obligation if, in the good faith judgment of
the Company, doing so would give rise to an adverse tax consequence under
Section 956 of the Code.
 
(c)           Notwithstanding any provision to the contrary contained herein or
in any other of the Credit Documents, the obligations of each Guarantor (in its
capacity as such) under this Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable Law.
 
9.2                      Obligations Unconditional.
 
(a)           The obligations of the Domestic Guarantors under Section 9.1 are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Credit
Documents, or any other agreement or instrument referred to therein, or any
substitution, compromise, release, impairment or exchange of any other guarantee
of or security for any of the Credit Party Obligations, and, to the fullest
extent permitted by applicable Law, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section that the
obligations of the Domestic Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.  Each of the Domestic Guarantors
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrowers or any other Guarantor for
amounts paid under this Section until such time as the Credit Party Obligations
have been irrevocably paid in full and the commitments relating thereto have
expired or terminated.

--------------------------------------------------------------------------------


(b)           The obligations of the Foreign Guarantors under Section 9.1 are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Credit
Documents, or any other agreement or instrument referred to therein, or any
substitution, compromise, release, impairment or exchange of any other guarantee
of or security for any of the Foreign Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section that the obligations of
the Foreign Guarantors hereunder shall be absolute and unconditional under any
and all circumstances.  Each of the Foreign Guarantors agrees that such Foreign
Guarantor shall have no right of subrogation (or shall not exercise any right of
subrogation to which it may be entitled), indemnity, reimbursement or
contribution (or shall not exercise any right of indemnity or contribution to
which it may be entitled) against the Foreign Borrowers or any other Foreign
Guarantor for amounts paid under this Section until such time as the Foreign
Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or terminated.
 
(c)           No Guarantor (i) will claim, rank, prove or vote as a creditor of
any Credit Party or its estate in competition with any Secured Party (or any
trustee or agent on its behalf) or (ii) except as expressly permitted under this
Agreement, receive, claim or have the benefit of any payment, distribution or
security from or on account of any Credit Party, or exercise any right of
set-off against any Credit Party; provided, that, any payment, distribution,
receivable or claim permitted under this Agreement between any two German
Guarantors may, in particular within the context of the cash pooling system
operated by the German Guarantors and/ or with regard to any Enterprise
Agreement, be set-off, netted or entered into a current account as between such
German Guarantors.
 
(d)           Without limiting the generality of the foregoing subsections (a)
and (b), it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
 
(i)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Credit Party
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(ii)                      the maturity of any of the Credit Party Obligations
shall be accelerated, or any of the Credit Party Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Credit
Documents or any other guarantee of any of the Credit Party Obligations or any
security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with;
 
(iii)                      any Lien granted to, or in favor of, any
Administrative Agent or any holder of the Credit Party Obligations as security
for any of the Credit Party Obligations shall fail to attach or be perfected; or
 
(iv)                      any of the Credit Party Obligations shall be
determined to be void or voidable (including for the benefit of any creditor of
any Guarantor) or shall be subordinated to the claims of any Person (including
any creditor of any Guarantor).

--------------------------------------------------------------------------------


(e)           With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest, notice of
acceptance of the guaranty given hereby and of extensions of credit that may
constitute obligations guaranteed hereby, notices of amendments, waivers,
consents and supplements to the Credit Documents, or the compromise, release or
exchange of Collateral or security, and all other notices whatsoever, and any
requirement that any Administrative Agent or any holder of the Credit Party
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Credit Documents or any other documents relating to the Credit
Party Obligations or any other agreement or instrument referred to therein, or
against any other Person under any other guarantee of, or security for, any of
the Credit Party Obligations.
 
9.3                      Reinstatement.
 
Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrowers, by reason of any Borrowers’ bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Credit Party Obligations.  In addition:
 
(a)           The obligations of each Domestic Guarantor under this Section
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Credit Party Obligations
is rescinded or must be otherwise restored by any holder of any of the Credit
Party Obligations, whether as a result of any Debtor Relief Law or otherwise,
and each Domestic Guarantor agrees that it will indemnify each Administrative
Agent and each holder of the Credit Party Obligations on demand for all
reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by any Administrative Agent or such holder of the Credit
Party Obligations in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any Debtor Relief Law.
 
(b)           The obligations of each Foreign Guarantor under this Section shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Foreign Obligations is rescinded
or must be otherwise restored by any holder of any of the Foreign Obligations,
whether as a result of any Debtor Relief Law or otherwise, and each of the
Foreign Guarantors agrees that it will indemnify each Administrative Agent and
each holder of the Foreign Obligations on demand for all reasonable costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
any Administrative Agent or such holder of the Credit Party Obligations in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law or otherwise.

--------------------------------------------------------------------------------


 
9.4                      Certain Waivers.
 
Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any
other security or Collateral interests, and without the necessity at any time of
having to take recourse against the Borrowers hereunder or against any
Collateral securing the Credit Party Obligations or otherwise, (b) it will not
assert any right to require the action first be taken against the Borrowers or
any other Person (including any other Guarantor) or pursuit of any other remedy
or enforcement any other right, (c) it will not assert any defenses (i) with
respect to any change in the corporate existence or structure of any Borrower,
(ii) with respect to any Law of any jurisdiction or any event affecting any term
of the obligations of each Guarantor under this Section or (iii) as a result or
related to any other circumstance that might constitute a defense of any
Borrower or any Guarantor, (d) it will not assert any claims or set-off rights
that such Guarantor may have, (e) nothing contained herein shall prevent or
limit action being taken against the Borrowers hereunder, under the other Credit
Documents or the other documents and agreements relating to the Credit Party
Obligations or from foreclosing on any security or Collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrowers nor the Guarantors shall timely
perform their obligations, and the exercise of any such rights and completion of
any such foreclosure proceedings shall not constitute a discharge of the
Guarantors’ obligations hereunder unless as a result thereof, the Credit Party
Obligations shall have been paid in full and the commitments relating thereto
shall have expired or terminated, it being the purpose and intent that the
Guarantors’ obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances and (f)  it will not seek, and hereby
waives any right, to have the Collateral or any part thereof marshaled upon any
foreclosure or other disposition of the Collateral.  Each Guarantor agrees that
such Guarantor shall have no right of recourse to security for the Credit Party
Obligations, except through the exercise of rights of subrogation pursuant to
Section 9.2 and through the exercise of rights of contribution pursuant to
Section 9.6.
 
9.5                      Remedies.
 
(a)             The Domestic Guarantors agree that, to the fullest extent
permitted by Law, as between the Domestic Guarantors, on the one hand, and
holders of the Credit Party Obligations, on the other hand, the Credit Party
Obligations may be declared to be forthwith due and payable as provided in
Section 7.2 (and shall be deemed to have become automatically due and payable in
the circumstances specified in Section 7.2) for purposes of Section 9.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Credit Party Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Credit Party Obligations being deemed to have
become automatically due and payable), the Credit Party Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Domestic Guarantors for purposes of Section 9.1.
 
(b)             Each of the Foreign Guarantors agrees that, to the fullest
extent permitted by Law, as between the Foreign Guarantors, on the one hand, and
the holders of the Foreign Obligations, on the other hand, the Foreign
Obligations may be declared to be forthwith due and payable as provided in
Section 7.2 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 7.2) for purposes of Section 9.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Foreign Obligations from becoming automatically
due and payable) as against any other Person and that, in the event of

--------------------------------------------------------------------------------


such declaration (or the Foreign Obligations being deemed to have become
automatically due and payable), the Foreign Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Foreign Guarantors for purposes of Section 9.1.
 
9.6                      Rights of Contribution.
 
(a)           The Domestic Guarantors hereby agree as among themselves that, in
connection with payments made hereunder, each Domestic Guarantor shall have a
right of contribution from each other Domestic Guarantor in accordance with
applicable Law.  Such contribution rights shall be subordinate and subject in
right of payment to the Credit Party Obligations until such time as the Credit
Party Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated, and none of the Domestic
Guarantors shall exercise any such contribution rights until the Credit Party
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated.
 
(b)           The Foreign Guarantors hereby agree as among themselves that, in
connection with payments made hereunder, each of the Foreign Guarantors shall
have a right of contribution from each other Guarantor in accordance with
applicable Law.  Such contribution rights shall be subordinate and subject in
right of payment to the Credit Party Obligations until such time as the Credit
Party Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated, and none of the Foreign
Guarantors shall exercise any such contribution rights until the Credit Party
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated.
 
9.7                      Guaranty of Payment; Continuing Guarantee.
 
(a)           The guarantee given by the Domestic Guarantors in this Section is
a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Credit Party Obligations whenever arising.
 
(b)           The guarantee given by the Foreign Guarantors in this Section is a
guaranty of payment (and not (i) a guaranty of collection or (ii) a surety
(borgtocht)), and is a continuing guarantee, and shall apply to all Foreign
Obligations whenever arising.
 
9.8                      Foreign Guaranty Matters.
 
(a)           Spain.
 
(i)           The Guarantee under this Section does not apply to any Guarantor
organized under the laws of Spain (a “Spanish Guarantor”) in respect of any
liability to the extent that it would result in such Guarantee constituting
unlawful financial assistance within the meaning of Section 40.5 of the Limited
Liability Company Law (Ley de Sociedades de Responsabilidad Privada).
 

--------------------------------------------------------------------------------


(ii)                      Further as it relates to the waivers in Section 9.4,
each Spanish Guarantor expressly waives any right of exclusion, order or
division (beneficios de excusión, orden y división) under Section 1830 et seq of
the Spanish Civil Code.
 
(b)           France.
 
(i)           In respect of the obligations under this Section of any Foreign
Guarantor incorporated in France (a “French Guarantor”), the obligations of such
French Guarantor in its capacity as Foreign Guarantor:
 
(A)                      shall not include any obligation which if incurred
would constitute: (1) a misuse of corporate assets as defined under article
L.242-6 of the French Code de Commerce; or (2) the provision of financial
assistance as defined by article L.225-216 of the French Code de Commerce for
the subscription, or the acquisition or the refinancing of the acquisition of
shares of such French Guarantor or of any parent company of such French
Guarantor; and
 
(B)                      shall be limited, at any time, to a guarantee of:  (1)
the payment obligations of such French Guarantor’s Subsidiaries (whether as a
Borrower or as a Guarantor) under the Credit Documents and (2) the payment
obligations of any other Foreign Credit Party under the Credit Documents where
such Foreign Credit Party is not a Subsidiary of such French Guarantor, up to an
aggregate amount equal to the amounts drawn by such Foreign Credit Party under
the Credit Documents and on-lent by such Foreign Credit Party (whether directly
or indirectly) through intra group loans or advances, funded or refinanced, to
such French Guarantor or to any of such French Guarantor’s Subsidiaries in each
case which remains outstanding at the time payment is made by such French
Guarantor under this Section 9. Any amount paid by the French Guarantor under
this Section 9 which falls within this paragraph (2) will reduce the outstanding
amount of the relevant intra group loan or advance as the case may be pro rata.
 
(c)           Germany.
 
(i)           In the case of any Guarantor incorporated in Germany irrespective
of whether the relevant Guarantor is at the time of enforcement incorporated as
a limited liability company (Gesellschaft mit beschränkter Haftung) (a “German
GmbH Guarantor”) or a limited partnership (Kommanditgesellschaft) of which the
general partner (Komplementär) is a limited liability company (a “German GmbH &
Co. KG Guarantor”) (a German GmbH Guarantor or a German GmbH & Co. KG Guarantor
each hereinafter referred to as a “German Guarantor”), the enforcement of the
Guaranty against such German Guarantor shall be limited if and to the extent the
Guaranty under this Agreement secures obligations of a shareholder of a German
Guarantor and/or any of its Affiliated Companies, in each case other than any
direct or indirect Subsidiary of the German Guarantor, and if and to the extent
the enforcement of the Guaranty would cause:

--------------------------------------------------------------------------------


(A)                      the German GmbH Guarantor’s, or in the case of the
German GmbH & Co. KG Guarantor its general partner’s, assets (the calculation of
which shall take into account the captions reflected in Sec. 266 (2) A, B and C
of the German Commercial Code (Handelsgesetzbuch)) less the German GmbH
Guarantor’s, or in case of a German GmbH & Co. KG Guarantor its general
partner’s, liabilities, provisions and liability reserves (the calculation of
which shall take into account the captions reflected in Sec. 266 (3) B, C and D
of the German Commercial Code) (the “Net Assets”) to be less than the registered
share capital (Stammkapital) of the German GmbH Guarantor, or in the case of a
German GmbH & Co. KG Guarantor of the registered share capital of its general
partner (Begründung einer Unterbilanz); or
 
(B)                      an increase of a shortfall, if the Net Assets of the
German GmbH Guarantor, or in the case of a German GmbH & Co. KG Guarantor, of
its general partner, already fall short of the amount of the registered share
capital (Vertiefung einer Unterbilanz).
 
(ii)                      For the purposes of the calculation of the Net Assets
in clause (A) above the following items shall be adjusted as follows:  (A) the
amount of an increase in the registered share capital of the German GmbH
Guarantor, or in the case of a German GmbH & Co. KG Guarantor of its general
partner, (I) that has been effected out of retained earnings (Kapitalerhöhung
aus Gesellschaftsmitteln) without the prior written consent of the
Administrative Agent after the date of this Agreement or (II) any amount of an
increase in the registered share capital that has not been fully paid, shall be
deducted from the registered share capital and (B) any loans and other
contractual liabilities incurred in violation of a any Credit Document after the
date of this Agreement shall be disregarded as liabilities.
 
(iii)                      In addition, any German Guarantor and in the case of
a German GmbH &Co. KG Guarantor, also its general partner, shall realize, to the
extent legally permitted and commercially justifiable with regard to costs and
efforts involved, in a situation where after enforcement of the Guaranty the
German GmbH Guarantor, or in the case of a German GmbH & Co. KG Guarantor its
general partner, would not have Net Assets in excess of its respective
registered share capital, any and all of its assets that are shown in the
respective balance sheet with a book value (Buchwert) that is significantly
lower than the market value of the asset if such asset is not necessary for the
relevant German Guarantor’s business (betriebsnotwendig).
 
(iv)                      The limitations set out in this Section 9.8(c) shall
not apply to a Guaranty granted by the relevant German Guarantor in relation to
any amounts borrowed under any Credit Document to the extent the proceeds of
such borrowing are on-lent to it or any of its Subsidiaries from time to time
and have not been repaid.

--------------------------------------------------------------------------------


 
(v)           The limitations on the enforcement of a Guaranty provided for in
this Section 9.8(c) shall not apply in respect of performances (Leistungen) by
the relevant German Guarantor if (a) (I) a profit and loss sharing agreement
(Gewinnabführungsvertrag) or a domination agreement (Beherrschungsvertrag) is in
 place (Section 30 (1) second sentence, 1st alternative German Act on Limited
Liabilities Companies), (II) such performances are covered by a valuable
consideration or recourse claim (vollwertiger Gegenleistungs- oder
Rückgewähranspruch) against the German Guarantor’s shareholder or, in the case
of a German GmbH & Co. KG Guarantor, its general partner’s shareholder (Section
30 (1) second sentence, 2nd alternative German Act on Limited Liabilities
Companies), or (b) the relevant German Guarantor’s payment discharges a
shareholder loan or a claim of similar effect (Section 30 (1) third sentence
German Act on Limited Liabilities Companies).
 
(vi)                      For the avoidance of doubt, any balance sheet to be
prepared for the determination of the Net Assets shall be prepared in accordance
with relevant accounting principles.
 
(vii)                      Nothing in this Agreement shall be interpreted as a
restriction or limitation of the enforcement of this Guaranty if and to the
extent the Guaranty secures own obligations of the relevant German Guarantor or
obligations of any of its direct or indirect Subsidiaries including in each case
their legal successors.
 
(viii)                      Notwithstanding any other provision in this Section
9.8(c), the limitation set out in Section 9.8(c)(i) shall not apply if and to
the extent an enforcement of the Guaranty provided by a German Guarantor would
not constitute a breach of the rules set out in sections 30 et seq. of the
German Act on Limited Liabilities Companies (GmbHG), each as applicable, amended
or re-enacted into any other provision of German law from time to time.
 
(ix)                      The limitations of the enforcement of the Guaranty of
a German Guarantor set out in this Subsection shall apply mutatis mutandis to
any claim made against a German Guarantor under Sections 2.21 (Parallel
Debt)  and 2.16 (Indemnities).
 
(x)           Notwithstanding any other provision of this Agreement to the
contrary, in the event the enforcement of the Guaranty hereunder against a
German Guarantor would (A) result in such German Guarantor ceasing to be able to
pay its debts as they fall due (Zahlungsunfähigkeit) and (B) cause any managing
director of such German Guarantor to be personally liable for any payment made
under such Guaranty, in each case within the meaning of Section 64, sentence 3,
of the German Limited Liabilities Act, the  aggregate obligations of  such
German Guarantor, when considered together with  the obligations (without
duplication) of all German Guarantors under  the German Security Documents,
shall not exceed $50,000,000 (or the Foreign Currency Equivalent thereof).
 
(d)           Hong Kong.  The Guaranty under this Section does not apply to any
Foreign Guarantor incorporated under the laws of Hong Kong in respect of any
liability to the extent it
would result in such Guaranty constituting unlawful financial assistance within
the meaning of Section 47A of the Companies Ordinance (Cap. 32 of the Laws of
Hong Kong).

--------------------------------------------------------------------------------


 
SECTION 10
MISCELLANEOUS
 
10.1                      Amendments and Waivers.
 
Neither this Agreement, nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, supplemented, waived or modified except in
accordance with the provisions of this Section nor may any Collateral be
released except as specifically provided herein or in the Security Documents or
in accordance with the provisions of this Section.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Company written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Company hereunder
or thereunder or (b) waive or consent to the departure from, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, waiver, supplement, modification or release shall:
 
(i)           reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon or any L/C Obligation, or reduce the
stated rate of any interest or fee payable hereunder (except in connection with
a waiver of Default Interest which shall be determined by a vote of the Required
Lenders) or extend the scheduled date of any payment thereof or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby; or
 
(ii)                      amend, modify or waive any provision of this Section
or reduce the percentage specified in the definition of Required Lenders,
without the written consent of all the Lenders; or
 
(iii)                      without the consent of each Revolving Lender, amend
the definition of “Optional Currency”; or
 
(iv)                      amend, modify or waive any provision of Section 9
without the written consent of the then Administrative Agent; or
 
(v)           release all or substantially all of the Guarantors from their
respective obligations under the Guaranty, without the written consent of all
the Lenders; provided that the Administrative Agent may release any Guarantor
permitted to be released pursuant to the terms of this Agreement as of the
Closing Date; or

--------------------------------------------------------------------------------


(vi)                      release all or substantially all of the Collateral
without the written consent of all of the Lenders; provided that the
Administrative Agent may release any Collateral permitted to be released
pursuant to the terms of this Agreement and the Security Documents as of the
Closing Date; or
 
(vii)                      amend, modify or waive any provision of the Credit
Documents requiring consent, approval or request of the Required Lenders or all
Lenders, without the written consent of the Required Lenders or of all Lenders
as appropriate; or
 
(viii)                      amend or modify the definition of Credit Party
Obligations to delete or exclude any obligation or liability described therein
without the written consent of each Lender and each Hedging Agreement Provider
directly affected thereby; or
 
(ix)                      amend, modify or waive any provision of Section 8
without the written consent of the then Administrative Agent; or
 
(x)           amend, modify or waive the order in which Credit Party Obligations
are paid  or in a manner that would alter the pro rata sharing of payments by
and among the Lenders without the written consent of each Lender and each
Hedging Agreement Provider directly affected thereby;
 
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.
 
Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Company, the Lenders, the other Credit Parties, the Administrative Agent and all
future holders of the Notes.  In the case of any waiver, the Company, the other
Credit Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the outstanding Loans and
Notes and other Credit Documents, and any Default or Event of Default
permanently waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
 
Notwithstanding any of the foregoing to the contrary, the consent of the Company
shall not be required for any amendment, modification or waiver of the
provisions of Section 8 (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Company of any such amendment, modification or waiver.  In addition, the Company
and the Lenders hereby authorize the Administrative Agent to modify this
Agreement by unilaterally amending or supplementing Schedule 2.1(a) from time to
time in the manner requested by the Company, the Administrative Agent or any
Lender in order to reflect any assignments or transfers of the Loans as provided
for hereunder; provided further, however, that the Administrative Agent shall
promptly deliver a copy of any such modification to the Company and each Lender.

--------------------------------------------------------------------------------


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding, and (C) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
 
The Company shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent any Lender (other than
Wachovia Bank, National Association) that fails to consent to any proposed
amendment, modification, termination, waiver or consent with respect to any
provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section, so long as the consent of the Required Lenders shall
have been obtained with respect to such amendment, modification, termination,
waiver or consent; provided that (1) such replacement does not conflict with any
Requirement of Law, (2) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (3) the replacement financial institution shall approve
the proposed amendment, modification, termination, waiver or consent, (4) the
Company shall be liable to such replaced Lender under Section 2.16 if any LIBOR
Rate Loan owing to such replaced Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (5) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Company shall be obligated to pay the
registration and processing fee referred to therein), (6) until such time as
such replacement shall be consummated, the Company shall pay to the replaced
Lender all additional amounts (if any) required pursuant to Section 2.14, 2.16
or 2.17(a), as the case may be, (7) the Company provides at least three (3)
Business Days’ prior notice to such replaced Lender, and (8) any such
replacement shall not be deemed to be a waiver of any rights that the Company,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  In the event any replaced Lender fails to execute the agreements
required under Section 10.6 in connection with an assignment pursuant to this
Section, the Company may, upon two (2) Business Days’ prior notice to such
replaced Lender, execute such agreements on behalf of such replaced Lender.  A
Lender shall not be required to be replaced if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such replacement cease to apply.
 
10.2                      Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
other electronic communications as provided below), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made
(i) when delivered by hand, (ii) when transmitted via telecopy (or other
 

--------------------------------------------------------------------------------


 
 
facsimile device) to the number set out herein, (iii) the day following the day
on which the same has been delivered prepaid (or pursuant to an invoice
arrangement) to a reputable national overnight air courier service, or (iv) the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case addressed as follows in the case
of the Company, the other Credit Parties and the Administrative Agent, and as
set forth in such Lender’s Administrative Questionnaire, in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Notes:
 
 
if to the Company:

 
Checkpoint Systems, Inc.
101 Wolf Drive
Thorofare, New Jersey 08086
Attn:  Mr. Raymond Andrews, Chief Financial Officer
Telecopier:                                (856) 848-2042
Telephone:                                (856) 384-2448
 
 
with a copy to:

 
Checkpoint Systems, Inc.
101 Wolf Drive
Thorofare, New Jersey 08086
Attn:  Ms. Regina Hurff
Telecopier:                                (856) 848-2042
Telephone:                                (856) 384-3146
 
 
and a copy to:

 
 
Stradley, Ronon, Stevens & Young, LLP

 
Woodland Falls Corporate Park

 
200 Lake Drive East, Suite 100

 
Cherry Hill, New Jersey 08002

Attn:  Michael P. Bonner, Esquire
Telecopier:                                (856) 321-2415
Telephone:                                (856) 321-2405
 
if to the Administrative Agent:
 
 
Wachovia Bank, National Association

 
1525 W.T. Harris Blvd.

 
Mail Code: NC-0680

 
Charlotte, North Carolina 28262

 
Attn:  Syndication Agency Services

 
Telecopier:
(704) 590-3481

 
Telephone:
(704) 590-2765

with a copy to:
 

 
Wachovia Bank, National Association
171 17th Street, NW GA-4523
Atlanta, Georgia 30363
 
Attn:  Kay Reedy

 
Telecopier:
(404) 214-7296

 
Telephone:
(404) 214-3515

 
(b)           Notices and other communications to the Lenders or the
Administrative Agent hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2 if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
10.3                      No Waiver; Cumulative Remedies.
 
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4                      Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Credit Party Obligations have been paid in full.

--------------------------------------------------------------------------------


10.5                      Payment of Expenses and Taxes; Indemnity.
 
(a)           Costs and Expenses.  The Credit Parties shall pay or reimburse
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender and the Swingline Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or Swingline Loan or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender, the Issuing Lender or the Swingline Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)           Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the Syndication
Agent, each Lender, the Issuing Lender and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

--------------------------------------------------------------------------------


(c)           Reimbursement by Lenders.  To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under paragraph (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), Issuing Lender or Swingline Lender in connection
with such capacity.
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Credit Parties shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent resulting from
such Indemnitee’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
 
(e)           Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.
 
(f)           Survival.  The agreements contained in this Section shall survive
the resignation of the Administrative Agent and the Issuing Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of the Credit Party Obligations.
 
10.6                      Successors and Assigns; Participations; Purchasing
Lenders.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject

--------------------------------------------------------------------------------


 to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)            Minimum Amounts.
 
(A)                      in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
 
(B)                      in any case not described in paragraph (b)(i)(A) of
this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $2,500,000, in the case
of any assignment in respect of any portion of the Revolving Facility (provided,
however, that simultaneous assignments shall be aggregated in respect of a
Lender and its Approved Funds), unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
 
(ii)                       Proportionate Amounts.  Each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Tranches on a non-pro rata basis.
 
(iii)                       Required Consents.  No consent shall be required for
any assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:
 
(A)                      the consent of the Company (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, (y) such
assignment is to a

--------------------------------------------------------------------------------


 Lender, an Affiliate of a Lender or an Approved Fund or (z) the primary
syndication of the Loans has not been completed as determined by Wachovia;
 
(B)                      the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of, if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
 
(C)                      the consent of the Issuing Lender (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment.
 
(iv)                       Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500, and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
 
(v)            No Assignment to a Credit Party.  No such assignment shall be
made to any Credit Party or any Credit Party’s Affiliates or Subsidiaries.
 
(vi)                       No Assignment to Natural Persons.  No such assignment
shall be made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16 and 10.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Company, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the

--------------------------------------------------------------------------------


 Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice; provided
that a Lender shall only be entitled to inspect its own entry in the Register
and not that of any other Lender.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural person or any Credit Party or any Credit
Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders, Issuing Lender and Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, each of the Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 2.16 and 2.17 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.11 as
though it were a Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.16 and 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17 as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

--------------------------------------------------------------------------------


(g)           Foreign Collateral Matters with Respect to Assignments.
 
(i)           France.  Any assignment of rights will only be effective with
respect to any French Guarantor, if at the cost of the assignee, such French
Guarantor is notified of such assignment by a bailiff (huissier) in accordance
with Article 1690 of the French Code civil.
 
(ii)                      Japan.  An assignee will only be secured by the
Japanese Collateral to the extent such assignee and such assignor enter into the
Security Transfer Notice set forth as Annex 2 on the Assignment and Assumption.
 
10.7                      Adjustments; Set-off.
 
(a)           If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate to or for the credit or the account of the
Company or any other Credit Party against any and all of the obligations of the
Company or such Credit Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender or the Issuing Lender, irrespective of
whether or not such Lender or the Issuing Lender shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of the Company or such Credit Party may be contingent or unmatured or are owed
to a branch or office of such Lender or the Issuing Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender, the Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates may have.  Each Lender and the Issuing Lender agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(A)                      if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded

--------------------------------------------------------------------------------


 and the purchase price restored to the extent of such recovery, without
interest; and
 
(B)                      the provisions of this paragraph shall not be construed
to apply to (x) any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Agreement, (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender or an Impacted Lender to fund risk participations hereunder.
 
(c)           Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
10.8                      Table of Contents and Section Headings.
 
The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
 
10.9                      Counterparts; Integration; Effectiveness; Electronic
Execution.
 
(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when (i) it shall have been executed by the Borrowers, the Guarantors,
the Lenders and the Administrative Agent and the Administrative Agent shall have
received copies hereof and thereof (telefaxed or otherwise), and thereafter this
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or email shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of

--------------------------------------------------------------------------------


 a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
10.10                      Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.11                      Integration.
 
This Credit Agreement and the other Credit Documents represent the agreement of
the Credit Parties, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, any Credit Party or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.
 
10.12                      GOVERNING LAW.
 
THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN THE FOREIGN
PLEDGE AGREEMENTS AND FOREIGN SECURITY AGREEMENTS) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS (OTHER THAN THE FOREIGN PLEDGE AGREEMENTS AND FOREIGN SECURITY
AGREEMENTS) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.13                      Consent to Jurisdiction and Service of Process.
 
(a)           Consent to Jurisdiction.  Each of the Borrowers and each other
Credit Party irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York sitting State
court or, to the fullest extent permitted by applicable law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Credit Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating

--------------------------------------------------------------------------------


 to this Agreement or any other Credit Document against the Company or any other
Credit Party or its properties in the courts of any jurisdiction.
 
(b)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.2.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
 
(c)           Venue.  The Company and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (a) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
10.14                      Confidentiality.
 
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below) and not
disclose Information without the prior written consent of the Company, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors, attorneys and other representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Credit Document or Secured
Hedging Agreement or any action or proceeding relating to this Agreement, any
other Credit Document or Secured Hedging Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (ii) an investor or prospective investor in
securities issued by an Approved Fund that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (iii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iv) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund (in each case, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the

--------------------------------------------------------------------------------


 Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers.
 
For purposes of this Section, “Information” means all information received from
any Credit Party or any of its Subsidiaries relating to any Credit Party or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any of its Subsidiaries; provided that, in the case of information
received from any Credit Party or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
10.15                      Judgment Currency.
 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of any Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Agreement Currency, each Credit Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or such
Lender in such currency, the Administrative Agent or such Lender agrees to
return the amount of any excess to the Borrowers (or to any other Person who may
be entitled thereto under applicable law).
 
10.16                      Acknowledgments.
 
The Company and the other Credit Parties each hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

--------------------------------------------------------------------------------


(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any other Credit Party arising out
of or in connection with this Agreement and the relationship between
Administrative Agent and the Lenders, on one hand, and the Company and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and
 
(c)           no joint venture exists among the Lenders and the Administrative
Agent or among the Company, the Administrative Agent or the other Credit Parties
and the Lenders.
 
10.17                      Waivers of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
10.18                      Patriot Act Notice.
 
Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties, which information
includes the name and address of the Borrowers and the other Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties in accordance
with the Patriot Act.
 
10.19                      Resolution of Drafting Ambiguities.
 
Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

--------------------------------------------------------------------------------


10.20                      Continuing Agreement.
 
This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Agreement) have been
paid in full and all Commitments and Letters of Credit have been
terminated.  Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Agreement) under the Credit Documents and the Administrative Agent
shall, at the request and expense of the Borrowers, deliver all the Collateral
in its possession to the Company and release all Liens on the Collateral;
provided that should any payment, in whole or in part, of the Credit Party
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be reinstated and all Liens of the Administrative Agent shall
reattach to the Collateral and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Credit Party
Obligations.
 
10.21                      Press Releases and Related Matters.
 
The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so under law and then, in any event, the
Credit Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure.  The Credit Parties consent to
the publication by Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated by this Agreement and the
Credit Documents using the name, product photographs, logo or trademark of the
Credit Parties.
 
10.22                      Appointment of Company.
 
(a)           Each of the Guarantors and the Borrowers hereby appoints the
Company to act as its agent for all purposes under this Agreement and agrees
that (i) the Company may execute such documents on behalf of such Guarantor and
such Borrower as the Company deems appropriate in its sole discretion and each
Guarantor and each Borrower shall be obligated by all of the terms of any such
document executed on its behalf, (ii) any notice or communication delivered by
the Administrative Agent or the Lender to the Company shall be deemed delivered
to each Guarantor and each Borrower and (iii) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Company on behalf of each Guarantor and each Borrower
 
(b)           Each Guarantor and each Borrower hereby severally agrees to
indemnify each Lender and the Administrative Agent and hold each Lender and the
Administrative Agent harmless against all liability, expense, loss or claim of
damage or injury, made against the Lenders or the Administrative Agent by such
Guarantor, such Borrower or by any third party

--------------------------------------------------------------------------------


 whosoever, arising from or incurred by reason of any Lender’s or the
Administrative Agent’s relying on any instructions of the Company on behalf of
such Guarantor or such Borrower, except that such Guarantor or such Borrower
will have no liability under this Section with respect to any liability that has
been finally determined by a final non-appealable judgment by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Lender or the Administrative Agent.
 
10.23                      No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby, each of
the Credit Parties acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Credit Parties and their Affiliates, on the one hand, and the Administrative
Agent, the Joint Lead Arrangers, the Syndication Agent and the Lenders, on the
other hand, and the Credit Parties are capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, the Administrative Agent, each of the Joint
Lead Arrangers, the Syndication Agent and each of the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Credit Party or any of their Affiliates, stockholders,
creditors or employees or any other Person; (c) neither the Administrative
Agent, any Joint Lead Arranger, the Syndication Agent nor any Lender has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of any
Credit Party with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent, any Joint Lead Arranger, the Syndication Agent
nor any Lender has advised or is currently advising any Credit Party or any of
its Affiliates on other matters) and neither the Administrative Agent, any Joint
Lead Arranger, the Syndication Agent nor any Lender has any obligation to any
Credit Party or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (d) the Administrative Agent, the Joint Lead
Arrangers, the Syndication Agent and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Credit Parties and their Affiliates, and neither the
Administrative Agent, any Joint Lead Arranger, the Syndication Agent nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent,
the Joint Lead Arrangers, the Syndication Agent and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Credit Document)
and the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  Each of the Credit
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, the Joint Lead
Arrangers, the Syndication Agent or the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty.

--------------------------------------------------------------------------------


10.24                      Collateral Matters and Obligations.
 
(a)           The enforcement of the Guaranties, the Collateral, the indemnities
under Section 2.16, the Administrative Agent Claims under Section 2.21 and any
obligations under Section 2.22 is subject to the limitations set forth in
Section 9.8 and 10.6(g) and Applicable Laws.
 
(b)           No Secured Hedging Agreement Provider shall be secured by the
French Security, the Spanish Deed of Pledge Over Participations or any German
Security Document.
 
(c)           No Foreign Credit Party shall be required to repay or prepay, or
to guarantee, nor shall any amount paid by any Foreign Guarantor be applied to,
the Credit Party Obligations of any Domestic Credit Party, whether directly or
indirectly through the application of Sections 2.16, 2.21 and/or 2.22.
 
 
SECTION 11
SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON
THE OCCURRENCE OF A SHARING EVENT
 
11.1                      Participations.
 
Upon the occurrence of a Sharing Event, the Lenders shall automatically and
without further action be deemed to have exchanged interests in the outstanding
Loans and outstanding Letters of Credit such that, in lieu of the interests of
each Lender in each Loan and each outstanding Letter of Credit, such Lender
shall hold an interest in all Revolving Loans and Swingline Loans, made to the
Borrowers and all outstanding Letters of Credit issued for the account of such
Persons or their Subsidiaries at such time, whether or not such Lender shall
previously have participated therein, equal to such Lender’s Exchange Percentage
thereof.  The foregoing exchanges shall be accomplished automatically pursuant
to this Section through purchases and sales of participations in the various
Loans and outstanding Letters of Credit as required hereby, although at the
request of the Administrative Agent each Lender hereby agrees to enter into
customary participation agreements approved by the Administrative Agent to
evidence the same.  All purchases and sales of participating interests pursuant
to this Section shall be made in Dollars.  At the request of the Administrative
Agent, each Lender which has sold participations in any of its Loans and
outstanding Letters of Credit as provided above (through the Administrative
Agent) will deliver to each Lender (through the Administrative Agent) which has
so purchased a participating interest therein a participation certificate in the
appropriate amount as determined in conjunction with the Administrative
Agent.  It is understood that the amount of funds delivered by each Lender shall
be calculated on a net basis, giving effect to both the sales and purchases of
participations by the various Lenders as required above.

--------------------------------------------------------------------------------


11.2                      Administrative Agent’s Determination Binding.
 
All determinations by the Administrative Agent pursuant to this Section 11 shall
be made by it in accordance with the provisions herein and with the intent being
to equitably share the credit risk for all Loans and Letters of Credit and other
Extensions of Credit hereunder in accordance with the provisions hereof.  Absent
manifest error, all determinations by the Administrative Agent hereunder shall
be binding on the Credit Parties and each of the Lenders.  The Administrative
Agent shall have no liability to any Credit Party or Lender hereunder for any
determinations made by it hereunder except to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).
 
11.3                      Participation Payments in Dollars.
 
Upon, and after, the occurrence of a Sharing Event (a) no further Extensions of
Credit shall be made, (b) all amounts from time to time accruing with respect
to, and all amounts from time to time payable on account of, Loans denominated
in Foreign Currencies (including, without limitation, any interest and other
amounts which were accrued but unpaid on the date of such Sharing Event) shall
be payable in Dollars (taking the Dollar Equivalent of such amounts on the date
payment is made with respect thereto) and shall be distributed by the
Administrative Agent for the account of the Lenders which made such Loans or are
participating therein and (c) all Commitments shall be automatically
terminated.  Notwithstanding anything to the contrary contained above, the
failure of any Lender to purchase its participating interests as required above
in any Extensions of Credit upon the occurrence of a Sharing Event shall not
relieve any other Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no Lender shall be responsible
for the failure of any other Lender to purchase the participating interest to be
purchased by such other Lender on any date.
 
11.4                      Delinquent Participation Payments.
 
If any amount required to be paid by any Lender pursuant to this Section 11 is
not paid to the Administrative Agent on the date upon which the Sharing Event
occurred, such Lender shall, in addition to such aforementioned amount, also pay
to the Administrative Agent on demand an amount equal to the product of (a) the
amount so required to be paid by such Lender for the purchase of its
participations, (b) the Overnight Rate and (c) a fraction the numerator of which
is the number of days that elapsed during such period and the denominator of
which is 360.  A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts payable under this Section 11 shall be conclusive in
the absence of manifest error.  Amounts payable by any Lender pursuant to this
Section 11 shall be paid to the Administrative Agent for the account of the
relevant Lenders; provided that, if the Administrative Agent (in its sole
discretion) has elected to fund on behalf of such other Lender the amounts owing
to such other Lenders, then the amounts shall be paid to the Administrative
Agent for its own account.

--------------------------------------------------------------------------------


11.5                      Settlement of Participation Payments.
 
Whenever, at any time after the relevant Lenders have received from any other
Lenders purchases of participations pursuant to this Section 11 and the various
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.
 
11.6                      Participation Obligations Absolute.
 
Each Lender’s obligation to purchase participating interests pursuant to this
Section 11 shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Credit Party or any other Person for any reason whatsoever, (b) the
occurrence or continuance of a Default or an Event of Default, (c) any adverse
change in the condition (financial or otherwise) of any Credit Party or any
other Person, (i) any breach of this Agreement by any Credit Party, any Lender
or any other Person, or (ii) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
11.7                      Increased Cost; Indemnities.
 
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, (a) each Lender which has
purchased such participations shall be entitled to receive from the Credit
Parties any increased costs and indemnities (including, without limitation,
pursuant to Section 2.14, 2.16, 2.17, 2.18, 2.19 and 10.5) directly from the
Credit Parties to the same extent as if it were the direct Lender as opposed to
a participant therein and (b) each Lender which has sold such participations
shall be entitled to receive from the Credit Parties indemnification from and
against any and all Taxes imposed as a result of the sale of the participations
pursuant to this Section 11.  Each Credit Party acknowledges and agrees that,
upon the occurrence of a Sharing Event and after giving effect to the
requirements of this Section 11, increased Taxes may be owing by it pursuant to
Section 2.17, which Taxes shall be paid (to the extent provided in Section 2.17)
by the respective Credit Party or Credit Parties, without any claim that the
increased Taxes are not payable because some resulted from the participations
effected as otherwise required by this Section 11.
 
11.8                      Provisions Regarding Sharing Arrangement.
 
The provisions of this Section 11 are and are intended solely for the purpose of
effecting a sharing arrangement among the Lenders and reflects an agreement
among creditors.  Except as contemplated by Sections 11.3 and 11.7, none of the
Credit Parties shall have any rights or

--------------------------------------------------------------------------------


obligations under this Section 11.  Nothing contained in this Section 11 is
intended to or shall impair the obligations of the Credit Parties, which are
absolute and unconditional, to pay the Credit Party Obligations as and when the
same shall become due and payable in accordance with their terms.
 
 
[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
COMPANY:                                                                CHECKPOINT
SYSTEMS, INC.,
 
a Pennsylvania corporation

 
            By:                                                                
            Name:                                                                           
            Title:                                                                           
 

--------------------------------------------------------------------------------


JAPANESE BORROWER AND
FOREIGN GUARANTOR:                                             CHECKPOINT
MANUFACTURING JAPAN CO., LTD.
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


DUTCH BORROWER AND
FOREIGN GUARANTOR:                                           CP INTERNATIONAL
SYSTEMS C.V.
 
            By: Checkpoint International, LLC in its capacity as
            general partner of CP International Systems C.V.
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


US GUARANTORS:                                                      OATSYSTEMS,
INC., a Delaware corporation
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


 
 
CHECKPOINT INTERNATIONAL, LLC, a Delaware limited liability company

 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


FOREIGN GUARANTORS:                                         CHECKPOINT SYSTEMS
HOLDING GMBH
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


            CHECKPOINT SYSTEMS EUROPE GMBH
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


            CHECKPOINT SYSTEMS INTERNATIONAL GMBH
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


 
            CHECKPOINT SYSTEMS GMBH
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


            CHECKPOINT SYSTEMS HONG KONG LIMITED.
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


 
                CHECKPOINT LABELLING SERVICES HONG KONG LIMITED
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           
 

--------------------------------------------------------------------------------


            CHECKPOINT HOLLAND HOLDING B.V.
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


            CHECKPOINT SYSTEMS ESPAÑA, S.L.
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


 
            CHECKPOINT SYSTEMS FRANCE S.A.S.
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


            CHECKPOINT SYSTEMS BENELUX B.V.
 
             By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


 
            CHECKPOINT CARIBBEAN LTD.
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


 
            KIMBALL SYSTEMS B.V.
 
            By:                                                                
            Name:                                                                           
            Title:                                                                           

--------------------------------------------------------------------------------


 
EXECUTED AS A DEED on behalf of
 
CHECKPOINT CARIBBEAN LTD.

 
By:                                                                
Name:                                                                           
Title:                                                                           
 
Witnessed By:
 
By:                                                                
Name:                                                                           
Title:                                                                           
Address:                                                                
Occupation:                                                                           

--------------------------------------------------------------------------------


LENDERS:                            WACHOVIA BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender and in its capacity as
Administrative Agent
 
By:                                                                
Name:                                                                           
Title:                                                                           
 

--------------------------------------------------------------------------------


 
CITIZENS BANK OF PENNSYLVANIA,
individually in its capacity as a
Lender
 
By:                                                                
Name:                                                                           
Title:                                                                           
 
 

--------------------------------------------------------------------------------


,
individually in its capacity as a
Lender
 
By:                                                                
Name:                                                                           
Title:                                                                           
 
 

